Exhibit 10.6

FIRST AMENDED & RESTATED CREDIT AGREEMENT

Dated as of December 8, 2010

between

GREAT AMERICAN GROUP WF, LLC,

as US Borrower,

GA ASSET ADVISORS LIMITED,

as English Borrower,

certain other Borrowers who may become party hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

     PAGE   

1.

 

DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION

     2   

1.1

 

Definitions

     2   

1.2

 

Certain Matters of Construction

     31   

2.

 

AMOUNT AND TERMS OF CREDIT

     32   

2.1

 

Advances and Letters of Credit

     32   

2.2

 

Use of Proceeds

     37   

2.3

 

Maturity of Advances

     37   

2.4

 

Interest and Letter of Credit Fees

     37   

2.5

 

Fees

     40   

2.6

 

Cash Management Systems

     41   

2.7

 

Payments

     44   

2.8

 

Application and Allocation of Payments

     45   

2.9

 

Loan Account and Accounting

     47   

2.10

 

Disbursements & Disbursement Account

     47   

2.11

 

Indemnity

     48   

2.12

 

Access

     49   

2.13

 

Taxes

     49   

2.14

 

Capital Requirements

     53   

2.15

 

Communication with Accountants and Other Professionals

     53   

2.16

 

Designation of US Borrower as Borrowers’ Agent

     53   

2.17

 

Joint and Several Liability of Borrowers

     54   

2.18

 

Joinders

     56   

2.19

 

Currency Matters

     57   

3.

 

CONDITIONS PRECEDENT

     58   

3.1

 

Conditions to the Occurrence of the Restatement Date

     58   

3.2

 

Conditions to each Inventory, Other Assets Advance, Capital Assets Advance and
Letter of Credit

     59   

3.3

 

Further Conditions to Each Liquidation Borrowing

     61   

4.

 

REPRESENTATIONS AND WARRANTIES

     62   

4.1

 

Limited Liability Company Existence; Compliance with Law

     62   

4.2

 

Executive Offices; FEIN; Organizational Number

     62   

4.3

 

Company Power, Authorization, Enforceable Obligations

     63   

4.4

 

Material Adverse Effect

     63   

4.5

 

Agreements Entered Into by Borrower

     63   

 

i



--------------------------------------------------------------------------------

4.6

 

Ownership of Property; Liens

     64   

4.7

 

Operations of Borrower

     64   

4.8

 

Ventures, Subsidiaries and Affiliates, and Indebtedness

     64   

4.9

 

Requirements of Law

     65   

4.10

 

Margin Regulations

     65   

4.11

 

Taxes

     65   

4.12

 

ERISA

     66   

4.13

 

No Litigation

     66   

4.14

 

Brokers

     66   

4.15

 

Full Disclosure

     66   

4.16

 

Environmental Matters

     66   

4.17

 

Deposit and Disbursement Accounts

     66   

4.18

 

Government Contracts

     67   

4.19

 

Solvency; Fraudulent Transfer

     67   

4.20

 

Liquidation Sales Agreements

     67   

4.21

 

Patriot Act, Foreign Assets, Etc

     68   

4.22

 

No Events of Default

     68   

4.23

 

Use of Proceeds

     68   

4.24

 

Investments

     69   

4.25

 

Indebtedness

     69   

4.26

 

GAG Purchase Agreement

     69   

4.27

 

Centre of Main Interests

     69   

4.28

 

No Filing or Stamp taxes

     69   

4.29

 

Capital Assets Transactions

     69   

5.

 

FINANCIAL STATEMENTS AND INFORMATION

     70   

5.1

 

Reports and Notices

     70   

5.2

 

Reports Relating to Liquidation Sales

     70   

5.3

 

Financial Reports and SEC Filings

     70   

6.

 

AFFIRMATIVE COVENANTS

     72   

6.1

 

Maintenance of Existence and Conduct of Business

     72   

6.2

 

Payment of Obligations

     72   

6.3

 

Books and Records

     72   

6.4

 

Insurance

     73   

6.5

 

Compliance with Laws

     73   

6.6

 

Supplemental Disclosure

     74   

6.7

 

Intellectual Property

     74   

 

ii



--------------------------------------------------------------------------------

6.8

 

Environmental Matters

     74   

6.9

 

Further Assurances

     74   

6.10

 

Liquidation Related Agreements

     75   

6.11

 

Investment Proceeds, Etc

     75   

6.12

 

Immediate Notice to Lender

     75   

6.13

 

Solvency

     76   

6.14

 

Tax Matters

     76   

6.15

 

Borrower’s Activities

     77   

7.

 

NEGATIVE COVENANTS

     78   

7.1

 

Mergers, Subsidiaries, Etc

     79   

7.2

 

Liquidation Related Agreements

     79   

7.3

 

Investments, Loans and Advances

     79   

7.4

 

Indebtedness

     79   

7.5

 

Affiliate Transactions

     80   

7.6

 

Capital Structure and Business

     80   

7.7

 

Guaranteed Indebtedness

     80   

7.8

 

Liens

     80   

7.9

 

Sale of Membership Interests and Assets

     80   

7.10

 

ERISA

     81   

7.11

 

Hazardous Materials

     81   

7.12

 

Sale-Leasebacks

     81   

7.13

 

Cancellation of Indebtedness

     81   

7.14

 

Restricted Payments

     81   

7.15

 

Change of Company Name or Location; Change of Fiscal Year

     81   

7.16

 

No Speculative Transactions

     81   

7.17

 

Leases

     82   

7.18

 

Change of Control

     82   

7.19

 

Accounting Methods

     82   

7.20

 

Suspension

     82   

7.21

 

Benefit Plans

     82   

7.22

 

Preferred Stock

     82   

7.23

 

Capital Assets Transactions

     82   

8.

 

TERM

     82   

8.1

 

Termination

     82   

8.2

 

Survival of Obligations Upon Termination of Financing Arrangements

     82   

9.

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

    

83

  

 

iii



--------------------------------------------------------------------------------

9.1

 

Events of Default

   83

9.2

 

Remedies

   85

9.3

 

Remedies Cumulative

   86

9.4

 

Waivers by Borrower

   86

11.

 

MISCELLANEOUS

  

87

11.1

 

Complete Agreement; Modification of Agreement

   87

11.2

 

Amendments

   87

11.3

 

Releases

   88

11.4

 

Fees and Expenses

   88

11.5

 

Tax and Expenses

   88

11.6

 

No Waiver

   89

11.7

 

Remedies

   89

11.8

 

Severability

   89

11.9

 

Conflict of Term

   89

11.10

 

Confidentiality

   89

11.11

 

CHOICE OF LAW AND VENUE

   90

11.12

 

Notices

   90

11.13

 

Section Headings

   92

11.14

 

Counterparts; Telefacsimile Execution

   92

11.15

 

WAIVER OF JURY TRIAL

   92

11.16

 

Press Releases

   92

11.17

 

Reinstatement

   92

11.18

 

Advice of Counsel

   93

11.19

 

No Strict Construction

   93

11.20

 

Effectiveness

   93

11.21

 

Intentionally Deleted

   93

11.22

 

Right of Set-Off

   93

11.23

 

Pledges To Federal Reserve Banks

   93

11.24

 

USA Patriot Act Notice

   93

11.25

 

No Joint Venture

   94

11.26

 

Judgment Currency

   94

11.27

 

Amendment & Restatement

   94

 

iv



--------------------------------------------------------------------------------

INDEX OF ANNEXES, EXHIBITS AND SCHEDULES

 

Annexes  

Annex A

 

Schedule of Documents

Annex B

 

Provisions Governing Letters of Credit

Exhibits

 

Exhibit 2.1-1

 

Form of Notice of Revolving Credit Advance

Exhibit 2.1-2

 

Form of Notice of Letter of Credit Request

Exhibit 2.1(a)(i)

 

Form of Liquidation Loan Proposal

Exhibit 2.1(a)(ii)

 

Form of Lender’s Offer

Exhibit 2.1(e)

 

Form of Note

Schedules

 

Schedule A

 

Borrower’s Authorized Representatives

Schedule 2.1

 

Lender’s Representative

Schedule 2.1(a)(i)

 

Due Diligence Requirements for Each Proposed Revolving Credit Advance

Schedule 2.6

 

Cash Management Banks and Accounts & DDA’s

Schedule 4.8

 

List of Great American’s Respective Affiliates

Schedule 4.17

 

Deposit and Disbursement Accounts

Schedule 5.2

 

Reporting Requirements for Each Liquidation Sale

 

v



--------------------------------------------------------------------------------

THIS FIRST AMENDED & RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of December 8, 2010, by and among GREAT AMERICAN GROUP WF, LLC, a California
limited liability company (the “US Borrower”), GA ASSET ADVISORS LIMITED, a
limited liability company organized under the laws of England and Wales (the
“English Borrower”), each other affiliate of the US Borrower and English
Borrower that become party hereto from time to time (such affiliates, together
with the US Borrower and the English Borrower, a “Borrower” and collectively the
“Borrowers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to
WELLS FARGO RETAIL FINANCE, LLC (“Lender”).

RECITALS

A. Defined terms used in these Recitals without definition are as defined in
Section 1.1 hereof. Borrowers are wholly-owned direct or indirect Subsidiaries
of Great American and may conduct Liquidation Sales of certain Retail Inventory
and Other Assets of various Merchants and, in the United Kingdom, may undertake
Permitted Capital Assets Transactions in order to obtain the right to conduct
such Liquidation Sales, all of which may be financed in part by Lender, in
Lender’s discretion, pursuant to this Agreement.

B. The Borrowers conduct such Liquidation Sales pursuant to certain Liquidation
Sales Agreements between a Merchant and a Borrower or a Liquidator JV. When a
Liquidation Sale is conducted through a Liquidator JV, the applicable Borrower
participates in such Liquidation Sale pursuant to an Agency Agreement, as
defined herein, with the other members of the Liquidator JV. The terms of the
Agency Agreements set forth the relative rights, obligations, and duties of the
various joint venturers party thereto and establish provisions for the sharing
of payments and other interests among such joint venturers.

C. In conducting the Liquidation Sales, the applicable Liquidator will be
obligated to make certain payments as consideration for the purchase by such
Liquidator of the Retail Inventory or Other Assets covered by the applicable
Liquidation Sales Agreements and/or the right to conduct the going out of
business, liquidation, store closing sales, or other sales contemplated by such
Liquidation Sales Agreements. In conducting Permitted Capital Asset
Transactions, the applicable Borrower will be obligated to make certain payments
to the holder of such Capital Assets in order to acquire such Capital Assets for
the purpose of obtaining the right to appoint an administration of the
applicable Merchant and causing such administration to appoint the applicable
Borrower as the Liquidator for the purpose of conducting Liquidation Sales of
such Merchant’s assets.

D. The US Borrower and Lender have previously entered into that certain Credit
Agreement, dated as of October 21, 2008, as amended on August 27, 2009, by the
First Amendment to Credit Agreement and on July 16, 2010, by the Second
Amendment to and Extension of Credit Agreement and Omnibus Ratification of Loan
Documents (as subsequently amended, the “Existing Credit Agreement”) pursuant to
which the Lender agreed, on an uncommitted basis, to provide loans and letters
of credit to finance a portion of the payments US Borrower is required to make
under certain Liquidation Sales Agreements.

 

- 1 -



--------------------------------------------------------------------------------

E. The Borrowers have asked the Lender, and the Lender has agreed, to amend and
restate the Existing Credit Agreement in its entirety by this Agreement in order
to provide for the joinder of the English Borrower and subsequent Borrowers to
the credit facility described herein, and to make certain other amendments, all
pursuant to and on the terms and conditions set forth herein, including
Section 11.27 hereof.

F The Borrowers acknowledge that: (i) Lender is entering into this Agreement on
an uncommitted and discretionary basis, with no obligation to fund any Inventory
Advance, Other Assets Advance, Capital Assets Advance, or to cause the issuance
of any Letter of Credit; provided, however, that if the Lender does fund an
Inventory Advance, the Lender may commit to fund Expense Advances or Sales Tax
Advances in connection therewith; and (ii) the making by Lender of any Capital
Assets Advance, Inventory Advance or Other Assets Advance, or the issuance of
any Letter of Credit, requested hereunder shall not obligate, or represent a
commitment or promise by the Lender, to make any future Revolving Credit
Advances or cause the issuance of any other Letter of Credit.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree that the Existing Credit
Agreement shall be amended and restated in its entirety and shall remain in full
force and effect as set forth herein:

 

1. DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION

1.1 Definitions. For all purposes of this Agreement, capitalized terms used in
this Agreement shall have (unless otherwise provided elsewhere in this
Agreement) the following respective meanings when used herein:

“Accounts” shall mean all of any Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “accounts” (as such term is defined
from time to time in the Code or other Law applicable to a Borrower), and any
and all supporting obligations in respect thereof.

“ACH Transactions” shall mean any cash management or related services (including
the Automated Clearing House processing of electronic funds transfers through
the direct Federal Reserve Fedline system) provided by Lender or its Affiliates
for the account of any Borrower and its Affiliates.

“Affiliate” means as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, however, that, for purposes hereof: (a) any Person which
owns directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other members of the governing body of a
Person or 10% or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person (except for any such Person who is a member of the Great
American Group, in which case the foregoing “10%” threshold shall instead be
“40%” in all cases); (b) each director (or comparable manager) of a Person shall
be deemed to be an Affiliate of such Person; and (c) each partnership or joint
venture in which a Person is a partner or joint venturer shall be deemed to be
an Affiliate of such Person; provided, however, no Person (other than a Credit
Party or a Subsidiary of a Credit Party) who is a party to any Liquidation Sales
Agreement, or Liquidator Joint Venture Agreement (or any similar agreement or
arrangement) shall be deemed to be an “Affiliate” of a Borrower by virtue of
being a party to such agreement or arrangement.

 

- 2 -



--------------------------------------------------------------------------------

“Agency Agreement” shall mean an Agency Agreement, entered into between a
Liquidator and a Merchant in form and substance satisfactory to Lender
(including without limitation as to compliance with all applicable Laws),
pursuant to which a Liquidator is given the right to conduct a Liquidation Sale.

“Agreement” shall mean this First Amended and Restated Credit Agreement, dated
as of the date hereof, among the Borrowers and Lender, including all annexes,
exhibits and schedules, as it may subsequently be amended, restated,
supplemented, modified, replaced, or refinanced.

“Aggregate Consideration” shall mean with respect to each Liquidation Sale
conducted by Borrower (or through a Liquidator JV), the sum of (A) 100% of the
cash consideration payable by Borrower (including, but not limited to,
Borrower’s share of the consideration payable by any Liquidator JV under a
Liquidation Sales Agreement) under any Liquidation Sales Agreement (including,
without limitation, any Guaranteed Amount or Purchase Price), plus (B) the full
undrawn amount of any L/C the Borrower or a Liquidator JV, as applicable, is
required to post under the applicable Liquidation Sales Agreement to ensure
payment of any portion of the Guaranteed Amount or Purchase Price which has not
been paid in cash.

“Authorized Person” shall mean those Persons listed on Schedule A or any other
individual designated in writing by such Person to act on behalf of a Borrower.

“Auto-Extension Letter of Credit” has the meaning set forth in Annex B.

“Bank Product Agreements” shall mean those certain cash management service
agreements entered into from time to time by a Credit Party in connection with
any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Credit Party to Lender
or its Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that a Credit Party is obligated to reimburse to
Lender as a result of Lender purchasing participations or executing indemnities
or reimbursement obligations with respect to the Bank Products provided to a
Credit Party pursuant to the Bank Product Agreements.

“Bank Products” means any service or facility extended to a Credit Party by
Lender or any Affiliate of Lender including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services,
(g) Hedge Agreements, or (h) Factored Receivables and other arrangements with
respect to the factoring, sale, put, or other conditional sale or transfer of
any Accounts of a Credit Party or accounts payable of a Credit Party.

 

- 3 -



--------------------------------------------------------------------------------

“Base LIBO Rate” means the rate per annum, determined by Lender in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 1:00 p.m. (Boston,
Massachusetts time) two Business Days prior to the commencement of the
applicable Interest Period, for a term and in amounts comparable to the Interest
Period and amount of the LIBO Rate Loan requested by a Borrower in accordance
with this Agreement, which determination shall be conclusive in the absence of
manifest error.

“Base Rate” shall mean, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the LIBO Rate for a one month Interest Period as in
effect on such day plus 1.00% and (c) the Federal Funds Effective Rate in effect
on such day plus 0.50%. The “Prime Rate” is a rate set by Lender based upon
various factors including Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Lender shall take effect at the opening of business on
the day specified in the public announcement of such change. “Federal Funds
Effective Rate” for any day, is the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for the day for
such transactions received by the Lender from three federal funds brokers of
recognized standing selected by it. If the Lender shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition thereof, the Base Rate shall be determined
without regard to clause (c) of the first sentence of this paragraph until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the LIBO Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate, LIBO Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Margin” shall mean, for any Revolving Credit Advance bearing interest
at the Base Rate, as of any date of determination, the “Base Rate Margin”
specified in the Margin Pricing Grid based on the corresponding Success Fee
specified in the Margin Pricing Grid applicable to such Revolving Credit
Advance.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which US Borrower or any ERISA Affiliate of US Borrower has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Blocked Account” shall have the meaning assigned to it in Section 2.6(a).

 

- 4 -



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors (or comparable managers) of a
Person or any committee thereof duly authorized to act on behalf thereof.

“Books” shall mean all of each Borrower’s now owned or hereafter acquired books
and records (including all of its Records indicating, summarizing, or evidencing
its assets (including the Collateral) or liabilities, all of each Borrower’s
Records relating to its business operations or financial condition, and all of
its goods or General Intangibles related to such information).

“Borrower” shall have the meaning given such term in the Preamble hereto.

“Borrower Equity Amount” shall mean, with respect to each Liquidation Sale or
Permitted Capital Assets Transaction, the Aggregate Consideration to be provided
for by Borrower in respect thereto less the aggregate Liquidation Borrowings to
be made by Lender in respect thereto.

“Borrower Equity Percentage” shall mean, with respect to each Liquidation Sale
or Permitted Capital Assets Transaction, the percentage ratio of the Borrower
Equity Amount to the Aggregate Consideration in respect thereto.

“Borrower Joinder” shall mean a joinder agreement, in form and substance
satisfactory to Lender, from a wholly-owned Subsidiary of Great American
pursuant to which such Subsidiary joins this Agreement as a Borrower.

“Budget” shall mean, with respect to each Liquidation Sale, the budget for such
Liquidation Sale prepared by Borrower and delivered to Lender with the
Liquidation Loan Proposal for such Liquidation Sale, together with any
modifications thereto agreed to in writing by Borrower and Lender, all in such
form and substance as may be reasonably acceptable to Lender.

“Business Day” shall mean, with respect to any Credit Party, any day that is not
a Saturday, a Sunday or a day on which banks are required or permitted to be
closed in the Commonwealth of Massachusetts or the State of California and shall
also mean, with respect to any Borrower formed under the laws of England, any
day that is not a Saturday, a Sunday or a day on which banks are required or
permitted to be closed in London, England, except that, for any Borrower, if a
determination of a Business Day shall relate to a LIBO Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

“Capital Assets” means, as to any Person, any Qualified Capital Stock or any
Qualified Senior Secured Debt of such Person.

“Capital Assets Advance” shall have the meaning assigned to it in
Section 2.1(f)(i).

 

- 5 -



--------------------------------------------------------------------------------

“Capital Assets Transaction” means the acquisition by a Borrower of all or
substantially all of the Capital Assets of any other Person.

“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Capital Stock” means with respect to any person, any and all shares of capital
stock, any membership, partnership or other ownership interest or any other
class of stock or equity interests, participations or other equivalents in such
Person (however designated, whether voting or non-voting, general or limited) of
such Person’s capital, whether now outstanding or issued after the Closing Date.

“Cash Collateralized” has the meaning set forth in Annex B, Section 9.

“Cash Management Account” shall have the meaning given such term in
Section 2.6(a).

“Cash Management Bank” shall have the meaning given such term in Section 2.6(a).

“Change of Control” shall mean, at any time:

(a) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors (or other body exercising similar management authority) of GAG Inc.
by Persons who are not Continuing Directors and were neither (i) nominated by
the Permitted Holders nor (ii) appointed by directors so nominated;

(b) any Person or “group” (within the meaning of the Securities and Exchange Act
of 1934, as amended), other than a Permitted Holder, is or becomes the
beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the Securities
and Exchange Act of 1934, as amended, except that such Person or group shall be
deemed to have “beneficial ownership” of all Capital Stock that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of (i) twenty-five
percent (25%) or more (on a fully diluted basis) of the total then outstanding
Capital Stock of GAG Inc. entitled to vote for the election of directors of GAG
Inc., and (ii) Capital Stock of GAG Inc. entitled to vote for the election of
directors of GAG Inc. in an amount greater than the number of shares of such
Capital Stock beneficially owned by the Permitted Holders (or over which the
Permitted Holders have voting control);

(c) GAG Inc. fails at any time to own, directly or indirectly, 100% of the
Capital Stock of Great American free and clear of all Liens (other than
Permitted Encumbrances);

(d) Great American fails at any time to own, directly or indirectly, 100% of the
Capital Stock of any Borrower free and clear of all Liens (other than Permitted
Encumbrances) and/or ceases to manage any Borrower’s business and operations;

 

- 6 -



--------------------------------------------------------------------------------

(e) Permitted Holders cease to own, directly or indirectly, at least 15% of the
Capital Stock of GAG Inc. having the right to vote for a majority of the Board
of Directors of GAG Inc.; and

(f) any Permitted Holder: (i) ceases to be actively engaged in the management
and day-to-day operations and administration of the Great American Group
(including, without limitation, any Borrower) or (ii) ceases to be a Continuing
Director of GAG Inc. and Great American.

“Charges” shall mean all federal, national, state, county, city, municipal,
local, foreign or other governmental Taxes (including Taxes owed to the Pension
Benefit Guaranty Corporation, or any successor thereto, (and the equivalent in
any other jurisdiction of a Borrower, including England in the case of the
English Borrower) at the time due and payable), levies, assessments, charges,
liens, claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of any
Borrower, (d) any Borrower’s ownership or use of any properties or other assets,
or (e) any other aspect of any Borrower’s business, including any “Charges”
payable by any Borrower under any lease or arising from any Capital Assets
Transaction or the consummation of the transaction contemplated thereunder.

“Closing Date” shall mean October 21, 2008.

“Code” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the Commonwealth of Massachusetts; provided,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of Lender’s security interest in any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the Commonwealth of Massachusetts, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“Collateral” shall mean all of any Borrower’s right, title, and interest in and
to the property covered by the US Security Agreement, the English Security
Documents, the German Security Documents, and the other Collateral Documents and
any other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Lender to secure the Obligations, including all of
any Borrower’s rights under and interest in all Capital Assets, Liquidation
Sales Agreements, Liquidator Joint Venture Agreements, and amounts received by
or payable to Borrower under any of the foregoing agreements.

“Collateral Assignments” shall mean written instruments of assignment by
Borrower to Lender, in form and substance satisfactory to Lender, of all of
Borrower’s right, title, and interest to any Liquidator Joint Venture
Agreements, Liquidation Sales Agreements or Capital Assets.

“Collateral Documents” shall mean the US Security Agreement, the English
Security Documents, the German Security Documents, the Collateral Assignments,
and any and all other agreements entered into by a Credit Party which grants
Lender a Lien upon property of such Credit Party as security for payment of the
Obligations.

 

- 7 -



--------------------------------------------------------------------------------

“Collections” shall mean, with respect to each Liquidation Sale or Capital
Assets Transaction, all cash, checks, notes, drafts or other similar items of
payment relating to or constituting payments received by or payable to a Credit
Party in connection with or relating to such Liquidation Sale or Capital Assets
Transaction, including, where applicable, payments received through credit card
sales and amounts payable by the applicable Merchant to Borrower with respect to
returns, allowances and customer credits.

“Collection Account” shall mean in connection with each Liquidation Sale or
Capital Assets Transaction funded by a Liquidation Borrowing, an account at
Wells Fargo, or at any other financial institution satisfactory to Lender in its
sole discretion at all times in any jurisdiction outside the United States, in
the name of Lender (when permissible under applicable Law) designated by Lender
as the “Collection Account” for such Liquidation Sale or Capital Assets
Transaction and shall include any Master Collection Account.

“Continuing Directors” shall mean (a) any member of the Board of Directors (or
any manager of any comparable body) of Great American who was or became a member
of the Board of Directors (or a manager of any comparable body) of Great
American on the Closing Date, (b) any individual who becomes a member of the
Board of Directors (or a manager of a comparable body) of Great American after
the Closing Date if such individual was appointed or nominated for election to
the Board of Directors by a majority of the members of either Great American or
Borrower, as applicable, who then constituted “Continuing Directors”, and
(c) any member of the Board of Directors of GAG Inc. who was or became a
director of GAG Inc. on August 27, 2009, or becomes a member of the Board of
Directors of GAG Inc. after August 27, 2009, if such individual was appointed or
nominated for election to the Board of Directors by a majority of the members
constituting “Continuing Directors”.

“Control Agreement” shall mean an agreement, in form and substance satisfactory
to Lender, executed and delivered by a Borrower, Lender, and the applicable
securities intermediary, depository institution, or bank, which agreement is
sufficient to give Lender “control” over the subject Securities Account, DDA or
Investment Property as provided in the Code or other Law applicable to a
Borrower.

“Credit Party” shall mean Borrower, GAG Inc., Great American, and/or any
Subsidiary of any of the foregoing which is or which becomes a party to any Loan
Document from time to time.

“Credit Suisse” shall collectively mean Credit Suisse, Cayman Islands Branch,
and CS Loan Funding LLC, and their respective successors and assigns.

“CTA” means the UK Corporation Tax Act 2009.

“Daily Balance” shall mean, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

- 8 -



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the US Bankruptcy Code, the UK Insolvency Act,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall mean an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

“Default Rate” shall have the meaning assigned to it in Section 2.4(d).

“Disbursement Account” shall have the meaning assigned to it in Section 2.6(e).

“Disbursement Account Bank” shall have the meaning assigned to it in Section
2.6(e).

“Dollars” and “$” means the lawful currency of the United States.

“Dollar Equivalent” shall mean, on any particular date, with respect to any
amount denominated in Dollars, such amount in Dollars, and with respect to any
amount denominated in currency other than Dollars, the amount (as conclusively
ascertained by the Lender absent manifest error) of Dollars which could be
purchased by the Lender (in accordance with its normal banking practices) in the
London foreign currency deposit market with such amount of such currency at the
Exchange Rate on such date.

“English Borrower” shall have the meaning given such term in the Preamble
hereto.

“English Credit Parties” shall mean the English Borrower, any other Borrower
party hereto formed under the laws of England and Wales, and any guarantor of
any of the Obligations formed under the laws of England and Wales.

“English Security Documents” shall mean: (i) a fixed and floating debenture over
all the assets of the English Credit Parties in favor of the Lender, (ii) the
pledge of shares granted by Great American or the English Borrower, as
applicable, over all its respective shares in the English Credit Parties in
favor of the Lender, and (iii) any other security over the assets of any English
Credit Party or any Affiliate thereof as may reasonably be required by the
Lender, as any of the foregoing may subsequently be amended, restated, modified,
supplemented or replaced.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of a Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by a Borrower or any predecessor in interest.

 

- 9 -



--------------------------------------------------------------------------------

“Environmental Law” means any applicable Law now or hereafter in effect and in
each case as amended, or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment, to
the extent binding on a Borrower, relating to the environment, employee health
and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq. the Toxic Substances Control Act,
15 USC, § 2601 et seq. the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC, § 3803 et seq.; the Oil Pollution Act of 1990, 33
USC. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act
of 1986, 42 USC. § 11001 et seq.; the Hazardous Material Transportation Act, 49
USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC. §651 et
seq. (to the extent it regulates occupational exposure to Hazardous Materials);
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder, and any successor statute thereto.

“ERISA Affiliate” shall mean (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

“Equity Pledge Agreement” shall mean that certain Amended and Restated Pledge
and Security Agreement, between Great American and Lender, dated as of the date
hereof, as hereafter amended, modified, or amended and restated.

“Event of Default” shall have the meaning assigned to it in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

- 10 -



--------------------------------------------------------------------------------

“Exchange Rate” means, with respect to any currency other than Dollars, at any
date of determination thereof, the Spot Rate of exchange for the conversion of
such currency into Dollars and with respect to Dollars, at any date of
determination thereof, the Spot Rate of exchange for the conversion of Dollars
into the applicable currency.

“Existing Credit Agreement” shall have the meaning given such term in the
Recitals hereto.

“Expense L/C” shall mean a letter of credit which Borrower (or any joint venture
to which Borrower is a joint venturer, as applicable) is required to have issued
for its (or its joint venture’s, as applicable) account pursuant to a
Liquidation Sale Agreement to provide security for the payment of Expenses under
such Liquidation Sale Agreement.

“Expenses” shall have, with respect to each Liquidation Sale, the meaning
assigned to such term in the relevant Liquidation Sales Agreement for such
Liquidation Sale; provided, that notwithstanding the terms of any relevant
Liquidation Sales Agreement, no amounts paid or payable to a Borrower, Great
American, or any Affiliate thereof, shall constitute Expenses for purposes of
this Agreement other than reasonable out-of-pocket expenses actually incurred by
a Borrower or Great American in the course of conducting such Liquidation Sale
without any mark up.

“Factored Receivables” shall mean any accounts of any Credit Party which have
been factored, sold, transferred, conditionally sold or assigned by an Account
Debtor of such Credit Party to Lender or an Affiliate thereof which is party to
a Bank Product Agreement with such Credit Party pursuant to a factoring
arrangement or otherwise.

“Fees” shall mean any and all fees payable to Lender pursuant to this Agreement
or any of the other Loan Documents, including the Letter of Credit Fees, any
Work Fees, and the Success Fees, if any.

“Final Accounting” shall mean, with respect to each Liquidation Sale, the final
accounting with respect to amounts received by or payable to Borrower and
amounts paid by Borrower in connection with such Liquidation Sale and all other
related transactions, which accounting shall be prepared by Borrower and
approved by Lender. Without limiting the generality of the foregoing, the Final
Accounting shall include any Proceeds received by Borrower from any Capital
Assets Transaction.

“Fiscal” means, when followed by “month” or “quarter”, the relevant fiscal
period based on Great American’s fiscal year and accounting conventions (e.g. a
reference to “April Fiscal 2008” is to the fiscal month of April of Great
American’s 2008 fiscal year). When followed by reference to a specific year, the
fiscal year which encompasses the majority of months in such fiscal year (e.g.
if Great American’s 2008 fiscal year ends in January 2008 reference to that year
would be to Great American’s “Fiscal 2008”).

“GA Europe” means GA Europe Investments 100 Limited, a limited liability company
formed under the laws of England and Wales.

 

- 11 -



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America or, in the case of the English Credit Parties or as otherwise
applicable hereunder, in the United Kingdom, in each case, as in effect from
time to time, consistently applied. At Lender’s discretion, GAAP may also
include, with respect to any other Borrower hereunder, “GAAP” in the
jurisdiction of formation of such other Borrower.

“GAG Inc.” shall mean Great American Group, Inc., a Delaware corporation.

“GAG Purchase Agreement” shall mean that certain Agreement and Plan of
Reorganization, dated as of May 14, 2009, as amended by Amendment No. 1,
Amendment No. 2, and Amendment No. 3 to the Agreement and Plan of
Reorganization, each dated as of May 29, 2009, July 8, 2009 and July 28, 2009,
respectively, by and among Alternative Asset Management Acquisition Corp., a
Delaware corporation, GAG Inc., and AAMAC Merger Sub, Inc., a newly-formed
Delaware corporation and wholly-owned subsidiary of GAG Inc., on the one hand,
and Great American, the holders of Capital Stock of Great American as of
July 28, 2009, and the phantom equity holders of Great American.

“General Intangibles” shall mean all of any Borrower’s now owned or hereafter
acquired right, title, and interest with respect to “general intangibles” (as
such term is defined from time to time in the Code, or, for purposes of English
Law, as such term is generally understood in England), and any and all
supporting obligations in respect thereof.

“Governmental Authority” shall mean any federal, national, foreign, state,
local, or other governmental or administrative body, instrumentality,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

“German Borrower” shall mean any Borrower formed under the laws of Germany.

“German Credit Parties” shall mean the German Borrower, any other Borrower party
hereto formed under the laws of Germany and any guarantor of any of the
Obligations formed under the laws of Germany.

“German Security Documents” shall mean: (i) a German Security Transfer Agreement
and/or German Assignment Agreement entered into by each of the German Credit
Parties in favor of the Lender, (ii) the pledge of shares granted by the
applicable Credit Party, over all its respective shares in German Credit Parties
in favor of the Lender, and (iii) any other security over the assets of any
German Credit Party or any Affiliate thereof as may reasonably be required by
Lender as any of the foregoing may subsequently be amended, restated, modified,
supplemented or replaced.

“Germany” means the Federal Republic of Germany.

“Great American” shall mean Great American Group, LLC, a California limited
liability company.

 

- 12 -



--------------------------------------------------------------------------------

“Great American Group” shall mean a collective reference to each Credit Party,
and each of their respective Subsidiaries now in existence or hereafter formed
or acquired, including, but not limited to, the entities listed on Schedule 4.8
hereto.

“Great American Guaranty” shall mean the Second Amended and Restated Guaranty of
GAG Inc. and Great American, on a joint and several basis, in favor of Lender
dated as of the Restatement Date, and in form and substance satisfactory to
Lender.

“Guaranteed Amount” shall have, with respect to each Liquidation Sale carried
out pursuant to a Liquidation Sales Agreement, the meaning assigned to such term
in such agreement. It is expressly understood that prior to the Final
Accounting, the Guaranteed Amount shall refer to a Borrower’s good faith
estimate of the Guaranteed Amount to be paid under the Liquidation Sales
Agreement and that such amount shall be adjusted upon completion of the Final
Accounting and that if the actual amount required to be delivered to the
Merchant by a Borrower in respect to the Guaranteed Amount is less than the
Guaranteed Amount as listed in the applicable Liquidation Sales Agreement, such
lesser amount shall constitute the Guaranteed Amount for all purposes hereunder.

“Guaranty Percentage” shall have the same meaning as in the applicable
Liquidation Sales Agreement.

“Hazardous Material” shall mean (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” shall mean any and all transactions, agreements, or documents
now existing or hereafter entered into between a Credit Party or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging a Credit Party’s or any of its Subsidiaries’ exposure
to fluctuations in interest or exchange rates, loan, credit exchange, security
or currency valuations or commodity prices.

“Honor Date” has the meaning set forth in Annex B.

“HMRC DT Treaty Passport Scheme” means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme which applies to loans entered into on or after
1 September 2010.

 

- 13 -



--------------------------------------------------------------------------------

“Indebtedness” shall mean (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Borrower, irrespective of whether such
obligation or liability is assumed, (e) all obligations for the deferred
purchase price of assets (other than trade debt incurred in the ordinary course
of business and repayable in accordance with customary trade practices), and
(f) any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person.

“Interest Period” means, with respect to each LIBO Rate Loan, a period
commencing on the date of the making of such LIBO Rate Loan and ending 1 month
thereafter; provided, however, that (a) if any Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (c)-(e) below) to the next succeeding Business Day, (b) interest
shall accrue at the applicable rate based upon the LIBO Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (c) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (d) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1 month after the date on which the
Interest Period began, as applicable, and (e) Borrowers may not elect an
Interest Period which will end after the Revolving Credit Termination Date.

“Insolvency Officeholder” means any liquidator, trustee in bankruptcy, receiver,
administrative receiver, administrator or similar officer.

“Insolvency Proceeding” means any step is taken under or in relation to, or an
arrangement or proceeding is commenced by or against any Person under any
provision of any Debtor Relief Law including, without limitation, in relation to
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, compromise, arrangement, administration, receivership,
administrative receivership, winding up, dissolution, liquidation or other
similar relief or proceeding or arrangement, or an Insolvency Officeholder is
appointed or threatened to be appointed in respect of any Person’s assets or any
other analogous step or procedure is taken in any jurisdiction.

“Inventory Advance” shall have the meaning assigned to it in Section 2.1(f)(i).

“Inventory Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Retail Inventory only and each Permitted Capital Assets Transaction,
the percentage that Lender uses to calculate the amount of the Inventory
Advance, Capital Assets Advance, or Letter of Credit Obligations, as the case
may be, with respect to such Liquidation Sale, based on the applicable Guaranty
Percentage and Guaranteed Amount or Purchase Price Percentage and Purchase
Price, as determined pursuant to Section 2.1(f). In no case shall the Inventory
Advance Rate for any such Liquidation Sale be (i) lower than, with respect to
Liquidation Sales (or any portion thereof) conducted in the US and Canada,
seventy-seven and one half percent (77.5%), with respect to Liquidation Sales
(or portion thereof) conducted in England, fifty percent (50.0%), and with
respect to any other jurisdiction, the rate set by Lender in its discretion, or
(ii) higher than ninety-two and one-half percent (92.5%) of the Guaranteed
Amount or Purchase Price.

 

- 14 -



--------------------------------------------------------------------------------

“Inventory Borrowing Base” in respect to any Liquidation Sale shall mean the
product of (i) the Inventory Advance Rate applicable to such Liquidation Sale,
times, (ii) the Guaranteed Amount or Purchase Price as determined pursuant to
the applicable Liquidation Sales Agreement and/or the terms of the applicable
Permitted Capital Assets Transaction. For purposes of calculating the Inventory
Borrowing Base, except as may otherwise be agreed by Lender in its sole
discretion, any Retail Inventory that is subject to retention of title claims
shall not be included in the “Guaranteed Amount” or “Purchase Price”,
notwithstanding anything to the contrary in any Liquidation Sales Agreement or
other agreement.

“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide accounts (arising in the
ordinary course of business consistent with past practices), purchases or other
acquisitions for consideration of Indebtedness or stock, and any other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

“Issuer Documents” means with respect to any Letter of Credit, the Notice of
Letter of Credit Request, and any other document, agreement and instrument
entered into by or between the Lender and a Borrower in favor of Lender and
relating to any such Letter of Credit.

“ITA” means the UK Income Tax Act 2007.

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” has the meaning set forth in Annex B.

“L/C Undertaking” has the meaning set forth in Annex B.

“L/C Usage” means, as of any date of determination, the aggregate undrawn amount
of all outstanding Letters of Credit issued by Lender plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit.

 

- 15 -



--------------------------------------------------------------------------------

“Lender” shall mean Wells Fargo Bank, National Association, successor by merger
to Wells Fargo Retail Finance, LLC.

“Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by the Credit Parties under any of the
Loan Documents that are paid or incurred by Lender, (b) reasonable fees or
charges paid or incurred by Lender in connection with the Lender’s transactions
with the Credit Parties, including, reasonable fees or charges for any due
diligence with respect to a proposed Liquidation Sale or Capital Assets
Transaction (including reasonable and documented attorneys’ fees), photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, UCC searches and including searches with the
patent and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) reasonable costs and expenses incurred by Lender in
the disbursement of funds to or for the account of Borrowers (by wire transfer
or otherwise), (d) charges paid or incurred by Lender resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by Lender
to correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) reasonable
audit fees and expenses (and other due diligence expenses) of Lender related to
audit examinations of the Books, (g) reasonable costs and expenses of third
party claims or any other suit paid or incurred by Lender in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or Lender’s relationship with any Credit Party or any
guarantor of the Obligations, (h) Lender’s reasonable fees and expenses
(including reasonable and documented attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, or amending the Loan Documents,
and (i) Lender’s reasonable fees and expenses (including reasonable and
documented attorneys fees) incurred in terminating, enforcing (including
reasonable and documented attorneys fees and expenses incurred in connection
with a “workout,” a “restructuring,” or an Insolvency Proceeding concerning
Borrower or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

“Lender’s Account” shall mean an account of Lender at a branch of Lender
designated by Lender to US Borrower in writing from time to time.

“Lender’s Offer” shall have the meaning given such term in Section 2.1(a)(ii)
hereof.

“Letters of Credit” shall mean commercial or standby letters of credit issued
for the account of a Borrower by Lender or Underlying Issuer for which Lender
has incurred Letter of Credit Obligations.

“Letter of Credit Expiration Date” has the meaning set forth in Annex B.

 

- 16 -



--------------------------------------------------------------------------------

“Letter of Credit Fee” shall have the meaning assigned to it in Annex B.

“Letter of Credit Obligations” shall mean all outstanding obligations incurred
by Lender at the request of a Borrower, including, without limitation, the L/C
Usage, whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of a reimbursement agreement or guaranty by Lender
with respect to any Letter of Credit.

“Letters of Credit Sublimit” shall mean $100,000,000.

“LIBOR Deadline” has the meaning set forth in Section 2.

“LIBO Rate” means, for each Interest Period for each LIBO Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/16%) by dividing (a) the Base LIBO Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage. The LIBO Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

“LIBO Rate Loan” means each portion of Revolving Credit Advance that bears
interest at a rate determined by reference to the LIBO Rate.

“LIBO Rate Margin” means, as of any date of determination, the “LIBO Rate
Margin” specified in the Margin Pricing Grid based on the corresponding Success
Fee specified in the Margin Pricing Grid. The LIBOR Rate Margin shall adjust in
accordance with the Margin Pricing Grid as provided herein.

“Lien” shall mean any interest in an asset securing an obligation owed to, or a
claim by, any Person whether such interest shall be based on the common law,
statute, or contract, whether such interest shall be recorded or perfected, and
whether such interest shall be contingent upon the occurrence of some future
event or events or the existence of some future circumstance or circumstances,
including the lien or security interest arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, German transfer of ownership by
way of security (Sicherungsübereignung), deposit arrangement, security
agreement, conditional sale or trust receipt, a floating charge, a fixed charge,
or from a lease, consignment, or bailment for security purposes or from a sale
of accounts receivable or chattel paper, or the interest of a lessor under a
Capital Lease or other arrangement pursuant to which any Person is entitled to
any preference or priority with respect to the property or assets of another
Person or the income or profits of such other Person and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property each of the foregoing whether consensual or
non-consensual and whether arising by way of agreement, operation of law, legal
process or otherwise.

“Liquidation Borrowing” shall mean the Capital Assets Advance, Inventory
Advance, Other Assets Advance, or Letter of Credit Obligations with respect to a
Liquidation Sale, all other Revolving Credit Advances made with respect to such
Liquidation Sale, and all accrued Fees, interest and other Obligations payable
by a Borrower with respect thereto.

 

- 17 -



--------------------------------------------------------------------------------

“Liquidation Loan Proposal” shall have the meaning assigned to it in
Section 2.1(a)(i).

“Liquidation Sale” shall mean going out of business, liquidation or store
closing sales of a particular Merchant conducted by a Liquidator with respect to
the Retail Inventory or any related sales of Other Assets pursuant to a
particular Liquidation Sale Agreement and shall include Permitted Capital Assets
Transactions carried out to permit a Borrower to conduct such sales.

“Liquidation Sales Agreements” shall mean the Agency Agreement, Purchase
Agreement or any other agreement required to conduct the Liquidation Sale
entered into by a Borrower or any joint venture to which a Borrower is a joint
venturer, as applicable) with respect to a Liquidation Sale, and any and all
other agreements, instruments, documents and certificates entered into in
connection therewith.

“Liquidator” shall mean a Borrower or a Liquidator JV, as the context requires.

“Liquidator JV” shall mean any joint venture between a Borrower and one or more
other professional Retail Inventory liquidators party to a Liquidator Joint
Venture Agreement.

“Liquidator Joint Venture Agreement” shall mean a joint venture agreement, in
form and substance satisfactory to Lender, entered into among a Borrower and one
or more other professional Retail Inventory liquidators for the sole purpose of
jointly and collectively entering into Liquidation Sales Agreements with any
Merchants and conducting Liquidation Sales pursuant to such Liquidation Sales
Agreements.

“Loan Account” has the meaning set forth in Section 2.9.

“Loan Documents” shall mean this Agreement, the Notes, the Collateral Documents,
the Great American Guaranty, the Equity Pledge Agreement, the Perfection
Certificate, the Solvency Certificate, each Borrower Joinder (if any), and all
other agreements, instruments, documents and certificates identified in the
Schedule of Documents executed and delivered to, or in favor of, Lender and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by any Credit Party, or any employee of any Credit Party, and
delivered to Lender in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to such Loan Document as the same may be in effect at any and
all times such reference becomes operative.

“Margin” shall mean, individually and collectively, the Base Rate Margin and the
LIBO Rate Margin.

“Margin Pricing Grid” shall mean,

 

- 18 -



--------------------------------------------------------------------------------

(i) for Inventory Advances (and Capital Assets Advances, Sales Tax and Expense
Advances made in connection with any Inventory Advance) in connection with
Liquidation Sales to be conducted in the United States, Canada, and the United
Kingdom, the applicable percentage amount set forth in the following grid that
corresponds to the applicable Inventory Advance Rate applied to such Inventory
Advance:

 

If Inventory Advance Rate is:

 

  

Then the Margin is:

 

 

            < 77.5%

     2.25 % 

>77.5%, but < 82.5%

     2.75 % 

> 82.5%, but < 87.5%

     3.00 % 

> 87.5%, but < 92.5%

     3.25 % 

(ii) for all Other Asset Advances (and Sales Tax and Expense Advances made
solely in connection with any Other Asset Advance) in connection with
Liquidation Sales to be conducted in the United States, Canada, and the UK, the
Margin shall be no less than 3.25%.

(iii) for all Revolving Credit Advances in connection with any Liquidation Sale
(or portion thereof) conducted in any jurisdiction other than the United States,
Canada, or the UK, the Margin shall be as determined by Lender in its sole
discretion.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, financial or other condition of GAG Inc., Great
American, US Borrower, English Borrower, or any other Borrower (so long as such
other Borrower is conducting a Liquidation Sale or owes Lender any Obligations
with respect to a Liquidation Sale) or all Credit Parties collectively, (b) any
Borrower’s ability, or the ability of any Liquidator JV, as applicable, to
conduct any Liquidation Sale in accordance with the applicable Liquidation Sale
Agreements or to consummate any Permitted Capital Assets Transaction or exercise
and realize upon any of the right, title or interest conveyed to the applicable
Borrower in such Permitted Capital Assets Transaction, (c) any Borrower’s
ability to pay and perform any of the Obligations in accordance with the terms
of this Agreement or to perform its obligations under any Liquidator Joint
Venture Agreement, (d) any Credit Party’s ability to perform its material
obligations under the Loan Documents to which it is a party, (e) the Collateral
or Lender’s Liens on the Collateral or the priority of such Liens, (f) Lender’s
ability to enforce the Obligations or realize upon the Collateral, or
(g) Lender’s rights and remedies under this Agreement and the other Loan
Documents.

“Master Collection Account” shall mean an account at Lender in the name of the
Lender designated as the “Master Collection Account” into which the proceeds of
all other Collection Accounts shall be deposited pursuant to Section 2.6.

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 2.4(e).

“Merchant” shall mean a Person that, in the ordinary course of its business,
sells Retail Inventory and, in the case of a Liquidation Sale conducted outside
the US or Canada, “Merchant” shall include any Affiliate of a Merchant or other
entity which owns Retail Inventory or Other Assets.

 

- 19 -



--------------------------------------------------------------------------------

“Net Profit Margin” shall mean, with respect to each Liquidation Sale, the sum
of (i) the sum of (a) the Proceeds of such Liquidation Sale, plus (b) the cash
proceeds of any unsold Retail Inventory or Other Assets retained or acquired by
Borrower at the conclusion of such Liquidation Sale, plus (without double
counting) (c) the Proceeds of any Capital Assets Transactions relating to such
Liquidation Sales, minus (ii) the sum of (a) the Guaranteed Amount or Purchase
Price with respect to such Liquidation Sale, plus (b) the Recovery Amount, if
any, with respect to such Liquidation Sale, plus (c) actual Expenses incurred by
Borrower with respect to such Liquidation Sale (including any reimbursement
obligations, expenses, fees and commissions payable in connection with an
Expense L/C or any L/C provided in respect to unpaid portions of the Guaranteed
Amount or Purchase Price), plus (d) (without duplication of any amounts counted
in clause “c”) interest or Letter of Credit Fees paid to Lender with respect to
the Liquidation Borrowings for such Liquidation Sale, each as set forth in the
Final Accounting, provided, however, that, for purposes of calculating the Net
Profit Margin, Expenses that Borrower pays to itself or an Affiliate (such as
compensation of supervisory personnel) shall be calculated based on actual
amounts paid without a mark-up for profit by such Affiliates.

“Non-Extension Letter of Credit” has the meaning set forth in Annex B.

“Notes” shall have the meaning assigned to it in Section 2.1(e).

“Notice of Letter of Credit Request” shall have the meaning assigned to it in
Section 2.1.

“Notice of Revolving Credit Advance” shall have the meaning assigned to it in
Section 2.1(c).

“Obligations” shall mean (a) all Revolving Credit Advances, debts, principal,
interest (including any interest that, but for the provisions of any Debtor
Relief Law, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, Bank Product Obligations, premiums,
liabilities (including all amounts charged to Borrower’s Loan Account pursuant
hereto), obligations, fees (including, without limitation, the Administrative
Fee, the Work Fees, the Success Fees, and any L/C Fees), charges, costs, and
Lender Expenses (including in respect of any fees or expenses that, but for the
provisions of the Debtor Relief Law, would have accrued), lease payments,
guaranties, covenants, indemnification obligations arising pursuant to the Loan
Documents (including, without limitation, under Section 2.10) and duties of any
kind and description owing by any Credit Party to the Lender pursuant to or
evidenced by the Loan Documents to which such Credit Party is a party and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Expenses that any
Credit Party is required to pay or reimburse by the Loan Documents, by Law, or
otherwise, and (b) all Bank Product Obligations. Any reference in this Agreement
or in the Loan Documents to the Obligations shall include all amendments,
changes, extensions, modifications, renewals replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding.

 

- 20 -



--------------------------------------------------------------------------------

“Omnibus Ratification” shall mean the Omnibus Ratification of Loan Documents
executed by the Borrowers in favor of the Lender dated as of the Restatement
Date.

“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, the memorandum of association, any
certificate of designation or other instrument relating to the rights of
preferred shareholders or stockholders of such corporation, any shareholder
rights agreement and all applicable resolutions of the Board of Directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement and, if applicable, the certificate of limited
partnership, and (c) for any limited liability company, the operating agreement
and articles or bylaws or certificate of formation or organization or
incorporation, as applicable. “Organizational Documents” shall also include, in
all cases, all shareholder agreements, voting trusts, and similar arrangements
applicable to any Person’s Capital Stock.

“Other Assets” shall mean any real property, personal property, Capital Assets
or other property of any Merchant or Affiliate thereof, other than Retail
Inventory, owned, leased, or licensed by such Merchant or such Affiliate in the
ordinary course of its business, including, without limitation, such Merchant’s
or such Affiliate’s interest in real property leases, fixtures and equipment
(including, without limitation, Fixtures and Equipment, as such terms are
defined in the Code).

“Other Assets Advance” shall have the meaning assigned to it in Section
2.1(f)(i).

“Other Assets Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Other Assets only, the percentage that Lender uses to calculate the
amount of the Other Assets Advance or Letter of Credit, as the case may be, with
respect to such Liquidation Sale, as determined pursuant to Section 2.1(a). In
no case shall the Other Assets Advance Rate for any such Liquidation Sale be
higher than fifty percent (50.0%).

“Other Assets Borrowing Base” shall mean, in respect to each Liquidation Sale,
the product of (i) the Other Assets Advance Rate, times (ii) the consideration
which Borrower has agreed to pay for such Other Assets pursuant to the
applicable Liquidation Sales Agreement. For purposes of calculating the Other
Assets Borrowing Base, except as may otherwise be agreed by Lender in its sole
discretion, any Other Assets that are subject to retention of title claims shall
not be included in the value of the consideration referred to in clause ii of
the preceding sentence notwithstanding anything to the contrary in any
Liquidation Sales Agreement or other agreement.

“Overbid” has the meaning given such term in Section 2.1(f) hereof.

“Parent Working Capital Facility” shall mean a committed secured revolving
credit facility made available to Great American (and not any Subsidiary
thereof), as borrower, by a bank or other financial institution for general
working capital purposes of Great American.

 

- 21 -



--------------------------------------------------------------------------------

“Perfection Certificate” means each perfection certificate submitted by
Borrowers to Lender with respect to Borrowers, together with Borrowers’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Lender.

“Permitted Capital Assets Transaction” means a Capital Assets Transaction to be
conducted by a Borrower that satisfies each of the following requirements, as
determined by Lender in its sole and absolute discretion:

(i) both before and after giving effect to such acquisition, there is no Default
or Event of Default hereunder;

(ii) such acquisition is being consummated by a Borrower, and the Capital Assets
acquired pursuant to such acquisition shall at all times thereafter be held by a
Borrower;

(iii) Lender has received an assignment of all of the right, title, and interest
acquired, or to be acquired, by such Borrower in such transaction as further
security for the Obligations, and Lender may, upon an Event of Default,
foreclose on such assignment and succeed to all of Borrower’s right, title, and
interest thereunder (including the right to conduct Liquidation Sales or appoint
a third Person to conduct Liquidation Sales);

(iv) the target of such acquisition is a Merchant or a Merchant is an Affiliate
of such target;

(v) such acquisition is for the purpose of permitting the applicable Borrower to
conduct Liquidation Sales of the Retail Inventory or Other Assets of such
Merchant and its Subsidiaries;

(vi) the aggregate amount of any Capital Assets Advance Inventory Advances,
Sales Tax Advances, Expense Advances and Letter of Credit Obligations requested
by Borrower in connection with such Capital Assets Transaction and Liquidation
Sale shall not exceed the applicable Inventory Borrowing Base; and

(vii) An Insolvency Officeholder acceptable to Borrower and Lender shall have
been proposed, the Borrower shall have the ability to appoint such proposed
Insolvency Officeholder and such Insolvency Officeholder shall (when appointed)
be required to appoint Borrower as the agent to conduct Liquidation Sales of the
applicable Merchant and such appointment shall be binding;

provided; however, that the foregoing list is not necessarily exclusive and
Lender may set forth additional requirements to be satisfied by Borrower in its
sole discretion. The Credit Parties acknowledge that even if a Capital Assets
Transaction may constitute a Permitted Capital Assets Transaction, such
qualification would not commit Lender to make any credit available to any Credit
Party hereunder or otherwise diminish the uncommitted nature of the credit
facility described in this Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall have the meaning assigned to it in Section 7.8.

“Permitted Holders” shall mean Harvey Yellen and Andrew Gumaer.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or Governmental Authority.

“Proceeds” shall have, with respect to any Liquidation Sale, the meaning
assigned to such term in the relevant Liquidation Sales Agreement with respect
to such Liquidation Sale and shall also include all proceeds of Inventory, Other
Assets, augmented goods and Capital Assets and in the case of a joint venture,
all amounts paid or due to a Borrower as part of a Liquidator JV or otherwise.

“Purchase Agreement” shall mean a Purchase Agreement or other agreement entered
into by a Borrower (or Liquidator JV) in form and substance acceptable to
Lender, pursuant to which a Borrower (or such Liquidator JV) is given the right
to purchase Retail Inventory or Other Assets and to conduct Liquidation Sales
with respect to such Retail Inventory or Other Assets.

“Purchase Price” shall (i) have, with respect to each Liquidation Sale carried
out pursuant to Liquidation Sales Agreements, the meaning assigned to such term
in such agreements and (ii) mean, with respect to any Permitted Capital Assets
Transaction, the aggregate consideration paid by the applicable Borrower to
acquire such Capital Assets. It is expressly understood that prior to the Final
Accounting, the Purchase Price when determined pursuant to clause (i) of the
preceding sentence shall refer to Borrower’s good faith estimate of the Purchase
Price to be paid under the Liquidation Sales Agreement and that such amount
shall be adjusted upon completion of the Final Accounting and that if the actual
amount required to be delivered by the Borrower in respect to the Purchase Price
is less than the Purchase Price listed in the applicable Liquidation Sales
Agreement, such lesser amount shall constitute the Purchase Price for all
purposes hereunder.

“Purchase Price Percentage” shall have the same meaning as in the applicable
Liquidation Sales Agreement.

“Qualified Capital Stock” shall means all of the Capital Stock issued by any
Person (an “issuer”); provided, that after the acquisition of all such Capital
Stock by any other Person (the “acquirer”), such acquirer will, as determined by
Lender in its sole and absolute discretion, be entitled to control the issuer,
appoint a majority of the members of the Board of Directors of the issuer, and
otherwise generally possess and exercise all of the rights, discretion, and
remedies of equity-holders generally (including the rights to receive all
dividends and distributions and not subject to the prior rights of any other
holder of Capital Stock, Indebtedness, or other interest in the issuer, to
receive any payments before the holder of such Qualified Capital Stock);
provided; however, that (i) the assets of the issuer of such Capital Stock are
not subject to any Liens except for Permitted Encumbrances acceptable to Lender;
(ii) such Capital Stock is fully paid up and non-assessable; (iii) the issuer of
such Capital Stock is not liable for any Indebtedness or other obligations or
liabilities (whether for its own account or as a guarantor), except as otherwise
agreed by Lender; and (iv) the foregoing list is not necessarily exclusive and
Lender may set forth additional requirements to be satisfied in its sole
discretion. The Credit Parties acknowledge that even if Capital Stock may
constitute Qualified Capital Stock, such qualification would not commit Lender
to make any credit available to any Credit Party hereunder or otherwise diminish
the uncommitted nature of the credit facility described in this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

“Qualified Senior Secured Debt” means, as to any Merchant, Senior Secured Debt
of such Merchant that also satisfies each of the following requirements:

(i) all of the Senior Secured Debt Documents with respect to such Qualified
Secured Debt have been reviewed by Lender and have been deemed acceptable by
Lender for purposes of a Capital Assets Transaction, as determined by Lender in
its sole and absolute discretion and, without limiting the generality of the
foregoing, endow the lenders or agent on behalf of the lenders thereunder with
all or substantially all of the customary rights and remedies of a senior
secured creditor under the laws of the jurisdiction pursuant to which each such
Senior Secured Debt Document is governed;

(ii) the Senior Secured Debt Documents, and the Liens established under or in
connection therewith, are valid and enforceable, are not subject to any
challenge or proceeding by any Person (including the borrower thereunder, any
Affiliate of the borrower thereunder, or any holder of Capital Stock of the
borrower thereunder or any Affiliate, or any other creditor of any of the
foregoing); such Liens are perfected and freely assignable or transferable by
the applicable Merchant to the Borrower and by the Borrower to the Lender;

(iii) the applicable Borrower and the Lender are each eligible assignees or
transferees howsoever described under the Senior Secured Debt Documents and any
consents that are required by the Senior Secured Debt Documents, applicable Law,
or any other instrument or agreement binding on the applicable Merchant for the
assignment, transfer, or purchase of the existing lender or lenders’ interests
under the Senior Secured Debt Documents to the applicable Borrower and to the
Lender have been obtained;

(iv) there is no other Indebtedness owed by the borrower thereunder (whether as
a borrower or as a guarantor or surety) under any Senior Secured Debt Documents
except for Indebtedness that will be repaid in full from a Liquidation Sale, is
unsecured, and is subordinated, in form and substance satisfactory to Lender, in
favor of the lenders under such Senior Secured Debt Documents;

(v) there is no winding up order or other Insolvency Proceeding outstanding
against the borrower thereunder to Borrower’s best knowledge and except as
otherwise agreed by Lender in its sole discretion or such borrower’s Affiliates;

(vi) an event of default has occurred, or other facts or circumstances obtain,
under the Senior Secured Debt Documents, pursuant to which the Borrower or
Lender may, upon becoming the lender of record under such Senior Secured Debt
Documents, accelerate all outstanding Senior Secured Debt thereunder, enforce
the Liens securing such Senior Secured Debt, and exercise all other rights or
remedies provided under the Senior Secured Debt Documents or applicable Law,
including the right, in jurisdictions where holders of Senior Secured Debt may
appoint an administrator in connection with an Insolvency Proceeding, to appoint
an administrator;

 

- 24 -



--------------------------------------------------------------------------------

(vii) the terms on which the Borrower has agreed to acquire the Senior Secured
Debt are in all respects satisfactory (including in relation to appropriate
representations and warranties from the seller which are incorporated by
reference into distressed LMA transfers of debt and indemnity or compensation or
price hold-back granted by the seller for breach thereof);

(viii) the Borrower will become the lender of record in respect of such Senior
Secured Debt promptly upon the Borrower’s receipt of the Capital Assets Advance;

(ix) the Borrower shall not, and Lender shall not in the event it becomes the
lender of record under the Senior Secured Debt, be obligated or committed to
fund any subsequent loans to, issue any letters of credit for the account of, or
otherwise extend any other financial accommodation to or for the account of, the
Merchant or any other entity under any such Senior Secured Debt;

(x) Payments of interest made to the Borrower, in its capacity as the lender
under the Senior Secured Debt Documents, shall not be subject to any withholding
Tax; and

(xi) the Borrower or Lender, in the capacity as the lender under the Senior
Secured Debt Documents, constitute a “qualifying floating chargeholder” for the
purposes of the UK Insolvency Act;

provided; however, that the foregoing list is not necessarily exclusive and
Lender may set forth additional requirements to be satisfied by Borrower in its
sole discretion. The Credit Parties acknowledge that even if Senior Secured Debt
may constitute Qualified Senior Secured Debt, such qualification would not
commit Lender to make any credit available to any Credit Party hereunder or
otherwise diminish the uncommitted nature of the credit facility described in
this Agreement.

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

“Recovery Amount” shall have, with respect to each Liquidation Sale providing
for a contingent additional, non-guaranteed payment to the applicable Merchant
or, in the case of any Liquidation Sales outside the US and Canada, an Affiliate
of the Merchant, based upon the total amount of the Proceeds of such Liquidation
Sale, the meaning assigned to such term in the Liquidation Sales Agreements for
such Liquidation Sale.

“Release” shall mean any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

- 25 -



--------------------------------------------------------------------------------

“Relevant Jurisdiction” means, in relation to a Borrower, GAG Inc. or Great
American:

 

  (a)

its jurisdiction of incorporation;

 

  (b)

any jurisdiction where any asset subject to or intended to be subject to the
Collateral Documents to be created by it is situated;

 

  (c)

any jurisdiction where it conducts its business; and

 

  (d)

the jurisdiction whose laws govern the perfection of any of the Collateral
Documents entered into by it.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

“Restatement Date” shall mean the Business Day on which the conditions precedent
set forth in Section 3.1 have been satisfied, in Lender’s sole discretion, or
waived in writing by Lender.

“Restricted Payment” means (i) any cash dividend or other cash distribution or
payment, direct or indirect, on or on account of any Capital Stock of a Borrower
now or hereafter outstanding; (ii) any dividend or other distribution in respect
of, or redemption, purchase or other acquisition, direct or indirect, of any
Capital Stock of a Borrower now or hereafter outstanding or of any warrants,
options or rights to purchase any such Capital Stock (including, without
limitation, the repurchase of any such stock or membership interest, warrant,
option or right or any refund of the purchase price thereof in connection with
the exercise by the holder thereof of any right of rescission or similar
remedies with respect thereto); and (iii) any direct salary, non-salary
managerial fees, fee (consulting, management or other), fringe benefit,
allowance or other expense directly or indirectly paid or payable by a Borrower
(as compensation or otherwise) to any shareholder, member, manager, or Affiliate
of a Borrower (other than to an employee or consultant, to the extent of such
employee’s or consultant’s compensation; provided that the terms of such
compensation are approved by the Borrower’s Board of Directors or comparable
body) and (iv) meeting fees, travel and expense reimbursement and clothing
allowance payable to the managers of a Borrower or any partner, shareholder or
Affiliate thereof.

 

- 26 -



--------------------------------------------------------------------------------

“Restricted Subsidiary” means, as to any Borrower, any direct or indirect
Subsidiary of such Borrower and, as to Great American and GAG Inc., any Borrower
and any other direct or indirect Subsidiary party to or otherwise receiving any
Collections or other Proceeds of any Liquidation Sale including, without
limitation, any Capital Assets Transaction.

“Retail Inventory” shall mean goods that are held by a Merchant or, in the case
of a Liquidation Sale outside the US and Canada, an Affiliate of the Merchant
for sale in the ordinary course of its business and that are suitable for sale
at retail.

“Revolving Credit Advance” shall have the meaning assigned to it in Section
2.1(a).

“Revolving Credit Termination Date” shall mean the earliest of (i) July 16,
2013, and (ii) the date of termination pursuant to Section 9.2 of Lender’s
agreement to consider, in its sole discretion and with no obligation, to make
additional Revolving Credit Advances and/or incur Letter of Credit Obligations
or permit existing Revolving Credit Advances to remain outstanding.

“Revolving Loan” shall mean, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding at such time plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Borrower outstanding at such
time.

“Revolving Loan Ceiling” shall mean the amount equal to One Hundred Million
Dollars ($100,000,000).

“Sales Tax Advance” shall have the meaning given such term in Section 2.1(g)
hereof.

“Sales Tax Receipts” shall mean the portion of Collections received in the
Blocked Accounts on account of sales, VAT, excise and gross receipts Taxes
payable to any taxing authorities having jurisdiction.

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Loan Documents and the transactions
contemplated thereunder, substantially in the form of Annex A to this Agreement.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

“Senior Secured Debt” means any Indebtedness of a Person that is secured by a
perfected, first priority Lien on all or substantially all of the assets of such
Person subject to no Liens other Liens acceptable to the Credit Parties and
Lender.

“Senior Secured Debt Documents” means each of the loan documents, credit
documents, security documents, or other written agreements or instruments, and
any amendments of the foregoing, pursuant to which loans or other credit
constituting Senior Secured Debt was advanced or issued.

 

- 27 -



--------------------------------------------------------------------------------

“Solvency Certificate” means a certificate signed by an Authorized Person of the
Borrowers and Great American, dated as of the Closing Date, demonstrating the
Solvency of the Borrowers, and Great American.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and is able to pay
its debts as they become due; (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital; (e) no
Insolvency Proceeding has occurred; and (f) no unsatisfied writ of execution is
outstanding. The amount of contingent liabilities (such as litigation,
guarantees and pension plan liabilities) at any time shall be computed as the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can be reasonably be expected to become an actual or
matured liability.

“Spot Rate” means, for a currency, the rate quoted by Lender as the spot rate
for the purchase by Lender of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if Lender does not have
as of the date of determination a spot buying rate for any such currency.

“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Capital
Stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person and/or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of fifty percent (50%) or more of such
Capital Stock whether by proxy, agreement, operation of Law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.

“Success Fee” shall mean, with respect to each Liquidation Sale, an amount equal
to the product of (i) the Net Profit Margin for such Liquidation Sale (inclusive
of the Net Profit Margin for any applicable Capital Assets Transaction),
multiplied by (ii) the Success Fee Percentage for such Liquidation Sale.

 

- 28 -



--------------------------------------------------------------------------------

“Success Fee Percentage” shall mean: (i) with respect to each Liquidation Sale
(or portion thereof) of Retail Inventory conducted in the United States and
Canada, the percentage determined by the applicable Inventory Advance Rate for
any Liquidation Borrowing (including, without limitation, any Capital Assets
Advance) in connection with such Liquidation Sale in accordance with the column
titled “Success Fee Percentage (US & Canada)” in the grid below; (ii) with
respect to each Permitted Capital Assets Transaction and each Liquidation Sale
(or portion thereof) of Retail Inventory conducted in the United Kingdom, the
percentage determined by the applicable Inventory Advance Rate for any
Liquidation Borrowing in connection with such Permitted Capital Assets
Transaction or other Liquidation Sale in accordance with the column titled
“Success Fee Percentage (UK)” in the grid; (iii) with respect to each
Liquidation Sale (or portion thereof) of Other Assets conducted in the United
States and Canada, no less than twenty percent (20%); (iv) with respect to each
Liquidation Sale (or portion thereof) of Other Assets conducted in the United
Kingdom, no less than twenty two and one half percent (22.5%); and (v) with
respect to any other Liquidation Sale in any other jurisdictions, the percentage
determined by Lender in its discretion.

 

Inventory Advance Rate

   Success Fee Percentage (US
& Canada)     Success Fee Percentage
(UK)  

            < 77.5%

     5.0 %      7.5 % 

> 77.5%, but < 82.5%

     10.0 %      12.5 % 

> 82.5%, but < 87.5%

     15.0 %      17.5 % 

> 87.5%, but < 92.5%

     20.0 %      22.5 % 

“Taxes” shall mean taxes, duties, fees, premiums, assessments, levies, tariffs
and any other charges whatsoever imposed, assessed, reassessed or collected by
any Governmental Authority, including all fines, penalties, interest, additions
to tax, installments on account of taxes, or other additional amounts imposed,
assessed or collected by any Governmental Authority in respect thereof,
excluding taxes imposed on or measured by the net income of Lender by the
jurisdictions under the laws of which Lender is organized or any political
subdivision thereof.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Payment” means either the increase in a payment made by a Borrower to the
Lender under Section 2.13(a) or a payment under Section 2.13(i).

“Tax Returns” shall mean all returns, elections, filings, forms, and any other
documents (whether in electronic, tangible, or any other form whatsoever) made,
prepared or filed, or to be made, prepared or filed in respect of Taxes under
applicable law.

“Termination Date” shall mean the date on which the Revolving Loan has been
indefeasibly repaid in full and all other Obligations under this Agreement and
the other Loan Documents have been completely discharged, and all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by
stand-by letters of credit in accordance with Annex B, and Borrower shall not
have any further right to request to borrow any monies under this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

“Total Expense Advance” shall have the meaning assigned to such term in
Section 2.1(h).

“Treaty Lender” means a Lender which:

 

  (i)

is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (ii)

does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in an advance under this
Agreement is effectively connected;

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Insolvency Act” shall mean the Insolvency Act 1986 (UK), as in effect from
time to time.

“UK Qualifying Lender” means:

 

  (i)

a Lender (other than a Lender within paragraph (ii) below) which is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

  (A)

a Lender:

 

  (1)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Loan Document; or

 

  (2)

in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (B)

a Treaty Lender; or

 

  (ii)

a building society (as defined for the purposes of section 880 of the ITA)
making an advance under a Loan Document).

“Underlying Issuer” shall mean a Person (other than Lender or Borrower) which is
the beneficiary of an L/C Undertaking and which has issued a letter of credit at
the request of the Lender for the benefit of Borrower.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“Unreimbursed Amount” has the meaning set forth in Annex B.

 

- 30 -



--------------------------------------------------------------------------------

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
ERISA Affiliate of Borrower as a result of such transaction.

“United Kingdom” or “UK” shall mean the United Kingdom of Great Britain and
Northern Ireland.

“United States” or “US” shall mean the United States of America.

“US Bankruptcy Code” shall mean the United States Bankruptcy Code as in effect
from time to time.

“US Borrower” has the meaning given such term in the Preamble hereto.

“US Security Agreement” shall mean the Security Agreement, dated as of the
Closing Date, between the US Borrower and Lender, as ratified and affirmed by
the Omnibus Ratification and as it may subsequently be amended, restated,
modified, supplemented, or replaced.

“Work Fee” shall mean a fee in the amount of $25,000 payable to Lender pursuant
to, and upon occurrence of the events described in, Section 2.5(c).

 

  1.2

Certain Matters of Construction.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto.

(b) All other undefined terms contained in any of the Loan Documents shall,
unless the context indicates otherwise, have the meanings provided for by the
Code to the extent the same are used or defined therein. Unless otherwise
specified, reference in this Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
this Agreement. The words “herein,” “hereof’ and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement or any such Annex, Exhibit or Schedule. All
of the Annexes, Schedules and Exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

 

- 31 -



--------------------------------------------------------------------------------

(c) Wherever from the context it appears appropriate, each term stated in either
the singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Loan Documents) or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include any amendments of
the same and any successor statutes and regulations. Whenever any provision in
any Loan Document refers to the knowledge (or an analogous phrase) of Borrower,
such words are intended to signify that Borrower has actual knowledge or
awareness of a particular fact or circumstance or that Borrower, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance. Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any requirement of a writing contained herein or
in the other Loan Documents shall be satisfied by the transmission of a Record
and any Record transmitted shall constitute a representation and warranty as to
the accuracy and completeness of the information contained therein.

 

2.

AMOUNT AND TERMS OF CREDIT

 

  2.1

Advances and Letters of Credit.

(a) Subject to the terms and conditions hereof, Lender may, in its sole
discretion and with no obligation to do so, from time to time, at Lender’s
option, until the Revolving Credit Termination Date, (i) make available advances
in Dollars (each, a “Revolving Credit Advance”) to or for the benefit of a
Borrower as provided for in this Section 2.1, and (ii) incur Letter of Credit
Obligations in Dollars (except as otherwise agreed by Lender or Issuing Bank) in
respect of a Borrower as provided for in Annex B and this Section 2.1. The
Lender will disburse Revolving Credit Advances to each Borrower by depositing
the amount of each such Revolving Credit Advance to the applicable Borrower’s
Disbursement Account pursuant to Section 2.10 hereof. The aggregate amount
outstanding of Revolving Credit Advances and Letter of Credit Obligations shall
not exceed at any one time the Revolving Credit Ceiling less the outstanding
balance of all undrawn or unreimbursed Letters of Credit.

(b) Revolving Credit Advances and Letters of Credit issued with respect to any
Liquidation Sale of Inventory or issued with respect to Capital Assets Advances
shall not exceed the applicable Inventory Borrowing Base. Revolving Credit
Advances and Letters of Credit issued with respect to any Liquidation Sales of
Other Assets shall not exceed the applicable Other Assets Borrowing Base.

(c) Until the Revolving Credit Termination Date, Borrower may from time to time
request to borrow, repay and request to reborrow under this Section 2.1.

 

- 32 -



--------------------------------------------------------------------------------

(d) All amounts borrowed pursuant to this Section, together with all other
Obligations, shall be due and payable (or in the case of any Letters of Credit,
shall terminate) on the earlier of the maturity date therefor pursuant to
Section 2.3 or the Revolving Credit Termination Date; provided, however, that
Lender or any of its Affiliates may determine, in their sole and absolute
discretion and with no obligation so to do, to extend the termination or
maturity date for any Bank Product Obligations beyond the Revolving Credit
Termination Date subject to the Borrower’s (or its Affiliate’s, as the case may
be) satisfaction of any conditions therefor required by Lender or its Affiliate.

(e) A Borrower’s request for Revolving Credit Advances or Letters of Credit
shall be made by irrevocable written notice by an Authorized Person of Borrower
to the representative of Lender identified on Schedule 2.1 at the address
specified thereon. Those notices without limiting the applicable Borrower’s
agreement to deliver a Liquidation Loan Proposal pursuant to Section 2.1(f),
must be actually received by Lender no later than (1) 1:00 p.m. (Boston,
Massachusetts time) three (3) Business Days prior to the proposed date of any
Inventory Advance, Capital Assets Advance or Other Asset Advances; (2) 1:00 p.m.
(Boston, Massachusetts time) on the Business Day on which a proposed Sales Tax
or Expense Advance is requested; and (3) with respect to Letter of Credit
Obligations, 1:00 p.m. (Boston, Massachusetts time) on the date which is at
least two (2) Business Days prior to the proposed issuance date and subject to
the terms and conditions governing Letters of Credit forth in Annex B attached
hereto. Each such notice (a “Notice of Revolving Credit Advance” or “Notice of
Letter of Credit Request,” as the case may be) must be given in writing (by
telecopy or overnight courier). Any Notice of Revolving Credit Advance or Notice
of Letter of Credit Request must be substantially in the form of Exhibit 2.1-1
or Exhibit 2.1-2, as applicable, and shall include the information required in
such Exhibit and such other information as may be required by Lender. Any Notice
of Letter of Credit Request must include the information described in Annex B
and such other information as may be required by Lender. In addition, a Notice
of Letter of Credit Request shall be accompanied by the form of the Letter of
Credit (which shall be acceptable to the Lender) to be guaranteed.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower and approvals by Lender may be made and transmitted
pursuant to electronic codes and security measures mutually agreed upon and
established by and between Borrower and Lender.

(f) Inventory Advances, Other Assets Advances, Capital Assets Advances, and
Letters of Credit.

(i) Subject to Section 6.15, if Borrower proposes to enter into Liquidation
Sales Agreements with respect to any proposed Liquidation Sale, Borrower may
propose (or shall propose if required to do so under Section 6.15) that Lender
agree to make a Revolving Credit Advance to Borrower or incur Letter of Credit
Obligations for Borrower’s account with respect to the Retail Inventory
(Revolving Credit Advances made with respect to Retail Inventory (in whole or in
part) are referred to as “Inventory Advances”) or Other Assets (Revolving Credit
Advances made solely with respect to Other Assets are referred to herein as
“Other Assets Advances”) that are proposed to be sold through such Liquidation
Sale. In the United Kingdom and other jurisdictions acceptable to Lender (the
United States and Canada are not acceptable to Lender for purposes of this
sentence), Borrower may elect to conduct a Liquidation Sale by undertaking a
Capital Assets Transaction with respect to a Merchant. In the event that,
subject to Section 6.15, Borrower believes that such Capital Assets Transaction
could be a Permitted Capital Assets Transaction, Borrower may propose that
Lender finance a portion of such Permitted Capital Assets Transaction with a
Revolving Credit Advance (in an amount not to exceed, together with any
anticipated Inventory Advances and Letter of Credit Obligations under such
Liquidation Sale, the Inventory Borrowing Base with respect thereto) (such
advance, a “Capital Assets Advance”). Each such proposal (a “Liquidation Loan
Proposal”) shall (A) be signed by an Authorized Person, (B) be substantially in
the form of Exhibit 2.1(a)(i) attached hereto (as amended to reflect the
applicable type of Liquidation Sale) and accompanied by all of the documents and
information described on Schedule 2.1(a)(i), together with copies of any court
orders for any Merchant party to an Insolvency Proceeding, (C) involve a
proposed Capital Assets Advance, Inventory Advance, Other Asset Advance, or
Letter of Credit in a minimum amount reasonably determined by Borrower and
agreed to by Lender in its sole discretion, and (D) be sent so that it is
actually received by Lender no later than 1:00 p.m. (Boston, Massachusetts time)
on the fifth (5th) Business Day prior to the date of the proposed Capital Assets
Advance, Inventory Advance, Other Assets Advance, or incurrence of the Letter of
Credit Obligations.

 

- 33 -



--------------------------------------------------------------------------------

(ii) Within: (i) three (3) Business Days after Lender’s receipt of a Liquidation
Loan Proposal in the US and Canada only and (ii) within five (5) Business Days
after Lender’s receipt of a Liquidation Loan Proposal in any other jurisdiction,
Lender will notify Borrower in writing (such notice, a “Lender’s Offer”), which
notice may be substantially in the form of Exhibit 2.1(a)(ii) or such other form
as Lender may elect, whether Lender:

(A) would be willing to make Revolving Credit Advance or incur Letter of Credit
Obligations on the terms proposed by Borrower in which case Borrower shall be
obligated to timely submit a Notice of Revolving Credit Advance or a Notice of
Letter of Credit Request pursuant to Section 2.1(e),

(B) is not willing to make any Revolving Credit Advance or incur any Letter of
Credit Obligations with respect to such Liquidation Sale, or

(C) would be willing to make a Revolving Credit Advance or incur Letter of
Credit Obligations with respect to the proposed Liquidation Sale, but only at a
specified Inventory or Other Assets Advance Rate that is different from that
proposed by Borrower and/or with such other modifications specified in such
notice.

Lender shall have sole discretion to decide whether or not to agree to any
Liquidation Loan Proposal or to propose an alternative Inventory or Other Assets
Advance Rate for the proposed Liquidation Sale. Lender shall not have any
obligation to make a Revolving Credit Advance or incur Letter of Credit
Obligations unless Lender actually receives, within two (2) Business Days after
Borrower’s receipt of a notice from Lender described in clauses (A) or (C) of
the immediately preceding sentence, written notice from Borrower of Borrower’s
intention to request disbursement of such Revolving Credit Advance or incurrence
of such Letter of Credit Obligations on the terms set forth in such notice from
Lender; provided, however, that if the Lender has agreed to make a Revolving
Credit Advance or incur Letter of Credit Obligations on the terms proposed by
Borrower in the applicable Liquidation Loan Proposal, Borrower shall apply for
such Revolving Credit Advance or Letter of Credit on such terms (unless
subsequently otherwise agreed by Lender in writing). In the event that, as a
result of competitive bidding or otherwise, Borrower elects to increase the
Guaranteed Amount or Purchase Price (an “Overbid”) it is willing to pay under a
Liquidation Sales Agreement for which it has provided to Lender a Liquidation
Loan Proposal under Section 2.1(f)(i) prior to or after Lender’s sending a
notice under Section 2.1(f)(ii), Borrower shall promptly provide Lender with
written notice of such increase, together with a modified Liquidation Loan
Proposal, and Lender shall have the option, in its absolute discretion, to
determine whether to fund any portion of such increase, to reduce the Inventory
Advance Rate or Other Assets Advance Rate in respect to such higher Guaranteed
Amount or Purchase Price, or to make a Revolving Credit Advance or issue a
Letter of Credit only in accordance with the original terms proposed by Lender
prior to such increase. The Lender shall not be required, without its consent,
to increase the aggregate amount of any Revolving Credit Advances or Letters of
Credit agreed to by Lender in Lender’s Offer as a consequence of any Overbid.

 

- 34 -



--------------------------------------------------------------------------------

(iii) The amount of the Revolving Credit Advance and/or the Letter of Credit
Obligations with respect to each Liquidation Sale shall: (x) be calculated based
upon the applicable Inventory Advance Rate or Other Assets Advance Rate and the
actual Guaranteed Amount or Purchase Price as determined pursuant to the
applicable Liquidation Sales Agreement (or, if the actual amount required to be
delivered to the Merchant by Borrower with respect to the Guaranteed Amount or
Purchase Price is less than such Guaranteed Amount or Purchase Price, such
lesser amount) and (y) in the aggregate, not exceed at any time the applicable
Inventory Borrowing Base or Other Assets Borrowing Base, as the case may be. The
amount of any Capital Assets Advance and/or the Letter of Credit Obligations
incurred with respect to any Permitted Capital Assets Transaction shall: (x) be
calculated based upon the applicable Inventory Advance Rate and the Purchase
Price as determined pursuant to the applicable Permitted Capital Assets
Transaction (or any lesser amount actually paid by Borrower) and (y) in the
aggregate with any other Liquidation Borrowings or Letters of Credit proposed in
the Liquidation Loan Proposal, not exceed at any time the Inventory Borrowing
Base for such Liquidation Sale. Subject to the terms and conditions of this
Agreement, the Revolving Credit Advance and the applicable Letter of Credit
Obligations may be incurred simultaneously with such advance, shall be disbursed
as a single advance; provided, however, that in the event the Liquidation Sales
Agreements require an initial payment by Borrower to the Merchant before the
completion of a final inventory count, the Revolving Credit Advance may be
disbursed in two or separate advances with the first portion of the Revolving
Credit Advance being calculated based upon the applicable Inventory Advance Rate
or Other Assets Advance Rate and the amount of such required initial payment and
the second portion, if any, of the Revolving Credit Advance being determined and
made based on the actual Guaranteed Amount or Purchase Price as determined by
the final inventory count and, if necessary, the amount of such subsequent
Revolving Credit Advance being increased in correspondence with reductions to
the related Letter of Credit Obligations.

(g) Sales Tax Advances. To the extent that Lender has received Collections with
respect to a Liquidation Sale, which Collections include Sales Tax Receipts,
Lender shall make, subject to the terms and conditions hereof (including,
without limitation, Section 3.3) Revolving Credit Advances equal to the amount
of such Sales Tax Receipts (each, a “Sale Tax Advance”), as and when Borrower is
required to pay such amounts to the applicable Merchant or taxing authority, to
enable Borrower to forward such amounts to such Merchant or taxing authority in
accordance with the terms of the applicable Liquidation Sales Agreement.
Borrower’s Notice of Revolving Credit Advance shall include documentation
satisfactory to Lender evidencing the amount of such Sales Tax Receipts.

 

- 35 -



--------------------------------------------------------------------------------

(h) Expense Advances. With respect to each Liquidation Sale (other than
Liquidation Sales solely financed by Lender pursuant to Capital Asset Advances
unless otherwise agreed by Lender in its sole discretion), Lender shall, subject
to the terms and conditions hereof (including, without limitation, Section 3.3)
make Revolving Credit Advances to enable Borrower to pay Expenses to the
Merchant or any third party entitled to receive such payment in accordance with
the terms of the applicable Liquidation Sales Agreement, as and when Borrower is
required to pay such amounts. With respect to each Liquidation Sale (other than
Liquidation Sales financed by Lender pursuant to Capital Assets Advances unless
otherwise agreed by Lender in its sole discretion), Lender shall make such
Revolving Credit Advances in an aggregate amount not to exceed the lesser of
(i) the actual Expenses of such Liquidation Sale, and (ii) an amount equal to
one hundred and three percent (103%) of the amount for aggregate Expenses shown
on the Budget for such Liquidation Sale (the “Total Expense Advance”); for an
average two (2) week period provided, that the Total Expense Advance may exceed
one hundred and three percent (103%) of the amount for aggregate Expenses shown
on the Budget for such Liquidation Sale for an average two (2) week period to
the extent that Borrower either provides Lender with evidence reasonably
satisfactory to Lender that such excess was not caused by a deviation from the
plan for such Liquidation Sale as set forth in the documents and information
furnished to Lender with the Liquidation Loan Proposal for such Liquidation
Sale, or to the extent that such excess is caused by a deviation for which
Lender has given its prior written consent. Borrower’s Notice of Revolving
Credit Advance shall include documentation satisfactory to Lender evidencing the
amount of Expenses. If specified in the Liquidation Loan Proposal for such
Liquidation Sale (other than Liquidation Sales financed by Lender pursuant to
Capital Asset Advances unless otherwise agreed by Lender in its sole
discretion), Lender will incur Letter of Credit Obligations with respect to a
portion of the anticipated Expenses of such Liquidation Sale; provided, that in
such case Lender will not be obligated to make Revolving Credit Advances with
respect to Expenses of such Liquidation Sale unless Lender is satisfied that the
aggregate amount of such Revolving Credit Advances and the amount of such Letter
of Credit Obligations that Lender reasonably anticipates may ultimately be drawn
upon does not exceed the Total Expense Advance.

(i) Notes. Borrowers shall execute and deliver to Lender one or more notes in
the aggregate principal amount of the Revolving Credit Ceiling substantially in
the form of Exhibit 2.1(e) (collectively, the “Notes”). Each Note shall
represent the obligation of Borrower to pay the amount of the applicable
outstanding Revolving Credit Advance or Letter of Credit Obligation, as well as
all other Revolving Credit Advances, together with interest thereon as
prescribed in Section 2.4. Notwithstanding any provision of any of the Notes,
the entire unpaid balance of the Revolving Loan and all of the Notes, and all
other non-contingent Obligations, shall be immediately due and payable in full
in immediately available funds on the Revolving Credit Termination Date.

(j) Reliance on Notices. Lender shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Letter of Credit Request, Liquidation Loan Proposal or similar notice
believed by Lender to be signed by any Authorized Person of a Borrower. Lender
may assume that each Person executing and delivering such a notice was duly
authorized.

 

- 36 -



--------------------------------------------------------------------------------

2.2 Use of Proceeds. Borrower shall use the proceeds of each Liquidation
Borrowing solely for the purpose of making payments with respect to the
Guaranteed Amount or Purchase Price, Expenses, Sales Tax Receipts, or the
Recovery Amount, if any, with respect to the associated Liquidation Sale, as and
when Borrower is required to pay such amounts in accordance with the terms of
the applicable Liquidation Sales Agreements.

2.3 Maturity of Advances. With respect to Revolving Credit Advances or Letters
of Credit made or issued in any given Liquidation Sale, each such Revolving
Credit Advance shall be due and payable in full, and each Letter of Credit shall
have an expiry date no later than, the earlier of (i) 180 days after the date of
the first Revolving Credit Advance made or Letter of Credit issued with respect
to such Liquidation Sale, or (ii) twenty one (21) days after the last day of the
Sale Term as stated in the applicable Liquidation Sale Agreement.

 

  2.4

Interest and Letter of Credit Fees.

(a) Borrower may only request Revolving Credit Loans with an interest rate
determined by reference to the LIBO Rate plus the LIBO Rate Margin.

(b) Accrued and unpaid interest on Revolving Credit Advances shall be payable on
the earliest of (i) the first day of each calendar month after the Closing Date;
(ii) the occurrence of an Event of Default in consequence of which the Lender
elects to accelerate the maturity of all or any portion of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof. At any time
that an Event of Default has occurred and is continuing, Lender shall have the
option to convert the interest rate on all outstanding LIBO Rate Loans to the
rate then applicable to Base Rate Loans hereunder. In the event that Lender
exercises such right of conversion, Borrower shall indemnify, defend, and hold
Lender and its Participants harmless against any and all Funding Losses
resulting from such conversion in accordance with Section 2.4(i).

(c) Borrower shall pay interest to Lender on the Daily Balance of the aggregate
outstanding principal amount of all Revolving Credit Advances at a per annum
rate equal to the sum of (i) the Base Rate or LIBO Rate, as applicable to such
Revolving Credit Advances, plus (ii) the applicable Margin. All other
Obligations shall bear interest at a per annum rate equal to the Base Rate plus
the Margin then applicable to Other Asset Advances.

(d) As to each outstanding Letter of Credit, Borrower shall pay Lender a Letter
of Credit Fee (in addition to the charges, commissions, fees, and costs set
forth in Annex B attached hereto) which shall accrue at a rate equal to the
aggregate Letter of Credit Fees applicable to such Letters of Credit times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.

 

- 37 -



--------------------------------------------------------------------------------

(e) Letter of Credit Fees and all other Fees payable hereunder shall be due and
payable, in arrears, on the first day of each month at any time that Obligations
are outstanding. Borrower hereby authorizes Lender, from time to time, without
prior notice to Borrower, to charge interest and fees, all Lender Expenses (as
and when incurred), Fees, and all other payments as and when due and payable
under any Loan Document (including any amounts due and payable to Wells Fargo or
its Affiliates in respect of Bank Products up to the amount of the then extant
Bank Products Reserve) to Borrower’s Loan Account, which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the Base Rate
plus the applicable Margin applicable for Revolving Credit Advances with an
Inventory Advance Rate of 92.5% hereunder. Any interest not paid when due shall
be compounded by being charged to Borrower’s Loan Account and shall thereafter
constitute Revolving Credit Advances hereunder and shall accrue interest at the
Base Rate plus the applicable Margin applicable for Inventory Advances with an
Inventory Advance Rate of 92.5% hereunder. The Lender shall provide Borrower
with copies of invoices it receives in respect to Lender Expenses upon request.

(f) If any payment on any Revolving Credit Advances becomes due and payable on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

(g) All computations of interest shall be made by Lender on the basis of a three
hundred and sixty (360) day year, in each case for the actual number of days
occurring in the period for which such interest is payable. Each determination
by Lender of an interest rate hereunder shall be conclusive, absent manifest
error. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(h) So long as any Event of Default shall have occurred and be continuing, and
at the election of Lender after written notice from Lender to Borrower, the
interest rates and the Letter of Credit Fees applicable to each of the Revolving
Credit Advances, Letters of Credit, and other Obligations shall be increased by
two percent (2%) per annum above the rates of interest or the Letter of Credit
Fees otherwise applicable hereunder (“Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest and Letter of Credit Fees at the Default Rate shall accrue
from the initial date of such Event of Default until that Event of Default is
cured or waived and shall be payable upon demand.

(i) Notwithstanding anything to the contrary set forth in this Section 2.4, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under Law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Lender is equal to the total interest which would
have been received had the interest rate payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement. Thereafter, interest hereunder shall be
paid at the rate(s) of interest and in the manner provided in Sections 2.4(a)
through (e) above, unless and until the rate of interest again exceeds the
Maximum Lawful Rate, and at that time this paragraph shall again apply. In no
event shall the total interest received by Lender pursuant to the terms hereof
exceed the amount which Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Lawful Rate.
If the Maximum Lawful Rate is calculated pursuant to this paragraph, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.4(h), a court of competent
jurisdiction shall finally determine that Lender has received interest hereunder
in excess of the Maximum Lawful Rate, Lender shall, to the extent permitted by
applicable Law, promptly apply such excess in the order specified in Section 2.8
and thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.

 

- 38 -



--------------------------------------------------------------------------------

(j) In connection with each LIBO Rate Loan, Borrower shall indemnify, defend,
and hold Lender harmless against any loss, cost, or expense incurred by Lender
as a result of (a) the payment of any principal of any LIBO Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any LIBO Rate Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any LIBO Rate Loan on the date specified in
any Notice of Revolving Credit Advance delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to Lender, be deemed to equal the amount determined by Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such LIBO Rate Loan had such event not occurred, at the LIBO
Rate that would have been applicable thereto, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period therefor), minus (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Lender delivered to Borrower setting forth
any amount or amounts that Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error.

(k) Borrower may prepay LIBO Rate Loans at any time; provided, however, that in
the event that LIBO Rate Loans are prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Lender of Proceeds in
accordance with Section 2.8 or for any other reason, including early termination
of the term of this Agreement or acceleration of all or any portion of the
Obligations pursuant to the terms hereof, Borrower shall indemnify, defend, and
hold Lender and its Participants harmless against any and all Funding Losses in
accordance with Section 2.4(i).

(l) The following provisions shall apply to each LIBOR Loan:

(i) The LIBO Rate may be adjusted by Lender on a prospective basis to take into
account any additional or increased costs to the Lender of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable Law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBO
Rate. In any such event, the Lender shall give Borrower notice of such a
determination and adjustment and, upon its receipt of such notice from the
Lender, Borrower may, by notice to the Lender (y) require the Lender to furnish
to Borrower a statement setting forth the basis for adjusting such LIBO Rate and
the method for determining the amount of such adjustment, or (z) repay the LIBO
Rate Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.4(i) above).

 

- 39 -



--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any Law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of the Lender, make it unlawful or impractical for the Lender to fund or
maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBO Rate, the Lender shall give
notice of such changed circumstances to Borrower and in the case of any LIBO
Rate Loans that are outstanding, the date specified in the Lender’s notice shall
be deemed to be the last day of the Interest Period of such LIBO Rate Loans, and
interest upon the LIBO Rate Loans shall accrue interest at the rate that would
be applicable to a Base Rate Loan plus the applicable Margin.

(iii) Anything to the contrary contained herein notwithstanding, neither the
Lender nor any Participant is required actually to acquire eurodollar deposits
to fund or otherwise match fund any Obligation as to which interest accrues at
the LIBO Rate. The provisions of this clause shall apply as if the Lender or any
Participant had match funded any Obligation as to which interest is accruing at
the LIBO Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBO Rate Loans.

2.5 Fees. Borrower shall pay to Lender all Lender Expenses, including, but not
limited to, the following fees and charges, which fees and charges shall be
non-refundable when paid (irrespective of whether this Agreement is terminated
thereafter):

(a) Success Fee. Upon completion of the Final Accounting with respect to any
Liquidation Sale, Borrower shall pay to Lender the Success Fee, if any, with
respect to such Liquidation Sale. To the extent that Lender has received and is
still holding payments with respect to such Liquidation Sale after all other
Obligations with respect to such Liquidation Sale have been paid in full, Lender
may apply the amount of payments against any Success Fee with respect to such
Liquidation Sale. In the event that, in lieu of, whether voluntarily or
involuntarily, conducting a Liquidation Sale (and without waiving any Event of
Default which may arise as a result of failing to conduct such Liquidation Sale)
after Lender has made a Capital Assets Advance with respect to such Liquidation
Sale, the Borrower receives any Proceeds with respect to the Senior Secured Debt
or Capital Stock acquired through a Permitted Capital Assets Transaction which
yields a Net Profit Margin, Borrower shall pay the Success Fee to Lender.

 

- 40 -



--------------------------------------------------------------------------------

(b) Audit, Appraisal, and Valuation Charges. For the separate account of Lender,
Borrower shall pay all audit, appraisal, and valuation fees plus out-of-pocket
expenses, for each audit, appraisal, and valuation of the Collateral performed
by or at the request of Lender, or the actual charges paid or incurred by Lender
if it elects to employ the services of one or more third Persons to perform
financial audits of Borrower, to appraise the Collateral, or any portion
thereof, or to assess Borrower’s business valuation.

(c) Work Fee. In the event that Borrower has submitted a Liquidation Loan
Proposal to Lender pursuant to Section 2.1(f) and Lender has committed pursuant
to Section 2.1(f)(ii) to make a Revolving Credit Advance or incur Letter of
Credit Obligations on the terms set forth in such Liquidation Loan Proposal (or
on other terms proposed by Lender and accepted by Borrower) and Borrower (or any
Liquidator JV, as applicable) thereafter enters into a Liquidation Sales
Agreement but Borrower (or Great American or GAG Inc.) elects to fund its (or
any of its Affiliates’) obligations (or its pro rata share of the obligations of
any Liquidator JV, as applicable) under such Liquidation Sales Agreement without
such Revolving Credit Advance or Letter of Credit, then, without waiving any
Default or Event of Default which may result (including, without limitation, as
a result of any breach of Section 6.15) from Borrower’s election or any of
Lender’s rights or remedies against Borrower under the Loan Documents or
applicable Law (all of which Lender hereby expressly reserves), the Borrower
shall pay the Work Fee to Lender, which Work Fee shall be deemed fully earned
and payable upon the occurrence of such events. A Work Fee constitutes partial
consideration for Lender’s work in reviewing the terms of such Liquidation Loan
Proposals and shall not relieve Borrower of any other obligations hereunder to
reimburse Lender for any other Lender Expenses or Fees howsoever arising. The
Work Fee shall be paid no later than the first day of the next calendar month
pursuant to Section 2.4(e), after Borrower (or any Liquidator JV) enters into
such Liquidation Sales Agreement and shall be subject to the other terms and
conditions of Section 2.4(e).

 

  2.6

Cash Management Systems.

(a) Borrower shall (i) establish and maintain cash management services of a type
and on terms satisfactory to Lender at one or more of the banks set forth on
Schedule 2.6 (each a “Cash Management Bank”), and shall request in writing and
otherwise take such reasonable steps to ensure that all amounts owed to Borrower
by any Person is directly deposited to one of the cash management accounts at
such Cash Management Banks, and (ii) deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all Collections into one of the DDAs set forth on Schedule 2.6 (a “Cash
Management Account”) at one of the Cash Management Banks or the applicable
Collection Account. If, notwithstanding the provisions of this Section 2.6,
Borrower receives or otherwise has dominion over or control of any Collections,
Borrower shall hold such Collections in trust for Lender and shall not commingle
such Collections with any Person’s other funds or deposit such Collections in
any account of any other Person except as instructed by Lender.

(b) Borrower shall establish and maintain Cash Management Agreements with Lender
and each Cash Management Bank set forth on Schedule 2.7 and Lender (or another
financial institution in the UK or other jurisdiction outside the United States
acceptable to Lender) in respect to the Collection Account and Disbursement
Account and, upon the request of Lender at any time, at any other DDA. Each such
Cash Management Agreement shall be a Control Agreement (or reasonable
equivalent) and provide, among other things, that (i) upon notice from Lender,
the Cash Management Bank will comply with instructions of Lender directing the
disposition of funds in the Cash Management Account without further consent by
Borrower, (ii) the Cash Management Bank has no rights of setoff or recoupment or
any other claim against the applicable Cash Management Account, other than for
payment of its service fees and other charges directly related to the
administration of such Cash Management Account and for returned checks or other
items of payment, and (iii) except as otherwise permitted under Section 2.6(e)
or as otherwise agreed by Lender in its sole discretion, the Cash Management
Bank immediately will forward by daily sweep all amounts in the applicable Cash
Management Account to the applicable Collection Account identified by Lender and
(iv) Borrower shall have no (A) access to such Cash Management Account(s) or the
contents thereof and (B) right to direct the distribution of any funds from such
Cash Management Account(s). In the event that for any Liquidation Sale, or
portion thereof, conducted outside of the United States, Lender and Borrower
shall establish a Collection Account to receive the proceeds of such Liquidation
Sale outside the United States, all funds on deposit in such Collection Account
shall be swept at such intervals as agreed by Lender and Borrower at the
commencement of the Liquidation Sale to the Master Collection Account.

 

- 41 -



--------------------------------------------------------------------------------

(c) Borrower has or shall establish and maintain a Cash Management Agreement
with Lender (or another financial institution in the UK or other jurisdiction
outside the United States acceptable to Lender) and each Cash Management Bank
that maintains a Collection Account (which agreement shall govern such
Collection Account). Such Cash Management Agreement(s) shall each be a Control
Agreement and provide, among other things, that (i) upon notice from Lender,
such Cash Management Bank will comply with instructions of Lender directing the
disposition of funds in such Collection Account without further consent by
Borrower, (ii) such Cash Management Bank has no rights of setoff or recoupment
or any other claim against such Collection Account, other than for payment of
its service fees and other charges directly related to the administration of
such Collection Account and for returned checks or other items of payment,
(iii) the Cash Management Bank immediately will forward by daily sweep all
amounts in such Collection Account to the Lender’s Account and (iv) Borrower
shall have no (A) access to such Collection Account or the contents thereof and
(B) right to direct the distribution of any funds from such Collection Account.

(d) Promptly at the request of the Lender, Borrower shall deliver to the Lender
notification, executed by Borrower, to each depository institution at which such
Borrower maintains any DDA (other than DDA’s established for petty cash), in
form and substance satisfactory to the Lender in its sole discretion, of the
Lender’s Liens in such DDA and, shall instruct such depository institution, upon
direction of the Lender, to remit all amounts deposited from time to time in the
DDA to the Lender’s Account or as otherwise directed from time to time by the
Lender. Except as otherwise may be provided with respect to Blocked Accounts
pursuant to Section 2.6(e), Borrower shall not establish any DDA hereafter
unless, contemporaneous with such establishment, Borrower notifies Lender and,
if requested by Lender, delivers to such depository institution the notification
described herein and together with a Cash Management Agreement. Borrower shall
not change such direction or designation without the prior written consent of
Lender. If no Event of Default has occurred and is continuing, the Lender shall
not direct any such depository institution referred to in this Section 2.6(d) to
remit amounts to the Lender without taking into consideration other expenditures
to be made from such accounts provided that the provisions of this sentence
shall not apply to Cash Management Accounts, Blocked Accounts, or the Collection
Account(s). Notwithstanding the foregoing, Borrower shall not be required to
provide a cash management agreement or other control agreement with respect to
any DDA in which a balance of $2,500 (or the equivalent in any other currency)
or less is maintained at all times (provided that the aggregate amount of such
balances in all accounts does not exceed $20,000 and the full balance in such
account is swept into the Collection Account at least twice per week).

 

- 42 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, for each Liquidation Sale,
prior to Lender’s making the Revolving Credit Advance or incurring the Letter of
Credit Obligations with respect to such Liquidation Sale, unless such
requirement is waived in writing by Lender, Borrower shall establish a blocked
account in Borrower’s name (the “Blocked Account”) at a bank acceptable to
Lender, for the deposit of all Collections and other amounts that Borrower is
entitled to receive and use with respect to such Liquidation Sale, and Borrower
shall deposit or cause to be deposited to the Blocked Account such amounts at
least two times per week, or more frequently as Borrower may determine is
appropriate. In the event that Borrower has not established a Blocked Account
prior to the date on which Lender is otherwise willing to make a Revolving
Credit Advance or incur the Letter of Credit Obligations with respect to any
Liquidation Sale, Borrower shall cause, in a manner satisfactory to Lender in
its sole discretion, all Collections and other amounts which Borrower is
entitled to receive and use with respect to such Liquidation Sale at the
Collection Account at least two times per week, or more frequently as Borrower
may determine is appropriate.

(f) Prior to Lender’s making the Revolving Credit Advance or incurring the
Letter of Credit Obligations with respect to each Liquidation Sale, the bank at
which the Blocked Account for such Liquidation Sale has been established (if
Lender has not waived such requirement as provided in Section 2.6(e)) shall have
entered into a Control Agreement with Lender and Borrower, in form and substance
acceptable to Lender, which shall immediately become operative at the bank at
which the Blocked Account is maintained. Such Control Agreement shall provide,
among other things, that such bank executing such agreement has no rights of
setoff or recoupment or any other claim against such Blocked Account, other than
for payment of its service fees and other charges directly related to the
administration of such account, and the bank at which the Blocked Account is
located agrees to forward immediately all amounts in the Blocked Account to the
Collection Account and to commence the process of daily sweeps from the Blocked
Account into the Collection Account. Although, as a result of the collection of
payments in the Collection Account, a credit balance may exist in favor of
Borrower, under no circumstance shall such credit balance accrue interest in
favor of Borrower.

(g) For each Liquidation Sale, Borrower shall establish, in its name, a separate
account (each a “Disbursement Account”) at a bank acceptable to Lender in the
United States (the “Disbursement Account Bank”) into which Lender shall deposit
proceeds of the Revolving Credit Advances with respect to such Liquidation Sale,
except for those proceeds as to which Lender and Borrower have agreed upon an
alternative method of funding, for use by Borrower solely in accordance with the
provisions of Section 2.2. Prior to Lender’s making such Revolving Credit
Advance, the bank at which the Disbursement Account for such Liquidation Sale
has been established shall have entered into a Control Agreement with Lender and
Borrower, in form and substance acceptable to Lender, which shall immediately
become operative at the bank at which the Blocked Account is maintained. Such
Control Agreement shall provide, among other things, that such bank executing
such agreement has no rights of setoff or recoupment or any other claim against
such Blocked Account, other than for payment of its service fees and other
charges directly related to the administration of such account.

 

- 43 -



--------------------------------------------------------------------------------

(h) The Cash Management Accounts, Collection Accounts, Blocked Account and the
Disbursement Account for each Liquidation Sale shall be cash collateral
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment and performance of the Liquidation Borrowings and all
other Obligations, and in which Borrower shall be deemed to have granted a Lien
to Lender pursuant to the Collateral Documents. Unless Lender otherwise agrees,
Borrower shall maintain the Blocked Account and the Disbursement Account with
respect to each Liquidation Sale so long as there is any reasonable expectation
that any additional Collections will be received or Revolving Credit Advances
made with respect to such Liquidation Sale.

(i) Notwithstanding the foregoing, it is the intent of the parties that at all
times the Lender shall benefit from a first priority Lien on all funds in any
Cash Management Account, Collection Account, Blocked Account, and Disbursement
Account wherever located. If the Law of any jurisdiction where any account is
domiciled (or the bank at which such account is maintained) requires additional
documents, agreements, and other measures in order to provide such first
priority and perfection, Borrower shall cooperate with Lender in executing such
documents and agreements and taking such other measures, all to Lender’s
satisfaction.

 

  2.7

Payments.

(a) Receipt of Payments; Dollars Only. Except as otherwise expressly provided
herein, all payments by Borrower shall be made to Lender’s Account in Dollars
and shall be made in immediately available funds, no later than 1:00 p.m.
(Boston, Massachusetts time) on the date specified herein. Any payment received
by Lender later than 1:00 p.m. (Boston, Massachusetts time), shall be deemed to
have been received on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day. Any payment
received by Lender on account of Borrower in a currency other than Dollars shall
not be deemed to be a payment until the Lender has converted such currency into
Dollars. Borrower shall remain liable for the full amount of any such payment
due to Lender if, after conversion from such other currency into Dollars, a
deficiency remains. Borrower shall also be liable for any costs, fees, expenses,
Taxes, or other liabilities incurred by Lender as a result of receiving payment
in such other currency or converting such currency into Dollars. Notwithstanding
the foregoing, Lender is not obligated to accept any payment for any Obligations
in any currency other than Dollars. In the event on occasion Lender agrees to
accept payment for any Obligations in a currency other than Dollars, Lender’s
acceptance on such occasion shall not require or oblige Lender to accept payment
in other currencies thereafter.

 

- 44 -



--------------------------------------------------------------------------------

(b) Crediting Payments; Float Charge. The receipt of any payment item by Lender
(whether from transfers to Lender by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Lender’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Lender only if it is received into the Lender’s Account on a Business Day on or
before 1:00 p.m. (Boston, Massachusetts time). If any payment item is received
into the Lender’s Account on a non-Business Day or after 1:00 p.m. (Boston,
Massachusetts time) on a Business Day, it shall be deemed to have been received
by Lender as of the opening of business on the immediately following Business
Day. From and after the Closing Date, Lender shall be entitled to charge
Borrower, for the account of the Lender one (1) Business Day of ‘clearance’ or
‘float’ at the rate applicable to the Base Rate plus the applicable Margin
applicable for Inventory Advances with an Inventory Advance Rate of 92.5%
hereunder on all Collections that are received by Borrower (regardless of
whether forwarded by the Cash Management Banks to Lender). This across-the-board
1 Business Day clearance or float charge on all Collections is acknowledged by
the parties to constitute an integral aspect of the pricing of the financing of
Borrower; the effect of such clearance or float charge being the equivalent of
charging 1 Business Day of interest on such Collections.

 

  2.8

Application and Allocation of Payments.

(a) Prior to the date on which the Final Accounting for any Liquidation Sale is
approved by Lender, any and all payments at any time or times received from or
on behalf of Borrower (or from or on behalf of any Liquidator JV) with respect
to such Liquidation Sale (including any Liquidation Sales where Borrower or a
Liquidator JV, as applicable, provided an Overbid, whether or not Lender
financed any portion of such Overbid) shall be applied, subject to the Final
Accounting, in the following order:

(i) first, to repay the outstanding principal of Revolving Credit Advances
(including Total Expense Advances) made by Lender to fund Expenses of the
applicable Liquidation Sale;

(ii) second, to pay then due and payable interest with respect to the applicable
Revolving Credit Advances made in connection with such Liquidation Sale;

(iii) third, to pay then due and payable Letter of Credit Fees with respect to
the applicable Letter of Credit issued in connection with such Liquidation Sale;

(iv) fourth, to pay all other then due and payable Fees (other than the Success
Fee) and other Obligations incurred by Borrower in connection with such
Liquidation Sale, other than interest or principal on account of Revolving
Credit Advances and Letter of Credit Fees;

 

- 45 -



--------------------------------------------------------------------------------

(v) fifth, to repay the outstanding principal of all Revolving Credit Advances
(other than those referred to at the immediately preceding clause “i” of this
Section) made with respect to such Liquidation Sale;

(vi) sixth, to be held by Lender as cash collateral for Letter of Credit
Obligations in the manner described in Annex B until all of such Letter of
Credit Obligations with respect to the applicable Liquidation Sale have been
fully cash collateralized;

(vii) seventh, to fund a reserve held by Lender for all Expenses shown on the
Budget that have not been paid or yet incurred with respect to the applicable
Liquidation Sale, to the extent such Expenses have not been otherwise reserved
for under a Letter of Credit;

(viii) eight, to fund a reserve held by Lender for the Recovery Amount with
respect to the applicable Liquidation Sale;

(ix) ninth, to Borrower, to reimburse Borrower for duly documented Expenses paid
by Borrower with respect to the applicable Liquidation Sale that were not funded
with Revolving Credit Advances;

(x) tenth, to deposits to the Disbursement Account, for the benefit of Borrower,
for payment of up to the Borrower Equity Amount;

(xi) eleventh, to any other unpaid amounts due to Lender in respect to other
outstanding Obligations incurred in connection with other Liquidation Sales that
have been completed;

(xii) twelfth, ninety percent (90%) of the remaining amount, if any, to
preliminary payments based on the Net Profit Margin with respect to the
applicable Liquidation Sale, pro rata based upon the Success Fee Percentage for
such Liquidation Sale to Lender for the Success Fee and to deposits to the
Disbursement Account for the benefit of Borrower; and

(xiii) thirteenth, the remaining ten percent (10%) to be held by Lender pending
completion of the Final Accounting.

Upon the Final Accounting, any remaining amounts received by Lender with respect
to such Liquidation Sale after application in accordance with the order set
forth above, shall be applied in the following order: (i) to payment of any
unpaid portion of the Success Fee, if any, with respect to such Liquidation
Sale; and then (ii) to deposits to the Disbursement Account, for the benefit of
Borrower.

(b) If upon the Final Accounting it is determined that any payments previously
applied in accordance with Section 2.8(a) need to be adjusted to reflect the
actual amounts of all of the items set forth in Section 2.8(a), and that the
amount received by either party is greater than the amount than such party is
ultimately determined to be entitled to receive, then such party shall pay the
amount of such excess to the other party.

(c) Lender is authorized to, and at its sole election may, charge to the
applicable Loan Account incurred by Borrower with respect to any Liquidation
Sale and cause to be paid by Revolving Credit Advances hereunder all Fees,
interest and other amounts owing by Borrower under this Agreement or any of the
other Loan Documents with respect to such Liquidation Borrowing, if and to the
extent Borrower fails to promptly pay any such amounts as and when due, even if
such charges would cause the aggregate outstanding Obligations to exceed the
Revolving Credit Ceiling. To the extent permitted by applicable Law, any charges
so made shall constitute part of the Obligations hereunder.

 

- 46 -



--------------------------------------------------------------------------------

(d) To the extent that Lender applies any cash payment to a reserve or cash
collateral account maintained by Lender pursuant to Section 2.8(a), Lender shall
credit interest to any such account in an amount equal to the actual interest
that Lender earns on overnight deposits.

2.9 Loan Account and Accounting. Lender shall maintain an account on its books
in the name of Borrowers (the “Loan Account”) on which Borrowers will be charged
with all Revolving Credit Advances made by the Lender, to Borrowers or for a
Borrower’s account, the Letters of Credit issued for a Borrower’s account, and
with all other payment Obligations hereunder or under the other Loan Documents
(except for Bank Product Obligations), including, accrued interest, fees and
expenses, and Lender Expenses. All amounts received in the Lender’s Account from
any Cash Management Bank shall be applied in accordance with Section 2.8 and the
Loan Account shall be credited accordingly. Lender shall render statements
regarding the Loan Account to Borrowers, including principal, interest, fees,
and including an itemization of all charges and expenses constituting Lender
Expenses, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and the Lender
unless, within 30 days after receipt thereof by Borrowers, Borrowers shall
deliver to Lender written objection thereto describing the error or errors
contained in any such statements. Only those items expressly objected to in such
notice shall be deemed to be disputed by Borrower.

2.10 Disbursements & Disbursement Account. Lender is authorized to make the
Revolving Credit Advances and is authorized to issue the Letters of Credit (or
to cause Underlying Issuer to issue the Letters of Credit), under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person. Borrower agrees to establish and maintain the
Disbursement Account with the Disbursement Account Bank for the purpose of
receiving the proceeds of the Advances requested by Borrowers and made by the
Lender hereunder. So long as no Default or Event of Default has occurred and is
continuing, Borrower may add or replace the Designated Account Bank or the
Designated Account on 30 days prior written notice to Lender; provided, however,
that (i) such prospective Disbursement Account Bank shall be satisfactory to
Lender and Lender shall have consented in writing in advance to the opening of
such Disbursement Account with the prospective Designated Account Bank, and
(ii) prior to the time of the opening of such Disbursement Account, Borrower,
Lender and such prospective Disbursement Account Bank shall have executed and
delivered to Lender a Control Agreement with respect to the Disbursement
Account. Unless otherwise agreed by Lender and Borrower, any Revolving Credit
Advance requested by Borrower and made by the Lender, in its sole discretion,
shall be made to the Disbursement Account. The funding of a Revolving Credit
Advance by Lender into the applicable Disbursement Account shall constitute the
making of such Revolving Credit Advance hereunder. Lender shall not be obligated
to cause the proceeds of any Revolving Credit Advance to be transferred to any
other bank or other account, particularly any such account located outside the
United States, and shall not be required to convert, or cause the conversion of,
the proceeds of any Revolving Credit Advance into any non-United States
currency.

 

- 47 -



--------------------------------------------------------------------------------

  2.11

Indemnity.

(a) Each Credit Party, jointly and severally, shall pay, indemnify, defend, and
hold the Lender, each Participant, and each of Lender’s or Participant’s
respective officers, directors, employees, agents, attorneys, and
attorneys-in-fact (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by applicable Law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, and damages, and all
reasonable and documented attorneys fees and disbursements and other reasonable
and documented costs and expenses actually incurred in connection therewith (as
and when they are incurred and irrespective of whether suit is brought), at any
time asserted against, imposed upon, or incurred by any of them (a) in
connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration of this Agreement, any of the other
Loan Documents, or the transactions contemplated hereby or thereby, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Credit Party shall have any
obligation to any Indemnified Person under this Section 2.11(a) with respect to
any Indemnified Liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which a Credit Party was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by the Credit Parties with respect
thereto. The Credit Parties shall be subrogated to an Indemnified Person’s
rights of recovery to the extent of any liabilities satisfied by the any Credit
Party and such Indemnified Person shall execute and deliver such instruments and
papers as are necessary to assign such rights and assist in the execution
thereof; provided, however, that, and, notwithstanding the foregoing to the
contrary, such subrogation rights of the Credit Parties may not be exercised
until payment in full of all Obligations due hereunder and the termination of
this Agreement and shall be subordinate to the Obligations due Lender in all
respects. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT (NOT CONSTITUTING GROSS
NEGLIGENCE) OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

(b) Each Credit Party shall each be liable, jointly and severally, to pay,
indemnify, defend, and hold harmless (to the fullest extent permitted by
applicable Law) from and against any and all Indemnified Liabilities which may
be instituted or asserted against or incurred by any such Indemnified Person as
a result of the engagement of such Credit Party, or any of their respective
employees in, or any of such Person’s causing any Credit Party to engage in, any
fraud, acts in bad faith or intentional breach of the terms of this Agreement,
any Capital Assets Transaction, any Liquidation Sales Agreement, or the conduct
of any Liquidation Sale. The foregoing to the contrary notwithstanding, no
Credit Party shall have any obligation to any Indemnified Person under this
Section 2.11(b) with respect to any Indemnified Liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT (NOT CONSTITUTING GROSS
NEGLIGENCE) OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

- 48 -



--------------------------------------------------------------------------------

2.12 Access. Each Credit Party shall, during normal business hours, from time to
time upon one (1) Business Day’s prior notice as frequently as Lender reasonably
determines to be appropriate: (a) provide Lender and any of its officers,
employees and agents access to its properties, facilities, advisors and
employees (including officers) and to the Collateral, (b) permit Lender, and any
of its officers, employees and agents, to inspect, audit and make extracts from
such Credit Parties’ Books and Records, (c) permit Lender, and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of the Retail Inventory and Other Assets with respect to any
Liquidation Sale, and (d) cause each Merchant to provide to Lender and its
officers, employees and agents the same access to the properties and facilities
and Books of such Merchant that are used in connection with the Liquidation Sale
as is provided to Borrower by such Merchant under the applicable Liquidation
Sales Agreement (or, with respect to any Capital Assets Transactions, pursuant
to such Capital Assets Transactions). If a Default or Event of Default shall
have occurred and be continuing, the Credit Parties shall provide such access at
all times and without advance notice. The Credit Parties shall make available to
Lender and its counsel, as quickly as is possible under the circumstances,
originals or copies of all books and records which Lender may request. The
Credit Parties shall deliver any document or instrument necessary for Lender, as
it may from time to time request, to obtain records from any service bureau or
other Person which maintains records for the Credit Parties, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by the Credit Parties.

 

  2.13 Taxes.

(a) Any and all payments by any Borrower hereunder or under any Note shall be
made, in accordance with this Section 2.13, free and clear of and without
deduction for any and all present or future Taxes, unless a deduction is
required by Law. If Borrower shall be required by Law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note, (i) subject to
Section 2.13(b), the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions, and (iii) Borrower shall pay the
full amount deducted to the relevant taxing or other authority in accordance
with applicable Law. Within thirty (30) days after the date of any payment of
Taxes, Borrower shall furnish to Lender the original or a certified copy of a
receipt evidencing payment thereof.

 

- 49 -



--------------------------------------------------------------------------------

(b) A payment shall not be increased under Section 2.13(a) by reason of a
deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(i) the payment could have been made to the Lender without a deduction if the
Lender had been a UK Qualifying Lender, but on that date that Lender is not or
has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any Law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(ii) the Lender is a Treaty Lender and the English Borrower is able to
demonstrate that the payment could have been made to the Lender without the
deduction had that Lender complied with its obligations under paragraph
(c) below.

(c)

(i) Subject to paragraph (ii) below, a Treaty Lender and each Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a deduction for or on account of Tax.

 

  (ii)

Nothing in paragraph (i) above shall require a Treaty Lender to:

 

  (A)

register under the HMRC DT Treaty Passport scheme;

 

  (B)

apply the HMRC DT Treaty Passport scheme to any advance made under this
Agreement if it has so registered; or

 

  (C)

file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to any advance made under this
Agreement in accordance with paragraph (d) or paragraph (g) below and the
English Borrower has not complied with its obligations under paragraph (e) or
paragraph (h) below.

(d) Any Treaty Lender that holds a passport under the HMRC DT Treaty Passport
scheme, and which then wishes that scheme to apply to this Agreement, shall
disclose to Borrower its scheme reference number and its jurisdiction of tax
residence at the same time as it becomes a Lender under this Agreement.

(e) Where Lender makes the disclosure described in the immediately preceding
subsection (d), the English Borrower shall file a duly completed form DTTP2 in
respect of Lender with HM Revenue & Customs within 30 days of the date of this
Agreement and shall promptly provide the Lender with a copy of that filing.

 

- 50 -



--------------------------------------------------------------------------------

(f) In the event that Lender has not included an indication to the effect that
it wishes the HMRC DT Treaty Passport scheme to apply to an advance under this
Agreement in accordance with the immediately preceding subsection (d), the
English Borrower shall not file any form relating to the HMRC DT Treaty Passport
Scheme in respect of Lender’s participation in any advance.

(g) If a Borrower makes a Tax Payment and the Lender determines that (i) a Tax
Credit is attributable either to an increased payment of which that Tax Payment
forms part or to that Tax Payment and (ii) the Lender has obtained, utilized and
retained that Tax Credit, the Lender shall pay an amount to the Borrower which
that Lender determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Borrower.

(h) If any present or future applicable Law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to Lender or the Underlying Issuer by
any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

(i) subject any Lender or the Underlying Issuer to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, or any Letters of Credit (other than taxes
based upon or measured by the income or profits of such Lender or the Underlying
Issuer and except where the imposition of such tax, levy, impost, duty, charge
or fee is attributable to a deduction for or on account of Tax required by law
to be made by the Borrower or is compensated for by Section 2.13(i) (or would
have been compensated for under Section 2.13(i) but was not so compensated
solely because any of the exclusions in Section 2.13(i) applied)), or

(ii) materially change the basis of taxation (except for changes in taxes based
upon or measured by income or profits and except where the change in basis of
taxation is attributable to a deduction for or on account of Tax required by law
to be made by the Borrower or is compensated for by Section 2.13(i) (or would
have been compensated for under Section 2.13(j) but was not so compensated
solely because any of the exclusions in Section 2.13(j) applied)) of payments to
Lender of the principal of or the interest on any Revolving Credit Advances or
any other amounts payable to Lender or the Underlying Issuer under this
Agreement or any of the other Loan Documents, or

(iii) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender or the Underlying Issuer, or

 

- 51 -



--------------------------------------------------------------------------------

(iv) impose on any Lender or the Underlying Issuer any other conditions or
requirements with respect to this Agreement, the other Loan Documents or any
Letters of Credit,

and the result of any of the foregoing is:

(i) to increase the cost to Lender or the Underlying Issuer of making, funding,
issuing, renewing, extending or maintaining any of the Revolving Credit Advances
or any Letter of Credit, or

(ii) to reduce the amount of principal, interest, reimbursement Obligations with
respect to Letters of Credit or other amount payable to such Lender or the
Underlying Issuer hereunder on account of such Revolving Credit Advances or
Letter of Credit, or

(iii) to require Lender or the Underlying Issuer to make any payment or to
forego any interest or repayment of any Letter of Credit Obligations paid by
Lender or the Underlying Issuer or other sum payable hereunder, the amount of
which is calculated by reference to the gross amount of any sum receivable or
deemed received by Lender or the Underlying Issuer from the Borrowers hereunder,

then, and in each such case, the Borrowers will, upon demand made by Lender or
the Underlying Issuer (as the case may be) at any time and from time to time and
as often as the occasion therefor may arise, pay to Lender or the Underlying
Issuer such additional amounts as will be sufficient to compensate such Lender
or the Underlying Issuer for such additional cost, reduction, payment or
foregone interest or Letter of Credit Obligations or other sum.

(i) Subject to Section 2.13(j), the Borrowers shall indemnify and, within ten
(10) days of Borrowers’ receipt of Lender’s demand therefor, pay Lender for the
full amount of Taxes (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) paid by Lender, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted.

(j) Section 2.13(i) shall not apply to any Tax based upon or measured by the
income or profits of such Lender or to the extent that any Tax or any liability
arising therefrom is compensated for by an increased payment under
Section 2.13(a) or would have been compensated for by an increased payment under
Section 2.13(a) but was not so compensated solely because one of the exclusions
in Section 2.13(b) applied.

(k) Without prejudice to the survival of any other obligation contained in the
Loan Documents, the obligations of a Borrower under this Section 2.13 shall
survive the termination of the Loan Documents and the payment in full of all
Obligations.

 

- 52 -



--------------------------------------------------------------------------------

2.14 Capital Requirements. If, after the date hereof, the Lender determines that
(i) the adoption of or change in any Law or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by the Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), will have
the effect of reducing the return on Lender’s or such holding company’s capital
as a consequence of its commitments hereunder to a level below that which the
Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration the Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by the
Lender to be material, then the Lender may notify Borrower thereof. Following
receipt of such notice, Borrower agrees to pay the Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by the Lender of a statement in the
amount and setting forth in reasonable detail the Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
the Lender may use any reasonable averaging and attribution methods.

2.15 Communication with Accountants and Other Professionals. Borrower authorizes
Lender to communicate directly with any professionals retained by Borrower in
connection with any Liquidation Sale, and authorizes and shall instruct each of
those professionals to disclose and make available to Lender any and all
financial statements and other supporting financial documents, schedules and
information relating to such Liquidation Sale, except to the extent that such
materials are protected by a legally recognized privilege held by Borrower and
disclosure thereof to Lender cannot be accomplished without causing a waiver by
Borrower of such privilege.

2.16 Designation of US Borrower as Borrowers’ Agent.

(a) Each Borrower (other than the US Borrower) hereby irrevocably designates and
appoints the US Borrower as such Borrower’s agent to obtain Advances and the
issuance of Letters of Credit, the proceeds of which shall be available to each
Borrower for those uses permitted hereunder. As the disclosed principal for its
agent, each Borrower shall be obligated to the Lender on account of Revolving
Credit Advances, or Letters of Credit so made as if made directly by the Lenders
to that Borrower, notwithstanding the manner by which such Revolving Credit
Advances are recorded on the books and records of the US Borrower and of any
other Borrower.

(b) Each Borrower recognizes that credit available to it is in excess of and on
better terms than it otherwise could obtain on and for its own account and that
one of the reasons therefor is its joining in the credit facilities contemplated
herein with all other Borrowers. Consequently, each Borrower hereby assumes and
agrees to fully, faithfully, and punctually discharge all Obligations of all of
the Borrowers.

(c) The US Borrower may act as a conduit for each Borrower on whose behalf the
US Borrower has requested a Revolving Credit Advance or the issuance of a Letter
of Credit.

(d) The proceeds of each Revolving Credit Advance which is requested by the US
Borrower shall be deposited into the Disbursement Account or as otherwise
indicated by the US Borrower. The US Borrower shall cause the transfer of the
proceeds thereof to the (those) Borrower(s) on whose behalf such Revolving
Credit Advance was obtained. The Lender shall not have any obligation to see to
the application of such proceeds by the US Borrower.

 

- 53 -



--------------------------------------------------------------------------------

2.17 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.17), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Person composing Borrowers without preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
Borrowers will make such payment with respect to, or perform, such Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 2.17
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

- 54 -



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Credit Advances or Letters of Credit issued under or pursuant to
this Agreement, notice of the occurrence of any Default, Event of Default, or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Lender under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, to the
extent permitted by applicable Law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement). Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Lender in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Lender with respect to the failure by any of the Borrowers to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.17 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.17, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of such
Borrower under this Section 2.17 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.17 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or Lender. The
joint and several liability of the Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, constitution or place of formation of any
of the Persons composing Borrowers or the Lender.

(f) Each Borrower represents and warrants to Lender that such Borrower is
currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Lender that such Borrower has read and understands the terms and conditions
of the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Lender’s rights of subrogation and reimbursement against such
Borrower by the operation of Section 580(d) of the California Code of Civil
Procedure or otherwise.

(h) The provisions of this Section 2.17 are made for the benefit of the Lender,
and its successors and assigns, and may be enforced by Lender from time to time
against any or all of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lender, successor or assign first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 2.17 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy or reorganization of any of the Persons composing
Borrowers, or otherwise, the provisions of this Section 2.17 will forthwith be
reinstated in effect, as though such payment had not been made.

 

- 55 -



--------------------------------------------------------------------------------

(i) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Lender with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Lender
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(j) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the Lender, and
such Borrower shall deliver any such amounts to Lender for application to the
Obligations in accordance with Section 2.8.

2.18 Joinders. Borrower may request from time to time that any wholly-owned,
special purpose Subsidiary of Great American become a Borrower hereunder
pursuant to a Borrower Joinder for purposes of conducting a Liquidation Sale
funded by a Liquidation Borrowing in any jurisdiction outside of the United
States and Canada. Lender may, in its sole discretion, determine whether to
agree to permit any such Subsidiary to become a co-Borrower hereunder. Lender’s
agreement to accept the joinder of any such Subsidiary shall not waive,
diminish, or restrict Lender’s discretion hereunder as to whether to extend any
credit to such Subsidiary or any other Borrower. In the event that Lender elects
to permit such a Subsidiary to become a Borrower hereunder, such Subsidiary and
each other Credit Party shall execute a Borrower Joinder and comply with such
other conditions precedent required by Lender. Such conditions precedent may
include, without limitation, all in form and substance satisfactory to Lender,
of legal opinions, consents and approvals from any Governmental Authorities or
other Persons, security documents granting Lender a Lien on substantially all of
the assets of such Subsidiary, Organizational Documents, financing statements,
board resolutions, secretary’s certificates, affirmation of each Credit Parties’
obligations under each of the Loan Documents to which each of the foregoing is a
party. Upon execution and delivery, and Lender’s acceptance, of a Borrower
Joinder and satisfaction of the conditions precedent set forth by Lender in
connection with such Borrower Joinder, as determined by Lender in its sole
discretion, the Subsidiary party to such Borrower Joinder shall become a
“Borrower” hereunder for all purposes, including, without limitation, with
respect to all representations and warranties, covenants and agreements
contained herein. Borrower shall be liable for all of Lender’s costs and
expenses, including reasonable attorneys’ fees (including fees of any local
counsel retained by Lender) in connection with an actual or proposed Borrower
Joinder, even if such Borrower Joinder is not accepted by Lender.

 

- 56 -



--------------------------------------------------------------------------------

2.19 Currency Matters.

(a) Indemnity. Dollars are the currency of account and payment for each and
every sum at any time due from the Borrowers hereunder. No payment to Lender or
an Underlying Issuer (whether under any judgment or court order or otherwise) on
account of any of the Obligations (including Fees and reimbursements)
denominated in a currency other than Dollars shall discharge the obligation or
liability in respect of which it was made unless and until Lender or Underlying
Issuer shall have received payment in full in the Dollars Equivalent of such
obligation or liability. To the extent that the amount of any such payment
shall, on actual conversion into Dollars, fall short of such obligation or
liability, actual or contingent, expressed in that currency, the Borrowers, GAG
Inc., and Great American each hereby jointly and severally agree to indemnify
and hold harmless the Lender and Underlying Issuer, as the case may be, with
respect to the amount of the shortfall, with such indemnity surviving the
termination of this Agreement and any legal proceeding, judgment or court order
pursuant to which the original payment was made which resulted in the shortfall.

(b) Fluctuations. In the event any Letter of Credit or other Obligations are at
any time denominated in a currency other than Dollars, then, not later than 1:00
p.m. (Boston time) on the last Business Day of each month with respect to such
Obligations (the “Calculation Date”), and at such other times as shall be
determined by the Lender in its sole discretion, the Lender shall determine the
Dollar Equivalent as of such date of such Obligations. The Dollar Equivalent so
determined shall become effective on the first Business Day immediately
following such determination (a “Reset Date”) and shall remain effective until
the next succeeding Reset Date. The Lender shall use its reasonable efforts to
provide the Borrowers with notice of such Reset Date and the Dollar Equivalent
determined pursuant to the preceding sentence. Without limitation of any of
Borrower’s other obligations hereunder, Borrower shall immediately repay any
outstanding Obligations if the aggregate amount of the Obligations exceeds the
Revolving Credit Ceiling after any Reset Date.

(c) Exchange Rate. For purposes of this Agreement, the amount in one currency
which shall be equivalent on any particular date to a specified amount in
another currency shall be that amount (as conclusively ascertained by the Lender
by it’s or Wells Fargo’s normal banking practices, absent manifest error) in the
first currency which is or could be purchased by the Lender (in accordance with
normal banking practices) with such specified amount in the second currency at
the Exchange Rate.

 

- 57 -



--------------------------------------------------------------------------------

3. CONDITIONS PRECEDENT

3.1 Conditions to the Occurrence of the Restatement Date. The Restatement Date
shall not occur, and neither Borrower nor Lender shall have any rights or
obligations under this Agreement until the following conditions have been
satisfied or provided for in a manner satisfactory to Lender, in Lender’s sole
discretion, or waived in writing by Lender:

(a) This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, Borrower and Lender; and Lender shall have received such
documents, instruments, agreements, certificates, and legal opinions as Lender
shall request in connection with the transactions contemplated by this Agreement
and the other Loan Documents, including all those listed in the Schedule of
Documents as required to be delivered on or before the Restatement Date, each in
form and substance satisfactory to Lender.

(b) The representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects.

(c) No Default or Event of Default shall have occurred and be continuing, nor
shall either result from the occurrence of the Restatement Date.

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the occurrence of the Restatement Date
shall have been issued and remain in force by any Governmental Authority against
any Credit Party, Lender, or any of their respective Affiliates.

(e) No Material Adverse Effect shall have occurred nor shall result from the
occurrence of the Restatement Date.

(f) Lender shall have received (i) satisfactory evidence that Borrower, GAG Inc.
and Great American have obtained all required consents and approvals of all
Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents, or
(ii) an officer’s certificate in form and substance satisfactory to Lender
affirming either that no such consents or approvals are required or that they
have been duly received, with copies provided to Lender.

(g) The organization and capital structure of the Great American Group shall be
acceptable to Lender in its sole discretion.

(h) No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, Governmental Authority
to enjoin, restrain or prohibit, or to obtain damages in respect of, or which is
related to or arises out of, this Agreement or any of the other Loan Documents
or the consummation of the transactions contemplated thereby and which, in
Lender’s sole judgment, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

- 58 -



--------------------------------------------------------------------------------

(i) Lender shall have received all necessary credit committee and other internal
approvals required for their execution and delivery of the Loan Documents and
shall have completed preliminary business, legal, and collateral due diligence,
including (i) all requirements related to the Patriot Act, anti-money laundering
rules and regulations, and all other “know your customer” requirements with
respect to each Borrower, GAG Inc., and Great American and their Affiliates; and
(ii) a preliminary collateral audit and review of each Borrower’s Books and
verification of each Borrower’s representations and warranties to the Lender,
the results of which shall be satisfactory to Lender. Lender may require
Borrower to provide additional documents to satisfy its “know your customer”
requirements following entry into of this Agreement if Lender is required to do
so in order to be in compliance with applicable Law, and the Borrower shall
promptly provide such documents on such request.

(j) Lender shall have received a preliminary reference check with respect to GAG
Inc.’s, Great American’s, and each Borrower’s senior management, the results of
which are satisfactory to Lender in its sole discretion.

(k) Borrower shall have paid all Lender Expenses, including without limitation
the fees and expenses of Lender’s legal counsel, incurred in connection with the
transactions evidenced by this Agreement and the Existing Credit Agreement.

(l) All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Lender.

3.2 Conditions to each Inventory, Other Assets Advance, Capital Assets Advance
and Letter of Credit. Lender shall not make any Revolving Credit Advance or
incur any Letter of Credit Obligations with respect to any Liquidation Sale or
Permitted Capital Assets Transaction until the following conditions have been
satisfied or provided for in a manner satisfactory to Lender, in Lender’s sole
discretion, or waived in writing by Lender:

(a) Lender shall have received such documents, information and other materials
required to be included with the Liquidation Loan Proposal and such other
documents, information and other materials as Lender may reasonably request or
are required hereunder, including executed versions of the Liquidation Sales
Agreements, purchase agreements with respect to Permitted Capital Assets
Transactions (and all underlying documents with respect to the particular
Capital Asset), executed agreements establishing the Blocked Accounts for such
Liquidation Sale, copies of any court orders required for any Merchant which is
a party to any Insolvency Proceeding to enter into a Liquidation Sales Agreement
and to sell its Inventory and, if applicable, Other Assets in a Liquidation
Sale, Collateral Assignments together with notices to Merchant and any other
parties required by Lender, all in form and substance reasonably satisfactory to
Lender.

(b) The inventory taking and verification processes conducted by RGIS or another
inventory taking company acceptable to Lender shall have been completed in a
manner reasonably satisfactory to Lender; provided, that, so long as all other
conditions precedent are satisfied, a portion of a Revolving Credit Advance may
be made pursuant to Section 2.1(a)(iii) before the final inventory count has
been completed.

 

- 59 -



--------------------------------------------------------------------------------

(c) Lender shall have received evidence reasonably satisfactory to Lender that
licenses (including going out of business sale licenses, if necessary), consents
and acknowledgments have been obtained, and filings have been made (in each case
to the extent applicable), or if such licenses, consents and acknowledgments
have not been obtained or such filings have not been made, then such licenses,
consents and acknowledgments will be obtained and such filings will be made at
or before the time they are required, from all Persons whose licenses, consents
and acknowledgments or with whom filings may be required, including all
requisite Governmental Authorities, with respect to the terms and to the
execution, delivery and performance of the Liquidation Sales Agreements, and the
performance of this Agreement and the other Loan Documents with respect thereto.

(d) Lender shall have received evidence satisfactory to it that (i) all Liens
other than Permitted Encumbrances acceptable to Lender with respect to the
applicable Liquidation Sale, if any, other than those of Lender, upon any of the
Collateral with respect to such Liquidation Sale, have been terminated,
released, or assigned to Borrower or Lender, and (ii) in the event there are no
Liens on the Retail Inventory and Other Assets, Borrower shall have been granted
a security interest in the such Retail Inventory and Other Assets to secure the
obligations of the Merchant under the Liquidation Sales Agreements. In either
case, all such Liens held by Borrower shall have been assigned to Lender.

(e) Lender shall have received evidence satisfactory to it that the
“Merchandise,” as defined in the applicable Liquidation Sales Agreement, is free
of all Liens, other than those of Borrower or Lender or Permitted Encumbrances
acceptable to Lender.

(f) No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain or prohibit, or to obtain damages in respect of, or which is
related to or arises out of, the Liquidation Sales Agreements or the
consummation of the transactions contemplated thereby and which, in Lender’s
sole judgment, would make it inadvisable to consummate the transactions
contemplated thereby this Agreement or any of the other Loan Documents.

(g) The Borrower shall have deposited the Borrower Equity Amount with respect to
such Liquidation Sale (including with respect to Permitted Capital Assets
Transaction) in the Disbursement Account and Lender shall have received evidence
satisfactory to it that any required Expense L/C or other L/C required under the
applicable Liquidation Sales Agreement in respect to unpaid installments of the
Guaranteed Amount or Purchase Price have been issued and remains outstanding or
arranged to be issued. If Lender is incurring Letter of Credit Obligations with
respect to the Guaranteed Amount or Purchase Price with respect to such
Liquidation Sale, Lender shall have received from Borrower cash collateral or a
letter of credit in form, substance and issued by an issuer satisfactory to
Lender, in either case in an amount equal to the Borrower Equity Amount with
respect to such Liquidation Sale.

(h) Lender shall be satisfied that it shall have received a duly enforceable and
perfected first priority Lien on all property and assets, and the products and
proceeds thereof, of the Borrower, that Lender need not qualify to do business
in any jurisdiction in order to exercise any of its rights and remedies against
Borrower in any such jurisdiction or be required to obtain any other license,
consent, or other approval or incur any tax, liability, or expense. Lender shall
further be satisfied with the laws, rules, regulations, policies, practice, and
procedures of the Governmental Authorities in such jurisdiction and there shall
have not occurred, or be reasonably likely to occur, any material adverse event
or circumstance effecting the political environment or capital markets in such
jurisdiction.

 

- 60 -



--------------------------------------------------------------------------------

(i) With respect to any Liquidation Borrowing financing any portion of a
Liquidation Sale in any jurisdiction other than the United States or the United
Kingdom, all documents, certificates, legal opinions, filings, and other
instruments required by Lender to be executed and delivered shall have been
executed and delivered, in form and substance satisfactory to Lender, and, if
required by Lender, a wholly-owned Subsidiary of Great American, in form and
substance satisfactory to Lender, shall have been formed to conduct such
Liquidation Sale and shall have become a Borrower hereunder pursuant to a
Borrower Joinder. In case of any Liquidation Borrowing financing any portion of
a Liquidation Sale in Germany the Borrower shall provide, among other things
which may be requested by Lender, an account pledge and cash pooling agreement,
an assignment agreement, and a security transfer agreement, all in form and
substance satisfactory to Lender.

(j) With respect to any Capital Assets Transaction, such transaction shall
constitute a Permitted Capital Asset Transaction and all other material facts
and circumstances surrounding such transaction shall be acceptable to Lender.

3.3 Further Conditions to Each Liquidation Borrowing. Lender shall not be
obligated to fund any Revolving Credit Advance (including any Inventory, Capital
Assets or Other Assets Advance) or incur any Letter of Credit Obligations if, as
of the date thereof:

(a) any representation or warranty by any Borrower, GAG Inc., or Great American
contained herein or in any of the other Loan Documents shall be untrue or
incorrect in any material respect as of such date, except to the extent that
such representation or warranty expressly relates to an earlier date and except
for changes therein expressly permitted or expressly contemplated by this
Agreement; or

(b) any event or circumstance having a Material Adverse Effect shall have
occurred since the date hereof and be continuing; or

(c) any Default or Event of Default shall have occurred and be continuing or
would result after giving effect to any Revolving Credit Advance or the
incurrence of any Letter of Credit Obligations; provided that, if the Default or
Event of Default is a payment default, a Default or an Event of Default with
respect to Section 4.20, 6.10 or 7.2 of the Credit Agreement, a Default or an
Event of Default with respect to the occurrence of an event that has a Material
Adverse Effect, in any case, solely with respect to any particular Liquidation
Borrowing, or any other Default or Event of Default solely with respect to a
particular Liquidation Borrowing (other than a Default or an Event of Default
that is the result of any fraud, acts in bad faith or intentional breach by
Borrower), Lender shall not be obligated to fund any Revolving Credit Advances
or incur any Letter of Credit Obligations only with respect to such Liquidation
Borrowing; or

 

- 61 -



--------------------------------------------------------------------------------

(d) after giving effect to any Revolving Credit Advance or the issuance of any
Letter of Credit, the outstanding principal amount of the Revolving Loan would
exceed the Revolving Credit Ceiling.

The request and acceptance by Borrower of the proceeds of any Revolving Credit
Advance or the incurrence by the Lender of any Letter of Credit Obligations, in
each case, shall be deemed to constitute, as of the date of such request or
acceptance, (i) a representation and warranty by Borrower that the conditions in
this Section 3.3 have been satisfied and (ii) a reaffirmation by Borrower of the
granting and continuance of Lender’s Liens pursuant to the Collateral Documents.

 

4.

REPRESENTATIONS AND WARRANTIES

To induce Lender to make, in its sole discretion and with no obligation to do
so, the Revolving Credit Advances and incur Letter of Credit Obligations, each
Borrower makes the following representations and warranties to Lender, each and
all of which shall survive the execution and delivery of this Agreement.

4.1 Limited Liability Company Existence; Compliance with Law. Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof or, as applicable, the signature page to a Borrower Joinder. The US
Borrower is a limited liability company duly organized, in good standing, and
validly existing under the laws of its jurisdiction of formation. Each English
Credit Party is a limited liability company duly organized, in good standing,
and validly existing under the laws of its jurisdiction of formation. Each other
Borrower which becomes party hereto pursuant to a Borrower Joinder has the
corporate, company, or partnership form identified in the Borrower Joinder
applicable to it and is duly organized, in good standing, and validly existing
under the laws of its jurisdiction of formation Borrower. Each Borrower (a) is
duly qualified to conduct business in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification; (b) has the requisite power and authority and the legal right to
own, pledge, mortgage or otherwise encumber and operate its properties, to lease
the property it operates under lease and to conduct its business as now,
heretofore and proposed to be conducted; (c) has all licenses, permits, consents
or approvals from or by, and has made all filings with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (d) is in compliance with
its Organizational Documents; and (e) is in compliance with all applicable
provisions of Law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

4.2 Executive Offices; FEIN; Organizational Number. The current location of
Borrower’s chief executive office and principal place of business is 21860
Burbank Blvd Suite 300 South, Woodland Hills, CA 91367 and US Borrower has not
had any other chief executive office or principal place of business. US
Borrower’s federal employer identification number is 26-3540693 and its
organizational number given to it by its jurisdiction of formation is
200828810099. The registered office of each English Credit Party is Central
House, 124 High Street, Hampton Hill, Middlesex, TW12 1NS. The English
Borrower’s registered number is 06829755. All information set forth on the
Perfection Certificate pertaining to each Borrower is accurate and complete as
of the date hereof; and there has been no change in any of such information from
the date on which the Perfection Certificate was signed by Borrower to the
Restatement Date.

 

- 62 -



--------------------------------------------------------------------------------

4.3 Company Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by Borrower of the Loan Documents to which it is a
party and the creation of all Liens provided for therein: (a) are within each
Borrower’s corporate (or equivalent company) authority; (b) have been duly
authorized by all necessary or proper company or corporate action; (c) do not
contravene any provision of Borrower’s Organizational Documents; (d) do not
violate any Law; (e) do not conflict with or result in the breach or termination
of, constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which Borrower is a party or by which Borrower
or any of its property is bound; (f) do not result in the creation or imposition
of any Lien upon any of the property of Borrower other than those in favor of
Lender pursuant to the Loan Documents; and (g) do not require the consent or
approval of any Governmental Authority or any other Person, except those, if
any, referred to in Section 3.1(b) and except for recordings and filings by
Lender in connection with the Liens granted to Lender under any of the Loan
Documents, all of which will have been duly obtained, made or complied with
prior to the Restatement Date. Each Loan Document to which a Borrower is a party
constitutes a legal, valid and binding obligation of such Borrower enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to its
enforceability, and, without prejudice to the generality of the foregoing, each
Collateral Document to which the Borrower is a party creates the security
interests which it purports to create, those security interests are valid and
effective and the security created thereby has or will have first ranking
priority and shall not be subject to any prior ranking or pari passu ranking
security. Further, the choice of governing law of the Loan Documents will be
recognized and enforced in the Borrower’s Relevant Jurisdiction and judgment
obtained in relation to a Loan Document in the jurisdiction of the governing law
of that Loan Document will be recognized and enforced in the Borrower’s Relevant
Jurisdiction.

4.4 Material Adverse Effect. All financial statements relating to Borrower, GAG
Inc., and Great American that have been delivered by or on behalf of Borrower
pursuant to Article 5 to the Lender have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects Borrower’s, GAG Inc.’s, or Great American’s (as
applicable) financial condition as of the date thereof and results of operations
for the period then ended. No event has occurred, which alone or together with
other events, could reasonably be expected to have a Material Adverse Effect.

4.5 Agreements Entered Into by Borrower. (a) Borrower has not entered into any
contract, instrument, or other agreement other than this Agreement, the other
Loan Documents, any Liquidation Sales Agreements, any Liquidator Joint Venture
Agreements, and any other agreement entered into in the ordinary course of
business and necessary to the performance of the foregoing agreements (or with
regard to the English Borrower, permitted under Section 6.15(a)(iii); and
(b) Borrower is not in default and, except as previously disclosed to Lender in
writing, to the best of Borrower’s knowledge no third party is in default under
any of such agreements.

 

- 63 -



--------------------------------------------------------------------------------

4.6 Ownership of Property; Liens. Borrower owns no property other than (i) the
rights under the agreements described in Section 4.5(a) and, with respect to the
English Borrower only, agreements entered into pursuant to other business
activities permitted under Section 6.15(a)(iii), (ii) the Retail Inventory
and/or Other Assets purchased pursuant to a Purchase Agreement or an Agency
Agreement under clauses thereof that may permit the Borrower to retain any
unsold Retail Inventory or other property of a Merchant at the conclusion of any
Liquidation Sale, if any, and (iii) Capital Assets acquired pursuant to
Permitted Capital Assets Transactions. Borrower has good and marketable title to
such assets, and none of such assets is subject to any Liens other than
Permitted Encumbrances. Borrower has disclosed in writing to Lender any Retail
Inventory, Other Assets, or other Collateral that is known by Borrower subject
to a retention of title claim. In addition, there are no facts, circumstances or
conditions known to Borrower that may result in any Liens other than those in
favor of Lender pursuant to the Loan Documents or Liens in relation to retention
of title claims disclosed to Lender. The Lender’s Liens against the Collateral
are validly created, perfected, and first priority Liens, subject only to
Permitted Encumbrances.

4.7 Operations of Borrower. Borrower has never been an employer (for the
purposes of sections 38 – 51 of the Pensions Act 2004 (UK) or otherwise) of an
occupational pension scheme which is not a money purchase scheme (as defined in
the Pensions Schemes Act 1993 (UK)) or otherwise and has never been ‘connected’
with or an ‘associate’ (as those terms are used in the Pensions Act 2004 (UK))
or otherwise of such an employer.

4.8 Ventures, Subsidiaries and Affiliates, and Indebtedness.

(a) Other than GA Europe, and Credit Parties which may become party hereto after
the date hereof pursuant to a Borrower Joinder, Borrower has no Subsidiaries, is
not engaged in any joint venture or partnership with any other Person (other
than pursuant to any Liquidator Joint Venture Agreement) and is not an Affiliate
of any other Person except Great American and their respective Affiliates listed
on Schedule 4.8; and those natural Persons who may be deemed Affiliates by being
managers of the Affiliates listed on Schedule 4.8 (and such Persons are not
required to be listed on such Schedule).

(b) Great American is a wholly-owned Subsidiary of GAG Inc. Great American is
the sole member of Borrower. Each Borrower is a wholly-owned Subsidiary of Great
American.

(c) Borrower has no outstanding Indebtedness for borrowed money other than such
as may be outstanding under this Agreement from time to time and has no
subsisting security other than as may be outstanding or permitted under this
Agreement. Great American Group CS, LLC, Great American and any of their
respective Affiliates, as applicable, has repaid and satisfied all Indebtedness
and other obligations owed by it to Credit Suisse, all loan and security
documents entered into between Great American CS LLC, Great American, and any of
their respective Affiliates with Credit Suisse have terminated and are of no
further force or effect, and all Liens granted by any of the foregoing in favor
of Credit Suisse have been terminated and released.

 

- 64 -



--------------------------------------------------------------------------------

4.9 Requirements of Law. Borrower is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940 as amended. Borrower is not subject to regulation under the Federal Power
Act, or any other federal or state, national or local statute that restricts or
limits its ability to incur indebtedness or to perform its obligations
hereunder. The making of Revolving Credit Advances by Lender to Borrower, the
incurrence of the Letter of Credit Obligations on behalf of Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Liquidation Sales will not violate any provision of any such statute or
any rule, regulation or order issued by the Securities and Exchange Commission
or any other Governmental Authority in the United Kingdom or in any other
jurisdiction to which a Borrower may be subject. Borrower is in compliance with,
and shall hereafter comply with and use its assets in compliance with, all
requirements of applicable Law except where the failure of such compliance will
not be reasonably likely to result in a Material Adverse Effect. Borrower has
not received any notice of any violation of any requirement of Law (other than
of a violation which could not be reasonably likely to result in a Material
Adverse Effect).

4.10 Margin Regulations. Borrower is not engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). Borrower owns no Margin Stock, and none of the proceeds of
the Revolving Credit Advances, the Letters of Credit, or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any indebtedness which was originally incurred to purchase or carry
any Margin Stock or for any other purpose which might cause any of the Revolving
Credit Advances, Letters of Credit, or other extensions of credit under this
Agreement to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board. Borrower will not take or permit to be
taken any action which might cause any Loan Document to violate any regulation
of the Federal Reserve Board.

4.11 Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by Borrower have
been filed with the appropriate Governmental Authority and all Charges have been
paid prior to the date on which any fine, penalty, interest or late charge may
be added thereto for nonpayment thereof (or any such fine, penalty, interest,
late charge or loss has been paid). There are no assessments or threatened
assessments by the IRS or any other applicable Government Authority currently
outstanding. Borrower has not executed or filed with the IRS, H.M. Revenue and
Customs or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection-of any Charges. None of Borrower or any of its predecessors is liable
for any Charges: (a) under any agreement (including any tax sharing agreements)
or (b) to Borrower’s knowledge, as a transferee.

 

- 65 -



--------------------------------------------------------------------------------

4.12 ERISA. Borrower has no employee benefit plans as defined in Section 3(3) of
ERISA. None of Borrower or any ERISA Affiliate has taken, or failed to take, any
action that has subjected or would subject Borrower to any liability with
respect to any employee benefit plan.

4.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of Borrower, threatened against
Borrower, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”) that challenges Borrower’s right or
power to enter into or perform any of its obligations under the Loan Documents
to which it is a party, or the validity or enforceability of any Loan Document
or any action taken thereunder. There is no Litigation pending or, to the
knowledge of Borrower, threatened that seeks damages or injunctive relief or
alleges criminal misconduct of Borrower.

4.14 Brokers. No broker or finder acting on behalf of Borrower brought about the
obtaining, making or closing of the Revolving Loan, and Borrower has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

4.15 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, any financial statement, or any other reports from time to
time delivered hereunder or any written statement furnished by or on behalf of
Borrower to Lender pursuant to the terms of this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made.

4.16 Environmental Matters.

(a)(i) Borrower is not involved in operations nor does it know of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of Borrower; (ii) no
notice has been received by Borrower identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and to the knowledge of Borrower, there are no facts, circumstances or
conditions that may result in Borrower being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (iii) Borrower
has provided to Lender copies of all existing environmental reports, reviews and
audits and all written information, if any, pertaining to actual or potential
Environmental Liabilities.

(b) Borrower hereby acknowledges and agrees that Lender (i) is not now, and has
not ever been, in control of any of Borrower’s affairs, and (ii) does not, other
than in connection with Lender exercising certain of its rights under certain of
the Loan Documents after an Event of Default, have the capacity through the
provisions of the Loan Documents or otherwise to influence any Borrower’s
conduct with respect to the ownership, operation or management of any of its
compliance with Environmental Laws or Environmental Permits.

4.17 Deposit and Disbursement Accounts. Schedule 4.17 lists all banks and other
financial institutions at which Borrower maintains deposits and/or other
accounts as of the Restatement Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number.

 

- 66 -



--------------------------------------------------------------------------------

4.18 Government Contracts. None of the Liquidation Sales Agreements or Purchase
Agreements is or will be subject to the Federal Assignment of Claims Act, as
amended (31 U.S.C. Section 3727) or any similar Law of any Governmental
Authority.

4.19 Solvency; Fraudulent Transfer.

(a) Both before and after giving effect to (i) the Revolving Credit Advances and
Letter of Credit Obligations to be made or extended on the Restatement Date or
such other date as Revolving Credit Advances or Letter of Credit Obligations
requested hereunder are made or extended, (ii) the disbursement of the proceeds
of such Revolving Credit Advances or Letters of Credit pursuant to the
instructions of Borrower, (iii) any Liquidation Sale, and (iv) the payment and
accrual of all transaction costs in connection with the foregoing, Great
American and each Borrower are Solvent.

(b) No transfer of property is being made by GAG Inc., Great American, or
Borrower and no obligation is being incurred by Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Borrower, GAG Inc., or Great American.

(c) No transfer of property is being made by GAG Inc., Great American or the
Borrower without receiving a reasonably equivalent value in exchange for such
transfer and GAG Inc.’s, Great American’s, and the Borrower’s remaining assets
are not unreasonably small in relation to its business.

4.20 Liquidation Sales Agreements. Borrower has delivered to Lender complete and
correct copies of all existing Liquidation Sales Agreements, Liquidator Joint
Venture Agreements and Purchase Agreements (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). Neither Borrower nor, to
Borrower’s knowledge, any other Person party thereto is in default in the
performance or compliance with any provisions thereof. All Liquidation Sales
Agreements, Liquidator Joint Venture Agreements, and Purchase Agreements comply
with, and all Liquidation Sales and purchases made pursuant thereto or pursuant
to any Purchase Agreement prior to such time have been consummated in accordance
with, all applicable laws of all applicable Governmental Authorities. All
requisite approvals by Governmental Authorities having jurisdiction over
Borrower (or any Liquidator Joint Venture) and, to Borrower’s knowledge,
Merchant and other Persons referenced therein, with respect to the transactions
contemplated by such Liquidation Sales Agreements, Liquidator Joint Venture
Agreements, or Purchase Agreements have been obtained, and no such approvals
impose any conditions to the consummation of the transactions contemplated by
such Liquidation Sales Agreements, Liquidator Joint Venture Agreements, Purchase
Agreements, or to the conduct by Borrower of its business thereafter. To
Borrower’s knowledge, none of the Merchant’s representations or warranties in
such Liquidation Sales Agreements or Purchase Agreements contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading. Each of the representations and warranties given by
Borrower in such Liquidation Sales Agreements or Purchase Agreements is true and
correct in all material respects. Notwithstanding anything contained in such
Liquidation Sales Agreements or Purchase Agreements to the contrary, such
representations and warranties of Borrower are incorporated into this Agreement
by this Section 4.20 and shall, solely for purposes of this Agreement and the
benefit of Lender, survive the consummation of the related Liquidation Sale,
purchase by Borrower, or other transactions contemplated therein.

 

- 67 -



--------------------------------------------------------------------------------

4.21 Patriot Act, Foreign Assets, Etc. Borrower is not (nor will it be) a Person
with whom the Lender is restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of Treasury of the
United States of America (including, those persons named on the OFAC’s specially
designated and Blocked Persons list) or under any similar statute, executive
order (including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or
Support, or Terrorism) or other governmental action; Borrower is not knowingly
engaging in and (shall not knowingly engage in) any dealings or transactions or
otherwise associated with such persons. In addition, Borrower hereby agrees to
provide the Lender with any additional information that the Lender deems
reasonable and necessary from time to time in connection with the transactions
contemplated by this Agreement in order to assure compliance with all applicable
Law concerning money laundering and similar activities. None of the requesting
or borrowing of any Revolving Credit Advances, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. §1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, neither the Borrowers
nor any of their Subsidiaries or other Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

4.22 No Events of Default. As of any date of determination, both before and
after giving effect to the making of any Revolving Credit Advances or the
issuance of any Letters of Credit, there are no Events of Default.

4.23 Use of Proceeds. The proceeds of any Revolving Credit Advances or any
Letter of Credit is neither intended or anticipated to be used nor been used in
any way which would cause a breach of Section 2.2 or otherwise result in an
Event of Default. No proceeds of any Revolving Credit Advances or Letters of
Credit may be used to finance any of the other business activities of the
English Borrower permitted under Section 6.15(a)(iii) hereof.

 

- 68 -



--------------------------------------------------------------------------------

4.24 Investments. Other than Investments made by a Borrower in connection with
any Liquidation Sale, the Borrowers have no Investments, or any agreements or
other legally binding commitments made by the Borrower to invest in any Person.

4.25 Indebtedness. Other than the Obligations, Indebtedness owed to Great
American in an amount not to exceed an aggregate amount of $1,000,000 incurred
solely in connection with services provided by Great American, and any
obligations in respect to Liquidation Sale Agreements, Liquidator Joint Venture
Agreements, or Purchase Agreements the Borrowers have no Indebtedness.

4.26 GAG Purchase Agreement. All of GAG Inc.’s, Great American’s, and any of
their respective Affiliates’ obligations, including payment of all fees and
other amounts, under the GAG Purchase Agreement, and any other document or
agreement executed in connection therewith, have been satisfied in full as of
the Restatement Date. There is no default or breach by any Person party to the
GAG Purchase Agreement of any terms, conditions, or provisions of the GAG
Purchase Agreement. The GAG Purchase Agreement has not been amended, waived,
supplemented, terminated, or restated since July 28, 2009.

4.27 Centre of Main Interests. For the purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”), the
centre of main interest of each English Credit Party (as that term is used in
Article 3(1) of the Regulation) is situated in England and Wales and it has no
“establishment” (as that term is used in Article 2(h) of the Regulations) in any
other jurisdiction.

4.28 No Filing or Stamp taxes. Under the laws of its Relevant Jurisdiction it is
not necessary that the Loan Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar taxes or fees be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents except
registration of particulars of the English Security Documents at the Companies
Registration Office in England and Wales under section 860 of the Companies Act
2006 and payment of associated fees, which registrations and fees will be made
and paid promptly after the date of the relevant Loan Document.

4.29 Capital Assets Transactions. All of the information provided by any Credit
Party to Lender with respect to any actual or proposed Permitted Capital Assets
Transaction is true, accurate, and complete in all material respects. The Credit
Parties have delivered true, accurate, and complete copies of (i) all loan
documents and amendments thereto, with respect to any Qualified Senior Secured
Debt that is the subject of a Permitted Capital Assets Transaction after the
Restatement Date; (ii) of all documents and agreements entered into with respect
to any Qualified Capital Stock; and (iii) any other material information,
documents, or agreements in such Credit Party’s possession, or known to such
Credit Party, with respect to such Capital Assets Transaction. Any Capital
Assets Transaction proposed by a Credit Party to Lender pursuant to a
Liquidation Loan Proposal shall, to the best of such Credit Party’s knowledge
and belief, constitute a Permitted Capital Assets Transaction and comply with
each of the requirements of such term and any other component terms thereof and
the other terms and conditions of this Agreement.

 

- 69 -



--------------------------------------------------------------------------------

5.

FINANCIAL STATEMENTS AND INFORMATION

5.1 Reports and Notices. Borrower covenants and agrees that, from and after the
Closing Date and until the Termination Date, it shall deliver to Lender
(a) concurrently with the delivery of such information to the applicable
Merchant, copies of financial statements, notices, projections and other
financial information at the times and in the manner set forth in the
Liquidation Sales Agreements or Purchase Agreements with such Merchant,
(b) promptly after receipt by Borrower, copies of any notices, financial
statements, or other reports from any Merchant under or relating to the
Liquidation Sales Agreements or Purchase Agreements or any Permitted Capital
Assets Transaction, (c) copies of any notices delivered to Borrower under any
Liquidator Joint Venture Agreement or Purchase Agreement or any other agreement
executed in connection therewith or any Permitted Capital Assets Transaction,
and (d) copies of any motion filed in connection with any bankruptcy case
involving a Merchant or, if relevant, order of any court hearing such case
(including, without limitation, the court order (if applicable) approving the
retention of the Borrower or Liquidator JV as the liquidator and the terms of
such retention) concerning the Liquidation Sale and/or any transactions
contemplated under any Liquidation Sale Agreement or Purchase Agreement.

5.2 Reports Relating to Liquidation Sales. In addition, Borrower shall provide
to Lender the information with respect to each Liquidation Sale described on
Schedule 5.2.

5.3 Financial Reports and SEC Filings.

(a) As soon as available, but in any event within ninety (90) days after the end
of each Fiscal year, Borrower shall deliver to Lender, or cause GAG Inc. to
deliver to Lender, (i) Consolidated and consolidating financial statements of
GAG Inc. and its Subsidiaries for each such Fiscal year, audited by independent
certified public accountants selected by GAG Inc. and reasonably acceptable to
Lender and certified, without any qualifications, by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management) together with a certificate of
such accountants addressed to Lender stating that such accountants do not have
knowledge of the existence of any Default or Event of Default and (ii) the
annual 10-K reports (or any successor form) of GAG Inc. filed with the SEC.

(b) As soon as practicable, but in any event not later than fifty (50) days
after the end of each of the first three fiscal quarters of each fiscal year of
GAG Inc., (i) copies of the unaudited consolidated balance sheet of GAG Inc. and
its Subsidiaries as at the end of such quarter, and the related consolidated
statement of operations for such quarter and for the portion of GAG Inc.’s
fiscal year then elapsed, and the related consolidated statement of cash flow
for the portion of GAG Inc.’s fiscal year then elapsed, all in reasonable detail
and prepared in accordance with GAAP (subject to year-end adjustments and except
for the absence of notes), and (ii) the quarterly 10-Q (or any successor form)
reports of GAG Inc. filed with the SEC.

 

- 70 -



--------------------------------------------------------------------------------

(c) As soon as available, but in any event within 15 days after the end of each
month during each of GAG Inc.’s Fiscal years, Borrower shall deliver to Lender,
or cause GAG Inc. to deliver, each of the following (which may be prepared by
GAG Inc. internally):

(i) a GAG Inc. prepared Consolidated and individual balance sheet, income
statement, and statement of cash flow covering GAG Inc.’s and its Subsidiaries’
operations during such period and comparing the same period during the prior
year on a Consolidated, consolidating and individual basis

(ii) a certificate signed by the chief financial officer of GAG Inc. to the
effect that:

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
Fiscal year-end audit adjustments) and fairly present in all material respects
the financial condition of GAG Inc. and its Subsidiaries,

(B) the representations and warranties of Borrower contained in this Agreement
and the other Loan Documents, and of GAG Inc. and Great American contained in
the Great American Guaranty, are true and correct in all material respects on
and as of the date of such certificate, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date), and

(C) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action Borrower
has taken, is taking, or propose to take with respect thereto).

(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by GAG Inc. or any
of its Subsidiaries with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, as the case may be.

(e) Promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that GAG Inc. sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (of securities
that GAG Inc. or any of its Subsidiaries files with the SEC or any national
securities exchange.

(f) Copies of reports and financial statements filed by GAG Inc. with the SEC
and required to be delivered to Lender under this Section 5.3 by the Borrower
shall be deemed to have been delivered on the date on which GAG Inc. causes such
reports, or reports containing such financial statements, to be posted on the
Internet at www.sec.gov or at such other website identified by the Borrowers in
a notice to Lender and that is accessible by the Lender without charge.

(g) Upon Lender’s request, demonstration of compliance with Section 6.15 hereof.

 

- 71 -



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS

Borrower agrees that from and after the date hereof and until the Termination
Date Borrower shall comply with each of the following covenants:

6.1 Maintenance of Existence and Conduct of Business. Borrower shall: (a) do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence as in effect on the Restatement Date or the date
of any Borrower Joinder with respect to any Borrower not party hereto on the
Restatement Date, and its rights and franchises necessary to the proper conduct
of its business; (b) continue to conduct its business solely for the purpose of
conducting Liquidation Sales or consummating purchases under Purchase
Agreements; (c) at all times maintain, preserve and protect all of its assets
and properties used or useful in the conduct of its business, and keep the same
in good repair, working order and condition in all material respects (taking
into consideration ordinary wear and tear); and (d) transact business only in
its legal name. Borrower shall cause any Liquidator JV to comply with the
foregoing from the date of any Liquidation Joint Venture Agreement.

6.2 Payment of Obligations.

(a) Subject to Section 6.2(b), Borrower shall, or if applicable shall cause any
Liquidator JV to, pay and discharge or cause to be paid and discharged promptly
all Charges and lawful claims for labor, materials, supplies and services or
otherwise, before any thereof shall become past due.

(b) Borrower may in good faith contest, by appropriate proceedings, the validity
or amount of any Charges or claims described in Section 6.2(a); provided, that
(a) at the time of commencement of any such contest no Default or Event of
Default shall have occurred and be continuing, (b) adequate reserves with
respect to such contest are maintained on the books of Borrower, in accordance
with GAAP, (c) such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges or
claims or any Lien in respect thereof, (d) none of the Collateral becomes
subject to forfeiture or loss as a result of such contest, (e) no Lien shall be
imposed to secure payment of such Charges, (f) Borrower shall promptly pay or
discharge such contested Charges or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Lender evidence acceptable
to Lender of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to Borrower or the conditions set forth in
this Section 6.2(b) are no longer met, and (g) Lender has not advised Borrower
in writing that Lender reasonably believes that nonpayment or nondischarge
thereof could have or result in a Material Adverse Effect.

6.3 Books and Records. Borrower shall keep adequate Books and records with
respect to its business activities (which includes the business activities of
any Liquidator JV), including, without limitation, Books and records relating to
all Expenses, in which proper entries, reflecting all financial transactions,
are made in accordance with GAAP. All Expenses shall be documented and available
for inspection by Lender or its representative.

 

- 72 -



--------------------------------------------------------------------------------

6.4 Insurance.

(a) Borrower shall, at its sole cost and expense, maintain or cause any
Liquidator JV or Merchant to maintain, as the case may be, policies of insurance
required to be maintained (or caused to be maintained) by Borrower or a
Liquidator JV in any applicable Liquidation Sales Agreement, in form and with
insurers acceptable to Lender. In the event Borrower or any Liquidator JV is to
acquire or acquires ownership of any Retail Inventory, Other Assets, or other
Collateral then, prior to acquiring such ownership, Borrower shall notify Lender
and shall maintain policies of insurance with respect thereto satisfactory to
Lender in its Permitted Discretion prior to the acquisition thereof by Borrower.
If requested by Lender, Borrower shall cause Lender to be named as an additional
insured, loss payee, or other similar term under such insurance policies. If
Borrower at any time or times hereafter shall fail to obtain or maintain, or
shall fail to cause any Liquidator JV to fail to obtain or maintain, any of the
policies of insurance required above or to pay all premiums relating thereto,
Lender may at any time or times thereafter obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which Lender deems advisable. Lender shall have no obligation to obtain
insurance for Borrower or pay any premiums therefor. In the event Lender does
obtain such insurance or pay any such premiums, Lender shall not be deemed to
have waived any Default or Event of Default arising from Borrower’s failure to
maintain such insurance or pay any premiums therefor. All sums so disbursed,
including attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrower to Lender and shall be additional Obligations
hereunder secured by the Collateral and subject to the Great American Guaranty.

(b) Lender reserves the right at any time upon any change in Borrower’s risk
profile to require additional forms and limits of insurance to, in Lender’s
reasonable opinion, adequately protect both Lender’s interests in all or any
portion of the Collateral and to ensure that Borrower is protected by insurance
in amounts and with coverage customary for its industry or the type of property
acquired by Borrower. If requested by Lender, Borrower shall deliver to Lender
from time to time a report of a reputable insurance broker, reasonably
satisfactory to Lender, with respect to its insurance policies.

(c) Borrower shall deliver to Lender, in form and substance reasonably
satisfactory to Lender, endorsements to all policies of insurance naming Lender
as loss payee or additional insured, as appropriate, for those policies of
insurance under which Borrower or a Liquidator JV is named as an insured.
Borrower shall promptly notify Lender of any loss, damage, or destruction to the
Retail Inventory, the Other Assets, or any other Collateral, whether or not
covered by insurance. After deducting from such proceeds the expenses, if any,
incurred by Lender in the collection or handling thereof, Lender shall apply
such proceeds to the reduction of the Obligations in accordance with
Section 2.8.

6.5 Compliance with Laws. Borrower shall, and shall cause any Liquidator JV to,
comply with all federal, state, national, local, and foreign laws and
regulations applicable to it, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

- 73 -



--------------------------------------------------------------------------------

6.6 Supplemental Disclosure. From time to time as may be requested by Lender
(which request will not be made more frequently than once each year absent the
occurrence and continuance of a Default or an Event of Default), and upon any
Borrower becoming party hereto pursuant to a Borrower Joinder, Borrower shall
supplement each Schedule hereto, or any representation herein or in any other
Loan Document, with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
which is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Disclosure Schedule shall be appropriately marked to show
the changes made therein); provided that (a) no such supplement to any such
Disclosure Schedule or representation shall be or be deemed a waiver of any
Default or Event of Default resulting from the matters disclosed therein, except
as consented to by Lender in writing; and (b) no supplement shall be required as
to representations and warranties that relate solely to the Restatement Date.

6.7 Intellectual Property. Borrower will conduct, and will cause any Liquidator
JV to conduct, its business and affairs without infringement of or interference
with any intellectual property of any other Person. Borrower shall obtain all
intellectual property rights necessary for the conduct of any Liquidation Sale
or to enable Borrower to purchase and resell any Retail Inventory, Other Assets,
or other Collateral purchased by Borrower pursuant to a Liquidation Sales
Agreement.

6.8 Environmental Matters. Borrower shall and shall cause each Person within its
control (including any Liquidator JV) to: (a) conduct its operations and keep
and maintain its property in compliance with all Environmental Laws and
Environmental Permits; (b) implement any and all investigation, remediation,
removal and response actions which are appropriate or necessary to comply with
Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its
property; (c) notify Lender promptly after Borrower becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any property; and (d) promptly forward to
Lender a copy of any order, notice, request for information or any communication
or report received by Borrower in connection with any such violation or Release
or any other matter relating to any Environmental Laws or Environmental Permits,
in each case whether or not the Environmental Protection Agency or any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter. Borrower shall not be deemed to have a
Merchant “within its control” solely because of the provisions of any
Liquidation Sales Agreement.

6.9 Further Assurances. Borrower agrees that it shall and shall cause any
Liquidator JV and Merchant to, at Borrower’s expense and upon request of Lender,
duly execute and deliver, or cause to be duly executed and delivered, to Lender
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Lender to carry out more
effectually the provisions and purposes of this Agreement or any other Loan
Document. Without limiting the foregoing, Borrower shall take all actions
necessary such that the Liens granted to Lender pursuant to the Collateral
Documents will at all times be fully perfected first priority Liens in and to
the Collateral described therein, subject, as to priority, only to Permitted
Encumbrances with respect to the Collateral.

 

- 74 -



--------------------------------------------------------------------------------

6.10 Liquidation Related Agreements.

(a) Borrower shall comply, and shall cause each Liquidator JV to comply, with
all material terms, provisions and conditions of the Liquidation Sales
Agreements and Liquidator Joint Venture Agreements, and Borrower shall promptly
notify Lender of any breach of or noncompliance with any material terms,
provisions, or conditions of any Liquidation Sales Agreement by the applicable
Merchant of which Borrower has knowledge or of any Liquidator Joint Venture
Agreements by any Person party thereto of which Borrower has knowledge.

(b) Contemporaneously with Borrower’s execution and delivery of any Liquidation
Sales Agreement or Liquidator Joint Venture Agreement (or any amendment,
modification, waiver, supplement, or restatement of any of the foregoing),
Borrower shall deliver to Lender a complete copy of such Liquidation Sales
Agreement or Liquidator Joint Venture Agreement and a duly executed Collateral
Assignment with respect thereto.

6.11 Investment Proceeds, Etc. The proceeds of any Investment from any source in
Borrower and any other funds received by Borrower other than from ordinary
course business operations (including, without limitation, sales or other
dispositions of any Borrower’s assets other than in the ordinary course of
Borrower’s business, the proceeds from the issuance of any debt or the
incurrence of any Indebtedness by Borrower other than Indebtedness permitted
under Section 7.4 hereof, any proceeds from the issuance of membership interests
of Borrower after the date hereof, tax refunds, damage awards, or insurance or
condemnation proceeds) shall be deposited directly into the Collection Account,
provided, however, that notwithstanding the foregoing, Borrower may deposit the
Borrower Equity Amount needed for specific Liquidation Sales directly into the
Disbursement Account.

6.12 Immediate Notice to Lender. The Borrower shall provide Lender with written
notice promptly upon the occurrence of any of the following events, which
written notice shall state with reasonable particularity the facts and
circumstances of the event for which such notice is being given:

(a) Any change in the Authorized Persons;

(b) Any cessation by GAG Inc., Great American or Borrower making payment to its
creditors generally as the same become due;

(c) Any failure by GAG Inc., Great American or Borrower to pay rent at any
location, which failure continues for more than 3 Business Days following the
last day on which such rent was payable without more than a minimal adverse
effect on Borrower;

(d) Any Material Adverse Effect;

(e) The occurrence of any Default or Event of Default;

(f) Any intention on the part of Borrower, GAG Inc. or Great American to
discharge the Borrower’s, GAG Inc.’s or Great American’s present independent
accountants or any withdrawal or resignation by such independent accountants
from their acting in such capacity;

 

- 75 -



--------------------------------------------------------------------------------

(g) Any litigation which, if determined adversely to any member of the Great
American Group or any Merchant subject to a Permitted Capital Assets
Transaction, could reasonably be expected to result in a Material Adverse
Effect;

(h) Any default or dispute under any Liquidation Sales Agreement, any Liquidator
Joint Venture Agreement or Permitted Capital Assets Transaction;

(i) Any acquisition or formation of any Subsidiary of Borrower or any
Liquidation Joint Venture involving Borrower;

(j) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting GAG Inc.,
Borrower, or any other Subsidiary of GAG Inc. or any of their assets that could
reasonably be expected to result in a Material Adverse Effect; and

(k) The filing of any motion to convert a chapter 11 proceeding of a Merchant
under the US Bankruptcy Code to a proceeding under chapter 7 thereof,
application for relief from an automatic stay by any creditor of a Merchant in
any case involving such Merchant under the US Bankruptcy Code, or any other
request for relief under the US Bankruptcy Code or any other Debtor Relief Law
which, if granted by the applicable court or other Governmental Authority, could
suspend, terminate, interrupt, or otherwise impede any Liquidation Sale or
Permitted Capital Assets Transaction.

6.13 Solvency. Great American and each Borrower shall be in compliance with
Section 4.19 hereof.

6.14 Tax Matters.

(a) Each Borrower shall duly and timely file, or cause to be duly and timely
filed, all Tax Returns required to be filed by it in respect of Taxes, and duly
and timely pay, or cause to be duly and timely paid, all Taxes due and payable
by it as required by applicable Law, including all Taxes assessed, reassessed or
for which a demand for payment is made by any Governmental Authority, except
when and so long as the validity of any such Taxes is being contested in good
faith by it or any other Person on its behalf through appropriate proceedings
and adequate provisions for such Taxes have been made in its financial
statements in accordance with GAAP.

(b) Subject to Section 2.13, each Borrower shall duly and timely withhold, or
cause to be duly and timely withheld, all material Taxes required to be withheld
by it in accordance with applicable Law from any amount paid, or credited, or
deemed to be paid or credited by it to or for the account of any Person
(including any employees, officers or any non-resident Person), and shall duly
and timely remit, or cause to be duly and timely remitted, to the appropriate
Governmental Authority such Taxes required by applicable Law to be remitted by
it.

(c) Each Borrower shall not fail to pay any Taxes or other amounts which would
result in a Lien (other than a Permitted Encumbrance) on its property.

 

- 76 -



--------------------------------------------------------------------------------

(d) Each Borrower shall, upon written request, furnish to the Lender
satisfactory evidence that such Borrower has paid such Taxes in each
jurisdiction in which the Borrower is required to pay such Taxes.

6.15 Borrower’s Activities.

(a) No Borrower shall engage in any activity except for:

(i) conducting Liquidation Sales that are at least partially funded with
Liquidation Borrowings by Lender and other activities reasonably incidental
thereto; or

(ii) becoming a member of a Liquidator JV for the purpose of conducting
Liquidation Sales that are at least partially funded with Liquidation Borrowings
by Lender and other activities reasonably incidental thereto; or

(iii) with regard to English Borrower only:

 

  (A)

forming Subsidiaries (which Subsidiaries shall, contemporaneously with their
formation, promptly execute a Borrower Joinder and become a Borrower hereunder
pursuant to Section 2.18 hereof) solely for the purpose permitted under in
subsections (a)(i) and/or (a)(ii) immediately above; or

 

  (B)

the English Borrower may provide, in addition to Liquidation Sales and other
incidental activity expressly permitted under Section 6.15(a)(i)-(ii) and
(iv) and without limitation of Section 6.15(b) and (c), audit and appraisal
services, advice on other liquidations, auctions, or sales that do not
constitute Liquidation Sales, and other similar activities reasonably consistent
with the business activities of Great American in the United States as in effect
on the date hereof; provided; however, that the amount of the aggregate
liabilities and other obligations incurred by the English Borrower in connection
with any of the foregoing does not exceed $3,000,000 at any time and that the
none of the Borrowers or any other English Credit Party incur any Indebtedness
in connection therewith.

(iv) with regard to any English Credit Party only, conducting Permitted Capital
Assets Transactions solely for the purpose of, upon consummation of such
Permitted Capital Assets Transactions, obtaining the right to conduct
Liquidation Sales of the underlying applicable Merchant, and any activities
reasonably incidental thereto.

(b) No Borrower shall, nor shall GAG Inc. or Great American cause or permit any
Borrower to, enter into any Agency Agreements, Purchase Agreements or Liquidator
Joint Venture Agreements, unless such Borrower’s obligations thereunder are at
least partially financed by Liquidation Borrowings (and no other Indebtedness of
a Borrower).

 

- 77 -



--------------------------------------------------------------------------------

(c) Until the Revolving Credit Termination Date, the Credit Parties agree that
no Credit Party or any of their Affiliates shall conduct any going out of
business, liquidation or store closing sales with respect to any Retail
Inventory or Other Assets of a Merchant which if conducted by a Borrower (or any
Liquidator JV of which a Borrower is a joint venturer) would be a Liquidation
Sale or enter into any agreement with any Person that, if entered into by a
Borrower, would be a Liquidation Sales Agreement or Liquidator Joint Venture
Agreement, unless:

(i) the “Guaranteed Amount” or “Purchase Price” (as such terms are defined in
the applicable agency or purchase agreement) is less than $5,000,000 and not
funded from the proceeds of any Indebtedness incurred by any Credit Party
except, directly or indirectly (as in the form of an advance from GAG Inc. or
Great American to any of its Subsidiaries other than a Borrower), from the
proceeds of the Parent Working Capital Facility; or

(ii) GAG Inc., Great American or any of their respective Subsidiaries (other
than a Borrower), funds its obligations with respect to the “Guaranteed Amount”
or “Purchase Price” out of GAG Inc.’s, Great American’s or such
Subsidiary’s cash resources without the use of any Indebtedness (including any
Indebtedness derived from the Parent Working Capital Facility); or

(iii) a Borrower has presented Lender with a Liquidation Loan Proposal for such
proposed Liquidation Sale, and Lender has determined that it will not provide
Revolving Credit Advances, Letters of Credit, or has offered alternate terms
therefor which such Borrower has rejected, all in a manner consistent with the
requirements of Section 2.1(f).

(d) The English Borrower may request an amendment to this Agreement generally
providing, among other things, that the English Borrower shall no longer
constitute a Borrower hereunder, subject to satisfaction of the following
conditions as determined by Lender: (i) there are no Liquidation Borrowings owed
or requested by the English Borrower hereunder; (ii) any Liquidation Sales or
other activity of the English Borrower financed by Lender hereunder have been
completed (including the repayment of the Liquidation Borrowings and termination
of any Letters of Credit); (iii) the English Borrower provides a full guaranty
of all of the Obligations of the other Borrowers hereunder and the obligations
under such guaranty are secured by a first priority, perfected Lien in favor of
Lender; (iv) both before and after giving effect to such request, there is no
Default or Event of Default hereunder; (v) the parties have entered into an
amendment to this Agreement and the other Loan Documents and have entered into
such additional Loan Documents, as Lender may request, subject to satisfaction
of customary conditions precedent including, without limitation, the
“bring-down” of all representations and warranties, delivery of resolutions,
minutes, certificates, and legal opinions; and (v) Lender has obtained all
internal credit approvals and other authorizations it may require to agree to
any of the foregoing.

 

7. NEGATIVE COVENANTS

Borrower agrees that, without the prior written consent of Lender, from and
after the date hereof until the Termination Date Borrower shall comply with each
of the following covenants:

 

- 78 -



--------------------------------------------------------------------------------

7.1 Mergers, Subsidiaries, Etc. Borrower shall not directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, other than GA
Europe and other than any other Subsidiary of the English Borrower which other
Subsidiaries are formed for the purposes of entering into Liquidation Sales
Agreements, (b) except as expressly permitted in connection with Permitted
Capital Assets Transaction, merge with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or acquire, any Person; provided, that, the acquisition of any assets by
Borrower in connection with any Liquidation Sale pursuant to the Liquidation
Sales Agreements shall not be violation of this covenant, (c) liquidate, wind
up, or dissolve itself (or suffer any liquidation or dissolution).

7.2 Liquidation Related Agreements. Borrower shall not amend, modify,
supplement, waive, or assent to noncompliance with any material term, provision
or condition of any Liquidation Sales Agreements, any Liquidator Joint Venture
Agreement, any Senior Secured Debt Documents, or the terms of any Qualified
Capital Stock without Lender’s prior written consent. Borrower shall diligently
pursue, preserve, and reserve its rights and remedies under the terms of any
Senior Secured Debt Document or Qualified Capital Stock upon the closing of any
applicable Permitted Capital Assets Transaction (including the appointment of an
administrator satisfactory to the relevant Borrower and Lender which
administrator shall appoint Borrower to conduct Liquidation Sales of the
applicable Merchant in accordance with the applicable Liquidation Loan
Proposal).

7.3 Investments, Loans and Advances. Borrower shall not make or permit to exist
any Investment in, or make, accrue or permit to exist loans or advances of money
to, any Person, through the direct or indirect lending of money, holding of
securities or otherwise (except with respect to Permitted Capital Assets
Transactions) except that, so long as no Default or Event of Default shall have
occurred and be continuing, Borrower may make Investments up to $2,000,000 in
the aggregate, subject to Control Agreements in favor of Lender or otherwise
subject to a perfected security interest in favor of Lender, in (i) marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or any agency thereof maturing within one year from the date of
acquisition thereof, (ii) certificates of deposit, maturing no more than one
year from the date of creation thereof, issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
secured rating of “A” or better by a nationally recognized rating agency (an “A
Rated Bank”), and (iii) time deposits, maturing no more than 30 days from the
date of creation thereof with A Rated Banks.

7.4 Indebtedness. Borrower shall not create, incur, assume or permit to exist
any Indebtedness or liabilities, other than (i) the Liquidation Borrowings and
the other Obligations, (ii) deferred Taxes (so long as no Default or Event of
Default would occur or occurs as a result thereof); (iii) obligations arising
under or in relation to Liquidation Sales Agreements or Liquidator Joint Venture
Agreements; (iv) Indebtedness owed to Great American in an amount not to exceed
an aggregate amount of $1,000,000 incurred solely in connection with services
provided by Great American; and (v) liabilities or other obligations (other
than, for the avoidance of doubt, Indebtedness) of the English Borrower
permitted under Section 6.15(a)(iii).

 

- 79 -



--------------------------------------------------------------------------------

7.5 Affiliate Transactions. Except as otherwise permitted under Section 7.4(iv),
Borrower shall not enter into or be a party to any transaction with any
Affiliate; provided that, Borrower may, subject to and with funds received by
Borrower in accordance with Section 2.8, make payments to Great American so long
as such payments are not Restricted Payments (unless otherwise allowed
hereunder) and are limited to the reimbursement of actual out-of-pocket expenses
consistent with the Budget for any Liquidation Sale and may pay or reimburse
other Affiliates for their actual, out of pocket costs and expenses (without any
mark-up or profit) related to providing goods or services relate to a
Liquidation Sale.

7.6 Capital Structure and Business. Borrower shall not (a) make any changes in
any of its business objectives or purposes, or any material change in its
operations, except as otherwise permitted with respect to the English Borrower
under Section 6.15(a)(iii), (b) make any change in its capital structure as
described in Section 4.8 or (c) form any Restricted Subsidiary that does not
promptly execute a Borrower Joinder.

7.7 Guaranteed Indebtedness. Borrower shall not create, incur, assume or permit
to exist any obligation to guaranty any indebtedness or other obligation of any
other Person in any manner except by endorsement of instruments or items of
payment for deposit to the general account of Borrower; provided, however, that
the English Borrower may, with Lender’s prior written consent, guarantee the
obligations of any Subsidiary of the English Borrower formed to conduct
Liquidation Sales solely arising in connection with Liquidation Sales permitted
hereunder or Permitted Capital Assets Transactions.

7.8 Liens. Borrower shall not create, incur, assume or permit to exist any Lien
on or with respect to the any of its properties or assets (whether now owned or
hereafter acquired) except (i) Liens in favor of (or assigned to) Lender
pursuant to the Loan Documents, (ii) Liens for taxes not yet due (iii) potential
or actual retention of title claims known to Borrower to the best of its
knowledge disclosed in writing to Lender and reasonably acceptable to Lender in
relation to the assets of a Merchant which are the subject of Liquidation Sales
conducted outside of the US and Canada, and (iv) materialmen’s, mechanic’s,
workmen’s, repairmen’s or other like Liens arising in the ordinary course of
business securing obligations that are not overdue (collectively, “Permitted
Encumbrances”). In addition, Borrower shall not become a party to any agreement,
note, indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Lender
as additional collateral for the Obligations.

7.9 Sale of Membership Interests and Assets. Borrower shall not sell, transfer,
convey, assign or otherwise dispose of any of its properties or other assets,
including any membership interest (whether in a public or a private offering or
otherwise), other than the sale of Retail Inventory or Other Assets in
Liquidation Sales pursuant to the Liquidation Sales Agreements. With respect to
any disposition of assets or other properties in connection with any Liquidation
Sale pursuant to the respective Liquidation Sales Agreements, Lender agrees to
release its Lien on such assets or other properties in order to permit Borrower
to effect such disposition and shall execute and deliver to Borrower, at
Borrower’s expense, appropriate UCC-3 termination statements and other releases
as reasonably requested by Borrower.

 

- 80 -



--------------------------------------------------------------------------------

7.10 ERISA. Borrower shall not cause or permit any ERISA Affiliate to cause or
permit to occur an event which could result in the imposition of a Lien under
Section 412 of the Internal Revenue Code or Section 302 or 4068 of ERISA.

7.11 Hazardous Materials. Borrower shall not cause nor, to the extent its
permission or acquiescence is sought or required, permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the real
estate upon which any Liquidation Sale is being held, where such Release would
(a) violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Collateral, Retail
Inventory, or Other Assets, other than such violations or impacts which could
not reasonably be expected to have a Material Adverse Effect.

7.12 Sale-Leasebacks. Borrower shall not engage in any sale-leaseback, synthetic
lease or similar transaction involving any assets.

7.13 Cancellation of Indebtedness. Borrower shall not cancel any claim or debt
owing to it, except for reasonable consideration negotiated on an arm’s-length
basis and in the ordinary course of its business.

7.14 Restricted Payments. Borrower shall not, directly or indirectly
(i) declare, order, pay or make any Restricted Payment or (ii) set aside any sum
or property therefor, except Borrower may make payment to Great American in an
aggregate amount not exceeding the amount Borrower is entitled to receive in
connection with a Liquidation Sale pursuant to Section 2.8 (xii) and the last
sentence of Section 2.8.

7.15 Change of Company Name or Location; Change of Fiscal Year. Borrower shall
not (a) change its name, or (b) change its chief executive office, principal
place of business, other business offices, warehouses or other locations, or the
location of its records concerning the Collateral, in any case without at least
thirty (30) days prior written notice to Lender and after completing or taking
any reasonable action requested by Lender in connection therewith, including to
continue the perfection of any Liens in favor of Lender in any Collateral, and
provided that any such new location shall be in the continental United States.
The English Borrower shall not cause or permit its “centre of main interest”, as
such term is understood and interpreted under English law, to be outside of
England and Wales. Without limiting the foregoing, Borrower shall not change its
name, identity or structure in any manner which might make any financing or
continuation statement filed in connection herewith insufficient or inadequate
to comply with the requirements of Section 9-503 of the Code or any other then
applicable provision of the Code except upon prior written notice to Lender and
after completing or taking any reasonable action requested by Lender in
connection therewith, including to continue the perfection of any Liens in favor
of Lender in any Collateral. Borrower shall not change, nor suffer or permit
Great American to change, its Fiscal year.

7.16 No Speculative Transactions. Borrower shall not engage in any transaction
involving commodity options, futures contracts or similar transactions.

 

- 81 -



--------------------------------------------------------------------------------

7.17 Leases. Borrower shall not enter into any lease other than, in respect of
the English Borrower, its office space.

7.18 Change of Control. Borrower shall not cause, permit, or suffer, directly or
indirectly, any Change of Control with respect to Borrower.

7.19 Accounting Methods. Borrower shall not modify or change its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s accounting records without said accounting
firm or service bureau agreeing to provide Lender information regarding the
Collateral or Borrower’s financial condition.

7.20 Suspension. Borrower shall not suspend or go out of a substantial portion
of any of its business.

7.21 Benefit Plans. Neither Borrower nor any ERISA Affiliate shall maintain or
contribute to any Benefit Plan.

7.22 Preferred Stock. GAG Inc. agrees not to issue any Capital Stock to any
Person that would constitute “Preferred Stock” as defined and described in GAG
Inc.’s Certificate of Incorporation filed with the State of Delaware on May 7,
2009, without providing Lender with at least 30 days advance written notice
thereof, together with copies of all documents, certificates, and agreements to
be issued by GAG Inc. or any other Person in connection with such issuance.

7.23 Capital Assets Transactions. The US Borrower shall not engage in any
Capital Assets Transaction. No other Borrower shall engage in any Capital Assets
Transaction funded by any Revolving Credit Advance or supported by an Letter of
Credit except for Permitted Capital Assets Transactions.

 

8. TERM

8.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Revolving Credit Termination Date, and any then outstanding
Obligations shall be automatically due and payable in full on such date.

8.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of Borrower or the rights of Lender relating to any unpaid
portion of the Obligations, due or not due, liquidated, contingent or
unliquidated or any transaction or event occurring prior to such termination, or
any transaction or event, the performance of which is required after the
Revolving Credit Termination Date. Except as otherwise expressly provided herein
or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon Borrower, and all rights of
Lender, all as contained in the Loan Documents, shall not terminate or expire,
but rather shall survive any such termination or cancellation and shall continue
in full force and effect until the Termination Date; provided, however that in
all events the provisions of Section 10, the payment of obligations under
Sections 2.12 and 2.13, and the indemnities contained in the Loan Documents
shall survive the Termination Date.

 

- 82 -



--------------------------------------------------------------------------------

9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

9.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

(a) Borrower (i) fails to make any payment of principal of any Revolving Credit
Advance or any of the other Obligations when due and payable, (ii) fails to make
any payment of interest, any Fee, or Letter of Credit Fees when due and payable
and the same shall remain unremedied for one (1) Business Day, or (iii) fails to
pay or reimburse Lender for any expense reimbursable hereunder or under any
other Loan Document within ten (10) days following Lender’s demand for such
reimbursement or payment of expenses.

(b) Borrower shall fail or neglect to perform, keep or observe any of the
provisions of Sections 2.2, 2.6, 6.4 or 7.

(c) Borrower shall fail or neglect to perform, keep or observe any of the
provisions of Section 5, and the same shall remain unremedied for five
(5) Business Days or more.

(d) Borrower shall fail or neglect to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 9 and
the same shall remain unremedied for a period ending on the first to occur of
three days after Borrower shall receive written notice of any such failure from
Lender or five (5) Business Days after Borrower shall become aware thereof.

(e) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Lender by Borrower is untrue or incorrect in any material respect as of the
date when made or deemed made.

(f) Any assets of Borrower shall be attached, seized, levied upon or subjected
to a writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of Borrower.

(g) An Insolvency Proceeding is commenced by GAG Inc., Great American or
Borrower.

(h) An Insolvency Proceeding is commenced against GAG Inc., Great American or
Borrower and any of the following events occur: (a) such Person consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted, (c) the petition
commencing the Insolvency Proceeding is not dismissed within 30 calendar days of
the date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of such member, or
(e) an order for relief shall have been entered therein.

 

- 83 -



--------------------------------------------------------------------------------

(i) A notice of Lien, levy, or assessment is filed of record with respect to the
assets of GAG Inc., Great American or Borrower by the United States, the United
Kingdom, or any other Governmental Authority or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, or if any taxes or debts owing at any time hereafter to any one or more
of such entities becomes a Lien, whether choate or otherwise, upon such member’s
assets and the same is not paid on the payment date thereof.

(j) A final judgment or judgments for the payment of money shall be rendered
against Borrower, GAG Inc., or Great American and the same shall not, within
thirty (30) days after the entry thereof, have been discharged or execution
thereof stayed or bonded pending appeal, or shall not have been discharged prior
to the expiration of any such stay.

(k) Any material provision of any Loan Document shall for any reason cease to be
valid, binding and enforceable in accordance with its terms (or Borrower, GAG
Inc., or Great American, as the case may be, shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms), or any security interest created under any Loan
Document shall cease to be a valid and perfected first priority security
interest or Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby, unless such security interests
ceases to be a valid and perfected first priority security interest or Lien in
the Collateral solely by reason of Lender’s act or failure to act.

(l) GAG Inc., Great American or the Borrower is enjoined, restrained, or in any
way prevented by court order or otherwise from continuing to conduct all or any
material part of its business affairs.

(m) There is a default in any other agreement material to the operations of the
business of the Borrower or Great American and such default (a) occurs at the
final maturity of the obligations thereunder or (b) results in a right by the
other party thereto, irrespective of whether exercised, to accelerate the
maturity of the Borrower’s or Great American’s obligations thereunder, to
terminate such agreement, or to refuse to renew such agreement pursuant to an
automatic renewal right therein.

(n) Any material misstatement or misrepresentation exists in any warranty,
representation, statement, or Record made to the Lender by Borrower, Great
American, or any officer, employee, agent, director (or comparable manager) of
Borrower or Great American on behalf of Borrower or Great American.

(o) There occurs an event of default or any other breach under the Great
American Guaranty.

(p) There occurs a Change of Control.

 

- 84 -



--------------------------------------------------------------------------------

(q) The indictment of, or institution of any legal process or proceeding against
GAG Inc., Great American or Borrower, or any member, officer, director, or
senior manager of GAG Inc., Great American or Borrower, where the relief,
penalties or remedies sought or available include the forfeiture of any property
of GAG Inc., Great American or Borrower and/or the imposition of any stay or
other order, the effect of which could be to restrain in any material way the
conduct by GAG Inc., Great American or Borrower of its business in the ordinary
course or would otherwise result in a Material Adverse Effect.

(r) There occurs an event of default or any other breach by any Person party to
any Capital Assets Transaction, Liquidator Joint Venture Agreements, Liquidation
Sales Agreements, Agency Agreements, and Purchase Agreements or any Expense L/C
required under any Liquidation Sales Agreement shall not be issued when and as
required by such Liquidation Sales Agreement, or shall be cancelled, terminated,
or shall be permitted to expire except in accordance with the terms of any
Liquidation Sales Agreement.

(s) After the closing of any Permitted Capital Assets Transaction, (i) such
Capital Assets Transaction, either at the time of the closing of such
transaction or at any time thereafter, fails to comply with the terms of the
definition of Permitted Capital Assets Transaction stated herein; (ii) there
fails to occur, within 30 days from the date of such closing the appointment of
an administrator to the Merchant appointed by or at the direction of a Borrower;
(iii) immediately following such appointment, a Borrower is not granted the
right by the administrator to conduct the Liquidation Sale of the Merchant and
its Affiliates on terms and conditions substantially consistent with the terms
of the applicable Liquidation Loan Proposal; or (iv) such administrator is
rejected, resigns, or is removed and a successor thereto reasonably acceptable
to Borrower and Lender is not appointed.

(t) Any other event shall have occurred that has a Material Adverse Effect.

9.2 Remedies. Upon the occurrence, and during the continuation, of an Event of
Default, the Lender may exercise any of the rights and remedies of a secured
party under the Code and any other rights and remedies provided for in this
Agreement or any other Loan Document or otherwise available to it at Law or in
equity, such rights and remedies to include, without limitation, the following,
all of which are authorized by Borrower:

(a) If any Default or Event of Default shall have occurred and be continuing,
Lender may without notice suspend this facility with respect to further
Revolving Credit Advances and the incurrence of further Letter of Credit
Obligations whereupon any further Revolving Credit Advances and Letter of Credit
Obligations shall be made or extended in Lender’s sole discretion so long as
such Default or Event of Default is continuing.

(b) If any Event of Default shall have occurred and be continuing, Lender may,
without notice, (i) terminate this facility with respect to further Revolving
Credit Advances and the incurrence of further Letter of Credit Obligations;
(ii) except as otherwise expressly provided herein, increase the rate of
interest and Letter of Credit Fees applicable to the Obligations to the Default
Rate; (iii) declare all or any portion of the Obligations, including all or any
portion of any Liquidation Borrowing to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash collateralized as provided
in Annex B, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrower; and (iv) exercise any
rights and remedies provided to Lender under the Loan Documents and/or at Law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 9.1 (f), (g) or (h), all
of the Obligations, including the Revolving Loan, shall become immediately due
and payable without declaration, notice or demand by any Person.

 

- 85 -



--------------------------------------------------------------------------------

(c) If any Event of Default shall have occurred and be continuing and if Lender
determines that Borrower is unwilling or unable to conduct any Liquidation Sale
as required under the applicable Liquidation Sales Agreement, then Lender may
assume control of, and conduct and complete, or appoint an agent to assume
control of, conduct, and complete, such Liquidation Sale pursuant to the terms
of such Liquidation Sales Agreement.

(d) If any Event of Default shall have occurred and be continuing, Lender may,
without notice to Borrower (such notice being expressly waived), and without
constituting a retention of any collateral in satisfaction of an obligation
(within the meaning of the Code), set off and apply to the Obligations any and
all (i) balances and deposits of Borrower held by the Lender or any Affiliate
thereof (including any amounts received in the Cash Management Accounts), or
(ii) Indebtedness at any time owing to or for the credit or the account of
Borrower held by the Lender or any Affiliate thereof.

(e) If any Event of Default shall have occurred and be continuing, Lender may:
(i) hold, as cash collateral, any and all balances and deposits of Borrower held
by the Lender, and any amounts received in the Cash Management Accounts, to
secure the full and final repayment of all of the Obligations; (ii) instruct
each Cash Management Bank and any other depositary with whom a DDA subject to a
Control Agreement is maintained, to pay any and all balances and deposits in the
applicable Cash Management Account or other DDA to the Lender’s Account.

(f) If any Event of Default shall have occurred and be continuing, in addition
to all the other rights and remedies specified herein, Lender may succeed to,
and possess, all of the Borrower’s right, title, and interest (but none of the
obligations) in Capital Assets.

9.3 Remedies Cumulative. The rights and remedies of the Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative and may be exercised simultaneously. The Lender shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
Law, or in equity. No exercise by the Lender of one right or remedy shall be
deemed an election, and no waiver by the Lender of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender shall constitute a waiver,
election, or acquiescence by it.

9.4 Waivers by Borrower. Except as otherwise provided for in this Agreement or
by applicable Law, Borrower waives: (a) presentment, demand and protest and
notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Lender on which Borrower may in any way be liable, and hereby
ratifies and confirms whatever Lender may do in this regard, (b) all rights to
notice and a hearing prior to Lender’s taking possession or control of, or to
Lender’s replevy, attachment or levy upon, the Collateral or any bond or
security which might be required by any court prior to allowing Lender to
exercise any of its remedies, and (c) the benefit of all valuation, appraisal
and exemption laws.

 

- 86 -



--------------------------------------------------------------------------------

10. SUCCESSORS AND ASSIGNS

10.1 This Agreement and the other Loan Documents shall be binding on and shall
inure to the benefit of Borrower, Lender and their respective successors and
assigns (including a debtor-in-possession on behalf of Borrower), except as
otherwise provided herein or therein.

10.2 Borrower shall not assign, transfer, hypothecate or otherwise convey its
rights, benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Lender. Any such
purported assignment, transfer, hypothecation or other conveyance by Borrower
without the prior express written consent of Lender shall be void.

10.3 Lender (an “Assignor”) may assign and delegate to one or more assignees
(each an “Assignee”) all, or any ratable part of all, of the Obligations and the
other rights and obligations of the Assignor hereunder and under the other Loan
Documents (except that any documents or agreements concerning Bank Products may
only be assigned in accordance with their terms); provided, however, that the
Borrower may continue to deal solely and directly with such Assignor in
connection with the interest so assigned to an Assignee until (A) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and
(B) the Assignor and its Assignee have delivered to Borrower an Assignment and
Acceptance substantially in the form of Exhibit 10.3 hereto.

10.4 The terms and provisions of this Agreement are for the purpose of defining
the relative rights and obligations of Borrower and Lender with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

11. MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement. This Agreement, together
with the other Loan Documents constitute the complete agreement between the
parties with respect to the subject matter thereof and shall not be contradicted
or qualified by any other agreement, oral or written, before the date hereof.
This Agreement may not be modified, altered or amended except as set forth in
Section 11.2 below.

11.2 Amendments. No amendment, modification, or termination of any provision of
this Agreement or any Note, or any consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender and Borrower.

 

- 87 -



--------------------------------------------------------------------------------

11.3 Releases. Upon indefeasible payment in full in cash and performance of all
of the Obligations (other than indemnification Obligations under Section 2.10),
termination of the this Agreement and a release of all claims against Lender,
and so long as no suits, actions proceedings, or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Lender shall deliver to Borrower
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

11.4 Fees and Expenses.

(a) The Borrower shall pay from time to time on demand all costs of collection,
Lender Expenses and all reasonable costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) which are incurred by Lender in
connection with the preparation, negotiation, execution, administration and
delivery of this Agreement and of any other Loan Documents, and all other
reasonable costs, expenses, and disbursements which may be incurred in
connection with or in respect to the credit facility contemplated hereby or
which otherwise are incurred with respect to the Obligations.

(b) The Borrower shall pay from time to time on demand all Lender Expenses
(including reasonable attorneys’ fees and reasonable attorneys’ expenses)
incurred, following the occurrence of any Event of Default, by the Lender.

(c) Borrower authorizes the Lender to pay all such fees and expenses, and in the
Lender’s discretion, to add such fees and expenses to the Loan Account.

(d) The undertaking on the part of Borrower in this Section 11.3 shall survive
payment of the Obligations and/or any termination, release, or discharge
executed by Lender in favor of Borrower, other than a termination, release, or
discharge which makes specific reference to this Section 11.3.

11.5 Tax and Expenses. If Borrower fails to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Lender, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, or (b) in the case of the
failure to comply with Section 6.4 hereof, obtain and maintain insurance
policies of the type described in Section 6.4 and take any action with respect
to such policies as Lender deems prudent. Any such amounts paid by Lender shall
constitute Lender Expenses and any such payments shall not constitute an
agreement by the Lender to make similar payments in the future or a waiver by
the Lender of any Event of Default under this Agreement. Lender need not inquire
as to, or contest the validity of, any such expense, tax, or Lien and the
receipt of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

 

- 88 -



--------------------------------------------------------------------------------

11.6 No Waiver. Lender’s failure, at any time or times, to require strict
performance by Borrower of any provision of this Agreement and any of the other
Loan Documents shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith. Any suspension
or waiver of an Event of Default shall not suspend, waive or affect any other
Event of Default whether the same is prior or subsequent thereto and whether the
same or of a different type. None of the undertakings, agreements, warranties,
covenants and representations of Borrower contained in this Agreement or any of
the other Loan Documents and no Default or Event of Default by Borrower shall be
deemed to have been suspended or waived by Lender, unless such waiver or
suspension is by an instrument in writing signed by an officer of or other
authorized employee of Lender and directed to Borrower specifying such
suspension or waiver.

11.7 Remedies. Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies which Lender may
have under any other agreement, including the other Loan Documents, by operation
of Law or otherwise. Recourse to the Collateral shall not be required.

11.8 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable Law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

11.9 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement is in conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.

11.10 Confidentiality. Lender agrees to use reasonable efforts (equivalent to
the efforts Lender applies to maintain as confidential its own confidential
information) to maintain as confidential all information provided to it by
Borrower and designated as confidential; provided, that Lender may disclose such
information (a) to Persons employed or engaged by Lender in evaluating,
approving, structuring or administering the Liquidation Borrowings and the
credit facility evidenced by the Loan Documents; (b) to any bona fide
participant or potential participant that has agreed to comply with the covenant
contained in this Section 11.10 (and any such bona fide participant or potential
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any
Governmental Authority or reasonably believed by Lender to be compelled by any
court decree, subpoena or legal or administrative order or process; (d) as, in
the opinion of Lender’s counsel, required by Law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which Lender is a party, or (f) which ceases to be
confidential through no fault of Lender. Lender may at any time destroy any
documents containing such confidential information.

 

- 89 -



--------------------------------------------------------------------------------

11.11 CHOICE OF LAW AND VENUE.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK, COMMONWEALTH OF
MASSACHUSETTS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 11.11(b).

11.12 Notices. Unless otherwise provided in this Agreement, all notices or
demands by Borrower or Lender to the other relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as the Borrower or Lender, as applicable, may designate
to each other in accordance herewith), or telefacsimile (with a confirming
receipt from the sending machine) to Borrower or to Lender, as the case may be,
at its address set forth below:

 

If to US Borrower:  

Great American Group WF, LLC

21860 Burbank, Boulevard, Suite 300 South

Woodland Hills, CA 91367

Attn: Paul Erickson

Fax No.: (818) 884-2976

If to English Borrower:  

GA Asset Advisors Ltd.

21860 Burbank, Boulevard, Suite 300 South

Woodland Hills, CA 91367

Attn: Paul Erickson

Fax No.: (818) 884-2976

With copies to:   GA Asset Advisors Ltd.

 

- 90 -



--------------------------------------------------------------------------------

 

15 Stratton Street

Mayfair

London

W1J 8LQ

Attn: Gavin George

Fax No: +44 20 3036 0100

With copies

in all cases to:

 

Mark Naughton

General Counsel

Great American Group, Inc.

Nine Parkway North

Suite 300

Deerfield, Illinois 60015

Fax No.: (847) 444-1401

And:

   

Greenberg & Bass LLP

16000 Ventura Blvd., Suite 1000

Encino, CA 91436

Attn: David Adelman

Fax No.: (818) 986-6534

If to Lender:

 

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attn: Joseph Burt

Fax No. (617) 523-4032

with copies to:

 

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Attn: Steven Levine, Esquire

Fax No. (617) 856-8201

Lender and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11.10, other
than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by the
Lender in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by Law, transmitted by
telefacsimile or any other method set forth above.

 

- 91 -



--------------------------------------------------------------------------------

11.13 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

11.14 Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis, except as otherwise specifically provided therein or therefor.

11.15 WAIVER OF JURY TRIAL. BORROWER AND LENDER EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

11.16 Press Releases. Borrower agrees that neither it nor its Affiliates will in
the future issue any press releases or other public disclosure using the name of
Lender or its Affiliates or referring to this Agreement or the other Loan
Documents without at least two (2) Business Days’ prior notice to Lender and
without the prior written consent of the Lender unless (and only to the extent
that) Borrower or Affiliate is required to do so under applicable Law and then,
in any event, Borrower or Affiliate will consult with Lender before issuing such
press release or other public disclosure. Borrower, on its own behalf and on
behalf of its Affiliates, consents to the publication by Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using any Borrower’s or Affiliate’s name, product photographs, logo or
trademark. Lender shall provide a draft reasonably in advance of any advertising
material to the Borrower for review and comment prior to the publication
thereof. Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

11.17 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Borrower for
liquidation or reorganization, should Borrower become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Borrower’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable Law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

- 92 -



--------------------------------------------------------------------------------

11.18 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

11.19 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.20 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower and Lender.

11.21 Intentionally Deleted.

11.22 Right of Set-Off. Any and all deposits or other sums at any time credited
by or due to Borrower from Lender or any Participant or from any Affiliate of
any of the foregoing, and any cash, securities, instruments or other property of
Borrower in the possession of any of the foregoing, whether for safekeeping or
otherwise (regardless of the reason such Person had received the same) shall at
all times constitute security for any and all Obligations of Borrower to Lender
or any Participant or such Affiliate and may be applied or set off against
Obligations and against such obligations at any time, whether or not such are
then due and whether or not other collateral is then available to Lender or
Participant.

11.23 Pledges To Federal Reserve Banks. Nothing included in this Agreement shall
prevent or limit Lender, to the extent that Lender is subject to any of the
twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act (12
U.S.C. §341) from pledging all or any portion of Lender’s interest and rights
under this Agreement, provided, however, neither such pledge nor the enforcement
thereof shall release the Lender from any of its obligations hereunder or under
any of the Loan Documents.

11.24 USA Patriot Act Notice. Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, Great American, and their
respective Subsidiaries, which information includes the name and address of
Borrower, Guarantor, and such Subsidiary, and other information that will allow
Lender to identify Borrower, Great American, and such Subsidiary in accordance
with the Act. Borrower, Great American, and their Subsidiaries are in
compliance, in all materials respects, with the Patriot Act. No part of the
proceeds of any Liquidation Borrowing will be used by the Borrower, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in official capacity, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended.

 

- 93 -



--------------------------------------------------------------------------------

11.25 No Joint Venture. Nothing contained herein shall be deemed or construed to
create a partnership or joint venture between Borrower and Lender.

11.26 Judgment Currency. To the extent permitted by applicable Law, the
obligations of the Borrower in respect of any amount due under this Agreement
shall, notwithstanding any payment in any other currency (the “Other Currency”)
(whether pursuant to a judgment or otherwise), be discharged only to the extent
of the amount in United States Dollars being the currency in which it is due
(the “Agreed Currency”) that Lender may, in accordance with normal banking
procedures, purchase with the sum paid in the Other Currency (after any premium
and costs of exchange) on the Business Day immediately after the day on which
Lender receives the payment, as applicable. If the amount in the Agreed Currency
that may be so purchased for any reason falls short of the amount originally
due, Borrower shall pay all additional amounts, in the Agreed Currency, as may
be necessary to compensate for the shortfall. Any obligations of Borrowers not
discharged by that payment shall, to the extent permitted by applicable Law, be
due as a separate and independent obligations (and shall constitute part of the
Obligations) and, until discharged as provided in this section, continue in full
force and effect.

11.27 Amendment & Restatement. Upon satisfaction of the conditions precedent to
the effectiveness of this Agreement, (a) this Agreement shall amend and restate
the Existing Credit Agreement in its entirety (except to the extent that
definitions from the Existing Credit Agreement are incorporated herein by
reference) and (b) the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within, and be governed by, this Agreement;
provided, however, that Borrower, GAG Inc., and Great American each hereby agree
that (i) the Letters of Credit issued pursuant to the Existing Credit Agreement
and outstanding on the Restatement Date (and any outstanding Obligations with
respect thereto), shall be hereafter deemed to be Letters of Credit issued
hereunder, and (ii) all Obligations under, and as defined in, the Existing
Credit Agreement shall remain outstanding, shall constitute continuing
Obligations secured by the Collateral, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
obligations and other liabilities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 94 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

GREAT AMERICAN GROUP WF, LLC,

a California limited liability company

By:

 

 

Its.

 

 

GA ASSET ADVISORS LIMITED

a limited liability company organized under

the laws of England and Wales

By:

 

 

Its.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

 

Duly Authorized Signatory



--------------------------------------------------------------------------------

[ADDITIONAL SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned hereby acknowledges and agrees to the first offer
provisions set forth in Section 2.1(f)(i); the currency indemnity set forth in
Section 2.19(a); the indemnity provisions set forth in Section 2.10(b); the
covenant contained at Section 6.15; the provisions of Section 7.22; the
provisions of Section 11.26 and agrees to cause Borrower, and take all action
necessary to permit Borrower to, comply with all reporting requirements set
forth in Article 5 of the foregoing Credit Agreement.

 

GREAT AMERICAN GROUP, INC., a Delaware

corporation

By:

 

 

Name:

 

 

Title:

 

 

GREAT AMERICAN GROUP, LLC, a California

limited liability company

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ANNEX A

to

CREDIT AGREEMENT

SCHEDULE OF DOCUMENTS

 

1. Credit Agreement with Annexes, Exhibits and Schedules

 

2. US Security Agreement

 

3. English Security Documents

 

4. First Amended and Restated Secured Promissory Note

 

5. Great American Guaranty

 

6. Cash Management Agreements

 

7. Equity Pledge Agreement

 

8. Perfection Certificates

 

9. Officer’s Closing Certificate for US Borrower and English Borrower

 

10. Solvency Certificate for US Borrower, English Borrower and Great American

 

11. Closing Statement and Memorandum and Disbursement letter

 

12. UCC-1 Financing Statement for US Borrower and Authorization letter

 

13. Search Results (UCC, state and federal tax liens, litigation, bankruptcy,
litigation and judgments) for each Credit Party

 

14. Commercial Property and Casualty (All-risk) and Commercial General Liability
Insurance Certificates naming Wells Fargo Bank, National Association, successor
by merger to Wells Fargo Retail Finance, LLC as additional insured and loss
payee (as to property and casualty) with Standard Loss Payment Endorsement

 

15. Opinion of U.S. Borrower’s, Great American’s & GAG Inc.’s Counsel

 

16. Opinion of English Borrower’s Counsel

 

17. Foreign Good Standing for US Borrower , as applicable

 

18. Certified Articles of Organization and other constitutional documents of US
Borrower

 

19. Certificate of Managers of US Borrower as to Charter, Borrowing Resolutions,
Incumbency, and Operating Agreement, specimen of signatures authorized
signatories

 

20. Good Standing Certificate of UK Borrower

 

21. Certified Articles of Association and other organizational documents of UK
Borrower

 

22. Certificate of Directors of UK Borrower as to Articles of Association,
Borrowing Resolutions, Incumbency, and Memorandum of Association, specimen of
signatures authorized signatories

 

23. Good Standing Certificate of Great American

 

24. Certified Articles of Organization of Great American



--------------------------------------------------------------------------------

25. Certificate of Managers of Great American as to Charter, Borrowing
Resolutions, Incumbency, and Operating Agreement, specimen of signatures
authorized signatories

 

26. Good Standing Certificate of GAG Inc.

 

27. Certified Articles of Organization of GAG Inc.

 

28. Certificate of Officers of GAG, Inc. as to Charter, Borrowing Resolutions,
Incumbency, and Operating Agreement, specimen of signatures authorized
signatories

 

29. Collateral Assignment Documents (if any at Closing)

 

  •  

Liquidator Joint Venture Agreements

 

  •  

Agency Agreements

 

  •  

Purchase Agreements

 

30. Certified Copies of any existing:

 

  •  

Liquidator Joint Venture Agreements

 

  •  

Agency Agreements

 

  •  

Purchase Agreements

 

31. UCC-11 search

 

32. A copy of any other authorization or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Parent accordingly) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of this Agreement.



--------------------------------------------------------------------------------

ANNEX B (Section 2.1)

to

CREDIT AGREEMENT

LETTERS OF CREDIT.

In connection with and subject to the terms and conditions of that certain First
Amended and Restated Credit Agreement, dated as of December 8, 2010, by and
between the Borrowers and the Lender, Lender may issue or cause to be issued
Letters of Credit to a Borrower, subject to the terms and conditions set forth
in this Annex B. All capitalized terms used but not otherwise defined herein
have the meanings given to them in such Credit Agreement.

 

Section 1. Letters of Credit Generally.

 

  (a)

Subject to the terms and conditions set forth herein, (A) the Lender, from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, may issue Letters of Credit for the account of
the Borrower or may request that an Underlying Issuer agree to issue Letters of
Credit in its sole discretion and if such Underlying Issuer does so issue a
Letter of Credit, the Lender may undertake to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to such Letters of Credit issued by an Underlying
Issuer (as of the Closing Date, the prospective Underlying Issuer is Wells
Fargo) for the account of Borrower, and to amend or extend Letters of Credit
previously issued, in accordance with Section 2 below; provided that after
giving effect to the issuance of any requested Letter of Credit, (x) the
aggregate outstanding Liquidation Borrowings shall not exceed the Revolving Loan
Ceiling, (y) L/C Usage shall not exceed the Letter of Credit Sublimit, and (z)
the expiry date of the proposed Letter of Credit is no later than thirty (30)
days prior to the Revolving Credit Termination Date (the “Letter of Credit
Expiration Date”). Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the issuance or amendment so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit may be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

  (b)

No Letter of Credit shall be issued, if:

(i) the expiry date of such requested Letter of Credit would occur later than
the date set forth for the maturity of Revolving Credit Advances under Section
2.3 of the Credit Agreement unless the Lender has otherwise approved such expiry
date in its sole discretion; or



--------------------------------------------------------------------------------

(ii) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the Letter of Credit Expiration Date.

 

  (c)

No Letter of Credit shall be issued without the prior consent of the Lender if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any applicable Law or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Lender shall prohibit, or request that the Lender refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Lender in good faith deems material
to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally;

(iii) such Letter of Credit is to be denominated in a currency other than
Dollars unless otherwise agreed to by the Lender and Underlying Issuer in their
sole discretion; provided that if the Lender, in its sole discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrower of the honoring of any drawing under such Letter
of Credit shall be paid in Dollars and subject to Section 2.19; or

(iv) The Lender or Underlying Issuer shall not amend any Letter of Credit if the
Lender or Underlying Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or if the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

Section 2. Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

  (a)

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the Lender in the form of a Notice of
Letter of Credit Request in form and substance satisfactory to the Lender,
appropriately completed and signed by an Authorized Person. Any Notice of Letter
of Credit Request or other document delivered hereunder that is signed by an
Authorized Person shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action and such Authorized Person
shall be conclusively presumed to have acted on behalf of the Borrower. Such
Notice of Letter of Credit Request must be received by the time required under
Section 2.1(e) of the Credit Agreement. In the case of a request for an initial
issuance of a Letter of Credit, such Notice of Letter of Credit Request shall
specify in form and detail reasonably satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Lender may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Notice of Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the Lender: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Lender may
require in its sole discretion. Additionally, the Borrower shall furnish to the
Lender such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Lender
may reasonably require.



--------------------------------------------------------------------------------

  (b)

If the Borrower so requests in any applicable Notice of Letter of Credit
Request, the Lender, in its sole and absolute discretion, may issue a standby
letter of credit (a “Standby Letter of Credit”) that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Lender to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued. Unless otherwise directed by the Lender, the Borrower shall
not be required to make a specific request to the Lender for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lender may extend
such Standby Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date; provided, however, if (A) the Lender has
determined that it would not be permitted, or would have no obligation, at such
time to cause the issuance of such Standby Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (b)
or (c) of Section 1 of this Annex or otherwise), or (B) one or more of the
applicable conditions specified in Section 3.3 of the Credit Agreement is not
then satisfied.

 

  (c)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will make available to the Borrower a true and complete copy
of such Letter of Credit or amendment.

 

Section 3. Drawings and Reimbursements.

 

  (a)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower;
provided, however, that any failure to give or delay in giving such notice shall
not relieve the Borrower of its obligation to reimburse the Lender with respect
to any such payment or other Letter of Credit Obligations. Not later than 1:00
p.m. on the date of any payment by the Lender under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse the Lender in an
amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the Lender by such time, the Borrower shall be deemed to have
requested a Revolving Credit Advance to be disbursed on the Honor Date in an
amount equal to the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) subject to the Revolving Loan Ceiling and the conditions set forth in
Section 3.3 of the Credit Agreement. Any notice given by the Lender pursuant to
this Section 3(a) be given by telephone or electronic means.



--------------------------------------------------------------------------------

  (b)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Advance at the Base Rate because the conditions set forth in
Section 3.3 of the Credit Agreement cannot be satisfied or for any other reason,
the Borrower shall be deemed to have incurred from the Lender a Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced (such Borrowing, an
“L/C Borrowing”), which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.

 

Section. 4. Obligations Absolute.

The obligation of the Borrower to reimburse the Lender for each drawing under
each Letter of Credit and to repay each L/C Borrowing and all other Letter of
Credit Obligations shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement (including this
Annex) under all circumstances, including the following:

 

  (a)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

 

  (b)

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

  (c)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit, provided that the Lender has acted
commercially reasonably;

 

  (d)

any payment by the Lender or Underlying Issuer, as applicable, under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Lender or Underlying Issuer, as applicable, under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any Insolvency Proceeding;



--------------------------------------------------------------------------------

  (e)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower; or

 

  (f)

the fact that any Default or Event of Default shall have occurred and be
continuing.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and Underlying Issuer
and their respective correspondents unless such notice is given as aforesaid.

Section 5. Nature of Lender’s Duties.

Each of Lender and the Borrower agree that, in paying any drawing under a Letter
of Credit, the Lender and Underlying Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Lender nor the Underlying
Issuer nor their respective officers, directors, employees, agents, attorneys,
and attorneys-in-fact nor any of their respective correspondents, participants
or assignees shall be liable for (i) any action taken or omitted in the absence
of a breach of this Agreement, violation of applicable Law, gross negligence or
willful misconduct; (ii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iii) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Lender nor the Underlying Issuer nor their respective officers, directors,
employees, agents, attorneys, and attorneys-in-fact nor any of their
correspondents, participants or assignees shall be liable or responsible for any
of the matters described in clauses (a) through (e) of Section 4 of this Annex;
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Lender, and the
Lender may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the Lender’s breach of this
Agreement, violation of applicable Law, willful misconduct or gross negligence
or the Lender’s or Underlying Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Lender or
Underlying Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary (or the Lender or Underlying Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the Lender or
Underlying Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.



--------------------------------------------------------------------------------

Section 6. Underlying Letters of Credit.

Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Underlying Letter of Credit. Borrower understands that
the L/C Undertakings may require Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrower against such
Underlying Issuer. Borrower hereby agrees to indemnify, save, defend, and hold
the Lender harmless with respect to any loss, cost, expense (including
reasonable and documented attorneys’ fees), or liability incurred by the Lender
under any L/C Undertaking as a result of the Lender’s indemnification of any
Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Lender.

 

  (a)

Borrower hereby authorizes and directs any Underlying Issuer to deliver to the
Lender all instruments, documents, and other writings and property received by
such Underlying Issuer pursuant to such Underlying Letter of Credit and to
accept and rely upon the Lender’s instructions with respect to all matters
arising in connection with such Underlying Letter of Credit and the related
application.

 

  (b)

Any and all charges, commissions, fees, and costs incurred by the Lender
relating to Underlying Letters of Credit shall be Lender Expenses for purposes
of this Agreement and immediately shall be reimbursable by Borrower to Lender;
it being acknowledged and agreed by Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is 0.50% per annum
times the face amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

 

Section 7 Fees and Expenses.

Borrower agrees to pay to Lender, as compensation to Lender for each outstanding
Letter of Credit (i) all Lender Expenses on account of such Letter of Credit,
and (ii) for each month during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to
three percent (3.00%) per annum multiplied by the maximum amount available from
time to time to be drawn under the applicable Letter of Credit. Such fee shall
be paid to Lender in arrears on the first day of each month.



--------------------------------------------------------------------------------

Section 8. Increased Cost.

If by reason of (i) any change in any applicable Law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or Lender
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

  (a)

any reserve, deposit, or similar requirement is or shall be imposed or modified
in respect of any Letter of Credit issued hereunder, or

 

  (b)

there shall be imposed on the Underlying Issuer or Lender any other condition
regarding any Underlying Letter of Credit or any Letter of Credit issued
pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Underlying Issuer or Lender of issuing, making, guaranteeing, or
maintaining any Letter of Credit or to reduce the amount receivable in respect
thereof by the Underlying Issuer or Lender, then, and in any such case, Lender
may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay on demand such amounts as Lender may specify to be necessary to compensate
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate hereunder. The determination by Underlying Issuer
or Lender of any amount due pursuant to this Section, as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.



--------------------------------------------------------------------------------

Section 9. Cash Collateral.

If, as of the Letter of Credit Expiration Date, any Letter of Credit Obligations
for any reason remain outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then extant Letter of Credit Obligations. For purposes of
this Section, “Cash Collateralize” means to pledge and deposit with or deliver
to the Lender, as collateral for the Letter of Credit Obligations, cash or
deposit account balances in an amount equal to 105% (in the case of Letters of
Credit denominated in a currency other than Dollars in an amount at least equal
to 110%) of the then extant Letter of Credit Obligations, pursuant to
documentation in form and substance satisfactory to the Lender. Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the Lender
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo or an account
maintained by the Lender. If at any time the Lender determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Lender or that the total amount of such funds is less than the
aggregate Letter of Credit Obligations, the Borrower will, forthwith upon demand
by the Lender, pay to the Lender, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate amount
outstanding over (y) the total amount of funds, if any, then held as Cash
Collateral that the Lender determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the Lender and, to the extent not so applied, shall
thereafter be applied to satisfy other Obligations.

 

Section 10. Documentary and Processing Charges Payable to Lender.

The Borrower shall pay to the Lender the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Lender relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

Section 11. Consignment of Bill of Lading.

The Borrower shall upon the request of the Lender consign to the Lender any bill
of lading of any Collateral which is supported by a Letter of Credit issued by
the Lender.

 

Section 12. Conflict with Issuer Documents.

In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.



--------------------------------------------------------------------------------

EXHIBIT 2.1-1

to

CREDIT AGREEMENT

FORM OF NOTICE OF REVOLVING CREDIT ADVANCE

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of December     , 2010 (including all annexes, exhibits, and schedules
thereto, and as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and between GREAT AMERICAN GROUP WF, LLC, a
California limited liability company (the “US Borrower”), GA ASSET ADVISORS
LIMITED, a limited liability company organized under the laws of England and
Wales (the “English Borrower”), each other affiliate of the US Borrower and
English Borrower that become party hereto from time to time (such affiliates,
together with the US Borrower and the English Borrower, a “Borrower” and
collectively, the “Borrowers”), and Wells Fargo Bank, National Association
(“Lender”). Capitalized terms used herein without definition are so used as
defined in the Credit Agreement.

The undersigned Borrower hereby gives irrevocable notice, pursuant to Section
2.1 of the Credit Agreement, of its request for a Revolving Credit Advance to be
made on [Date] in the aggregate amount of $[        ].

The undersigned Borrower hereby (i) represents and warrants that all of the
conditions contained in Sections 3.2 and 3.3 of the Credit Agreement have been
satisfied on and as of the date hereof, and will continue to be satisfied on and
as of the date of the Revolving Credit Advance requested hereby, before and
after giving effect thereto and to the application of the proceeds therefrom;
and (ii) reaffirms the continuation of Lender’s Liens pursuant to the Collateral
Documents.

The undersigned Borrower acknowledges that as provided in the Credit Agreement:
(i) the Lender has no obligation to make any Inventory Advance, Other Assets
Advance or Capital Assets Advance; (ii) Lender’s determination as to whether to
make any Inventory Advance, Other Assets Advance or Capital Assets Advance is
purely discretionary and the Lender may elect not to make any Inventory Advance,
Other Assets Advance or Capital Assets Advance requested hereunder for any or no
reason; and (iii) the making by Lender of any Inventory Advance, Other Assets
Advance or Capital Asset Advance requested hereunder shall not obligate, or
represent a commitment or promise by the Lender, to make any future Inventory
Advance or Other Assets Advance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has caused this Notice of Revolving
Credit Advance to be executed and delivered by its duly authorized officer as of
the date first set forth above.

 

[APPLICABLE BORROWER]

By:    

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.1-2

to

CREDIT AGREEMENT

FORM OF NOTICE OF LETTER OF CREDIT REQUEST

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of December     , 2010 (including all annexes, exhibits, and schedules
thereto, and as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and between GREAT AMERICAN GROUP WF, LLC, a
California limited liability company (the “US Borrower”), GA ASSET ADVISORS
LIMITED, a limited liability company organized under the laws of England and
Wales (the “English Borrower”), each other affiliate of the US Borrower and
English Borrower that become party hereto from time to time (such affiliates,
together with the US Borrower and the English Borrower, a “Borrower” and
collectively, the “Borrowers”), and Wells Fargo Bank, National Association
(“Lender”). Capitalized terms used herein without definition are so used as
defined in the Credit Agreement.

The undersigned Borrower hereby gives irrevocable notice, pursuant to Section
2.1 of the Credit Agreement, of its request for Lender to incur Letter of Credit
Obligations on [Date] in the aggregate amount of $[        ] by causing a Letter
of Credit to be issued for Borrower’s account in the form attached hereto as
Exhibit A.

The undersigned Borrower hereby (i) represents and warrants that all of the
conditions contained in Sections 3.2 and 3.3 of the Credit Agreement have been
satisfied on and as of the date hereof, and will continue to be satisfied on and
as of the date of the incurrence of the Letter of Credit Obligations requested
hereby, before and after giving effect thereto and to the application of the
proceeds therefrom; and (ii) reaffirms the continuation of Lender’s Liens
pursuant to the Collateral Documents.

The undersigned Borrower acknowledges that as provided in the Credit Agreement:
(i) the Lender has no obligation to issue, or cause Underlying Issuer to issue,
any Letter of Credit; (ii) Lender’s determination as to whether to issue, or
cause Underlying Issuer to issue, any Letter of Credit is purely discretionary
and the Lender may elect not to issue, or cause Underlying Issuer not to issue,
any Letter of Credit for any or no reason; and (iii) the issuing by Lender or
Underlying Issuer of any Letter of Credit requested hereunder shall not
obligate, or represent a commitment or promise by the Lender or Underlying
Issuer, to issue any other requested Letter of Credit.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has caused this Notice of Letter of
Credit Request to be executed and delivered by its duly authorized officer as of
the date first set forth above.

 

[APPLICABLE BORROWER]

By:    

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)(i)

to

CREDIT AGREEMENT

(FORM OF) LIQUIDATION LOAN PROPOSAL

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of December __, 2010 by and between GREAT AMERICAN GROUP WF, LLC, a
California limited liability company (the “US Borrower”), GA ASSET ADVISORS
LIMITED, a limited liability company organized under the laws of England and
Wales (the “English Borrower”), each other affiliate of the US Borrower and
English Borrower that become party hereto from time to time (such affiliates,
together with the US Borrower and the English Borrower, a “Borrower” and
collectively, the “Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”) (including all annexes, exhibits and schedules thereto, and as from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). Capitalized terms used herein without definition are so used as
defined in the Credit Agreement.

The undersigned, being the [                    ] of [APPLICABLE BORROWER],
hereby certifies that the information provided herein is true and correct in all
material respects based on the information provided by the Merchant or Affiliate
of the Merchant to [APPLICABLE BORROWER].

 

1.

  

GENERAL INFORMATION REGARDING MERCHANT AND INVENTORY

     

(a)

  

Name of Merchant

     

(b)

  

Anticipated Gross Inventory Amount at Retail

   $                   

(c)

  

Anticipated Gross Inventory Amount at Cost

   $                   

(d)

  

Anticipated Guaranteed Amount (    % of Gross Inventory Amount at Retail)

   $                

2.

  

AMOUNT REQUESTED FOR LIQUIDATION LOAN

     

(a)

  

Proposed Borrower Equity Percentage (aggregate of both Capital Asset Advances,
Inventory Advances, and Other Asset Advances, as applicable)

                  % 



--------------------------------------------------------------------------------

 

(b)

  

Proposed Capital Asset Advance (if applicable)

       

(c)

  

Proposed Inventory or Other Assets Advance Rate

          %           

2(a) +

2(b) +

2(c)=

100%

    

(d)

  

Choose One of the Following Amounts To Be Used For Calculation:

          

(i)

  

Guaranteed Amount

      $                 

(ii)

  

Purchase Price (inclusive of Capital Asset Advances, Inventory Advances, and
Other Asset Advances)

      $                               

(iii)

  

Other Agreed Amount to Be Delivered by Borrower to Merchant

      $                    

Or

     



--------------------------------------------------------------------------------

    

(iv)

    

Letter of Credit Amount

   $                  

(e)

  

Borrower Equity Amount 2(a) + 2(b) x 2(d)

   $                  

(f)

  

If 2(d)(i), (ii) or (iii) applies, then

       

Inventory Advance/Other Assets Advance/Capital Assets Advance 2(c) x 2(d)

   $                

IN WITNESS WHEREOF, the undersigned has executed and delivered this Liquidation
Loan Proposal as of the date first set forth above.

 

[APPLICABLE BORROWER]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)(ii)

to

CREDIT AGREEMENT

FORM OF LENDER’S OFFER

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of December __, 2010 by and between GREAT AMERICAN GROUP WF, LLC, a
California limited liability company (the “US Borrower”), GA ASSET ADVISORS
LIMITED, a limited liability company organized under the laws of England and
Wales (the “English Borrower”), each other affiliate of the US Borrower and
English Borrower that become party hereto from time to time (such affiliates,
together with the US Borrower and the English Borrower, a “Borrower” and
collectively, the “Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”). Capitalized terms used herein without definition are so used as
defined in the Credit Agreement.

 

  1.

In response to Borrower’s Liquidation Loan Proposal dated as of [Date], Lender
hereby gives notice, pursuant to Section 2.l(f)(ii) of the Credit Agreement, of
its intention to [make a Revolving Credit Advance]/[incur Letter of Credit
Obligations] to be made on [Date] on the following terms:

 

  (a) Lender is willing to make the following Revolving Credit Advances and/or
to cause the issuance of the following Letters of Credit: [describe type of
Advances/Letters of Credit and maximum amounts]. The total aggregate amount of
[Revolving Credit Advances]and/or[Letter of Credit Obligations] shall not exceed
$[        ];

 

  (b) [the interest rate applicable to such Revolving Credit Advance shall be
[    %]]/[a Letter of Credit Fee of [    %] [not less than 3%];

 

  (c) the Maturity Date of the [Revolving Credit Advance]/[Letter of Credit
Obligations] shall be [Date]; and

 

  (d) the Success Fee Percentage in connection with this [Revolving Credit
Advance]/[Letter of Credit Obligations] such shall be [    %].

a.

  2.

Lender shall not have any obligation to [make a Revolving Credit Advance]/[incur
Letter of Credit Obligations] unless Borrower has timely provided to Lender a
signed acknowledgement of this letter as provided herein pursuant to
Section 2.l(f)(ii) of the Credit Agreement and Lender is otherwise satisfied
that all conditions precedent set forth at Section 3.2 and 3.3 of the Credit
Agreement have been satisfied pursuant to such Sections.



--------------------------------------------------------------------------------

  3.

Notwithstanding Lender’s offer herein to [extend the requested Revolving Credit
Advance]/[incur the requested Letter of Credit Obligations], Borrower is advised
that as provided in the Credit Agreement: (i) the Lender has no obligation to
make any Inventory Advance, Other Assets Advance or Capital Assets Advance or to
incur any Letter of Credit Obligations; (ii) Lender’s determination as to
whether to make any Inventory Advance, Other Assets Advance or Capital Assets
Advance or to incur any Letter of Credit Obligations is purely discretionary and
the Lender may elect not to make any Inventory Advance, Other Assets Advance or
Capital Assets Advance or incur any Letter of Credit Obligations requested
hereunder for any or no reason; and (iii) the making by Lender of any Inventory
Advance, Other Assets Advance or Capital Assets Advance or the incurrence of any
Letter of Credit Obligations requested hereunder shall not obligate, or
represent a commitment or promise by the Lender, to make any future Inventory
Advance, Other Assets Advance or Capital Assets Advance or to incur any future
Letter of Credit Obligations.

IN WITNESS WHEREOF, Lender has caused this notice to be executed and delivered
by the undersigned as of the date first set forth above.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:

 

 

Name:

 

 

 

Duly Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT 2.1(e)

to

CREDIT AGREEMENT

FIRST AMENDED AND RESTATED SECURED PROMISSORY NOTE



--------------------------------------------------------------------------------

SCHEDULE A

to

CREDIT AGREEMENT

US BORROWER’S AUTHORIZED REPRESENTATIVES

Harvey M. Yellen, Manager

Andrew Gumaer, Manager

Paul Erickson, CFO

Mark Naughton, General Counsel

ENGLISH BORROWER’S AUTHORIZED REPRESENTATIVES

Gavin George

Scott Carpenter



--------------------------------------------------------------------------------

SCHEDULE 2.1

to

CREDIT AGREEMENT

LENDER REPRESENTATIVE

(for Delivery of Notice of Revolving Credit Advance or

Notice of Letter of Credit Request)

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION  

One Boston Place, 18th Floor

 

Boston, MA 02108

 

Attn: Joseph Burt

 

Fax No. (617) 523-4032

  Telephone (617) 854-7259



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)(i)

to

CREDIT AGREEMENT

Due Diligence Requirements for Each

Proposed Revolving Credit Advance and Letter of Credit

 

(i) Company Background:

 

  a.

Retail locations, inventories (including size, type, brands, quality) and
competitive environment;

 

  b.

Description of liquidation transaction strategy;

 

  c.

ROI and profit expectation;

 

  d.

Risk analysis and comparable deals conducted by Great American; and

 

  e.

System review and cash management review.

 

(ii) Proposal Letter.

 

(iii) Liquidation Sales Agreement, as the case may be, and Exhibits.

 

(iv) Liquidator Joint Venture Agreement, if applicable.

 

(v) Form of Letter of Credit.

 

(vi) Proposed Cash Management Structure.

 

(vii) Operating Pro Forma.

 

(viii) Investment Matrix.

 

(ix) Sales Plan/Phasing Schedule.

 

(x) Store Locations.

 

(xi) Store Detail Expense Information by Week.

 

(xii) Analysis of Inventory Composition and Margin Dilution.

 

(xiii) Weekly Cash Flow.

 

(xiv) Summary of Field Reports (including lists of representative locations
observed).



--------------------------------------------------------------------------------

In addition, for Liquidation Borrowings to the English Borrower:

(i) All documents (including in relation to the out of court appointment of the
Insolvency Officeholder) and court orders (if relevant) relating to the
appointment or proposed appointment of the Insolvency Officeholder of the
Merchant pursuant to the UK Insolvency Act.

(ii) Proposals of the Insolvency Officeholder of the Merchant’s estate (to the
extent available).

(iii) Any required approvals or consents from lenders to the Merchant.

(iv) Budget of Insolvency Officeholder’s fees and expenses (to the extent
available).

(v) All documents required pursuant to the definition of Permitted Capital
Assets Transactions in connection with any Capital Assets Advance.

In addition, for Liquidation Borrowings to any potential Borrower established in
Germany or to the English Borrower for any transaction to be handled in Germany:

(i) All documents and court orders relating to the appointment or proposed
appointment of the Insolvency Officeholder of the Merchant pursuant to the
German Insolvency Act.

(ii) Proposals of the Insolvency Officeholder of the Merchant’s estate.

(iii) Any required approvals or consents from lenders to the Merchant or the
Insolvency Officeholder as the case may be.

(iv) Budget of Insolvency Officeholder’s fees and expenses.

Lender reserves the right to perform additional due diligence and request
additional materials and documents in its sole discretion, particularly in
regard to any Borrower organized in any jurisdiction outside the United States
or the UK.



--------------------------------------------------------------------------------

SCHEDULE 2.6

to

CREDIT AGREEMENT

CASH MANAGEMENT BANKS AND ACCOUNTS



--------------------------------------------------------------------------------

SCHEDULE 4.8

to

CREDIT AGREEMENT

SUBSIDIARIES

Subsidiaries of GAG Inc.

[TO BE LISTED]

Subsidiaries of US Borrower.

None.

Subsidiaries of English Borrower

None



--------------------------------------------------------------------------------

SCHEDULE 4.17

to

CREDIT AGREEMENT

DEPOSIT AND DISBURSEMENT ACCOUNTS.

Wells Fargo Bank

Movie Gallery 6 – Operating Account –                     

Movie Gallery 6 – Restricted Account –                     



--------------------------------------------------------------------------------

SCHEDULE 5.2

to

CREDIT AGREEMENT

Reporting Requirements for Each Liquidation Sale

 

(i) Daily/Weekly Sales/Cash Reports, as determined by Lender, with Inventory
Balance.

 

(ii) Weekly Expense Analysis (Actual v. Budget).

 

(iii) Within two (2) weeks after final sales date, Preliminary P&L Statement of
Liquidation Sale.

 

(iv) Within sixty (60) days after final sales date, Final P&L Statement of
Liquidation Sale (including final reconciliation) and Comparative Analysis
Against Budget.

 

(v) As soon as available, inventory valuation performed by RGIS or equivalent.

 

(vi) On the first day of each month, a report setting forth a description of:
(1) all Liquidation Sales not funded by a Liquidation Borrowing hereunder but
otherwise conducted by Borrower, or a joint venture of which Borrower is a joint
venturer, or (2) all other liquidation sales conducted by any Affiliate of
Borrower, or any joint venture of which such Affiliate is a joint venturer,
which if conducted by Borrower (or any joint venture of which Borrower is a
member) would constitute a Liquidation Sale hereunder, together with, in both
cases, a description of the source or sources of financing for Borrower’s or its
Affiliate’s obligations with respect to the Liquidation Sales Agreements (or the
functional equivalent thereof in respect of any Affiliate of Borrower) entered
into by Borrower or such Affiliate.

 

2